 

 

EXHIBIT 10.46

Execution Copy

 

 

REVOLVING CREDIT AGREEMENT

dated as of June 8, 2011

among

VORNADO REALTY L.P.,
as Borrower,

 

THE BANKS SIGNATORY HERETO,
each as a Bank,

 

JPMORGAN CHASE  BANK, N.A.,
as Administrative Agent,

 

BANK OF AMERICA, N.A.,
as Syndication Agent,

and

CITICORP NORTH AMERICA, INC.,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
BARCLAYS BANK PLC,
THE GOLDMAN SACHS GROUP, INC.,
MORGAN STANLEY SENIOR FUNDING, INC.,
THE ROYAL BANK OF SCOTLAND PLC,
and
UBS SECURITIES LLC,
as Documentation Agents

 

J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
Lead Arrangers and Bookrunners



 

 

 

 

 

--------------------------------------------------------------------------------

 
 

 

 

TABLE OF CONTENTS

 

 

Page

ARTICLE I - DEFINITIONS; ETC

1

 

 

 

Section 1.01

Definitions

1

Section 1.02

Accounting Terms

20

Section 1.03

Computation of Time Periods

20

Section 1.04

Rules of Construction

20

 

 

 

ARTICLE II – THE LOANS

20

 

 

 

Section 2.01

Ratable Loans; Bid Rate Loans

20

Section 2.02

Bid Rate Loans

21

Section 2.03

Swingline Loan Subfacility

24

Section 2.04

Advances, Generally

26

Section 2.05

Procedures for Advances

27

Section 2.06

Interest Periods; Renewals

28

Section 2.07

Interest

28

Section 2.08

Fees

28

Section 2.09

Notes

29

Section 2.10

Prepayments

30

Section 2.11

Method of Payment

30

Section 2.12

Elections, Conversions or Continuation of Loans

31

Section 2.13

Minimum Amounts

31

Section 2.14

Certain Notices Regarding Elections, conversions and
Continuations of Loans

31

Section 2.15

Payments Generally

32

Section 2.16

Changes of Loan Commitments

32

Section 2.17

Letters of Credit

33

Section 2.18

Extension Option

35

 

 

 

ARTICLE III – REPRESENTATIONS AND WARRANTIES

36

 

 

 

Section 3.01

Additional Costs

36

Section 3.02

Limitation on Types of Loans

37

Section 3.03

Illegality

38

Section 3.04

Treatment of Affected Loans

38

Section 3.05

Certain Compensation

38

Section 3.06

Capital Adequacy

39

Section 3.07

Substitution of Banks

40

Section 3.08

Obligation of Banks of Mitigate

41

 

 

 

       

 

i

--------------------------------------------------------------------------------

 
 

 

 

 

ARTICLE IV – CONDITIONS PRECEDENT

41

 

 

 

Section 4.01

Conditions Precedent to the Loans

41

Section 4.02

Conditions Precedent to Advances After the Initial Advance

43

Section 4.03

Deemed Representations

44

 

 

 

ARTICLE V – REPRESENTATIONS AND WARRANTIES

44

 

 

 

Section 5.01

Existence

44

Section 5.02

Corporate/Partnership Powers

44

Section 5.03

Power of Officers

45

Section 5.04

Power and Authority; No Conflicts; Compliance With Laws

45

Section 5.05

Legally Enforceable Agreements

45

Section 5.06

Litigation

45

Section 5.07

Good Title to Properties

45

Section 5.08

Taxes

46

Section 5.09

ERISA

46

Section 5.10

No Default on Outstanding Judgments or Orders

46

Section 5.11

No Defaults on Other Agreements

46

Section 5.12

Government Regulation

47

Section 5.13

Environmental Protection

47

Section 5.14

Solvency

47

Section 5.15

Financial statements

47

Section 5.16

Valid Existence of Affiliates

47

Section 5.17

Insurance

47

Section 5.18

Accuracy of Information; Full Disclosure

47

Section 5.19

Use of Proceeds

48

Section 5.20

Governmental Approvals

48

Section 5.21

Principal Offices

48

Section 5.22

General Partner Status

48

Section 5.23

Labor Matters

49

Section 5.24

Organizational Documents

49

 

 

 

ARTICLE VI – AFFIRMATIVE COVENANTS

49

 

 

 

Section 6.01

Maintenance of Existence

49

Section 6.02

Maintenance of Records

49

Section 6.03

Maintenance of Insurance

49

Section 6.04

Compliance with Laws; Payment of Taxes

49

Section 6.05

Right of Inspection

49

Section 6.06

Compliance With Environmental Laws

50

Section 6.07

Payment of Costs

50

Section 6.08

Maintenance of Properties

50

Section 6.09

Reporting and Miscellaneous Document Requirements

50

       

ii

--------------------------------------------------------------------------------

 
 

 

 

ARTICLE VII – NEGATIVE COVENANTS

53

 

 

 

Section 7.01

Mergers, Etc.

53

Section 7.02

Distributions

53

Section 7.03

Amendments to Organizational Documents

53

 

 

 

ARTICLE VIII – FINANCIAL COVENANTS

53

 

 

 

Section 8.01

Equity Value

54

Section 8.02

Ratio of Total Outstanding Indebtedness to Capitalization Value

54

Section 8.03

Intentionally Omitted

54

Section 8.04

Ratio of Combined EBITDA to Fixed Charges

54

Section 8.05

Ratio of Unencumbered Combined EBITDA to Unsecured Interest Expense

54

Section 8.06

Ratio of Unsecured Indebtedness to Capitalization Value of Unencumbered Assets

54

Section 8.07

Ratio of Secured Indebtedness to Capitalization Value

55

Section 8.08

Debt of the General Partner

55

 

 

 

ARTICLE IX – EVENTS OF DEFAULT

55

 

 

 

Section 9.01

Events of Default

55

Section 9.01

Remedies

58

 

 

 

ARTICLE X – ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

58

 

 

 

Section 10.01

Appointment, Powers and Immunities of Administrative Agent

58

Section 10.02

Reliance by Administrative Agent

59

Section 10.03

Defaults

59

Section 10.04

Rights of Agent as a Bank

59

Section 10.05

Indemnification of Agents

60

Section 10.06

Non-Reliance on Agents and Other Banks

60

Section 10.07

Failure of Administrative Agent to Act

60

Section 10.08

Resignation or Removal of Administrative Agent

60

Section 10.09

Amendments Concerning Agency Function

61

Section 10.10

Liability of Administrative Agent

61

Section 10.11

Transfer of Agency Function

61

Section 10.12

Non-Receipt of Funds by Administrative Agent

61

Section 10.13

Withholding Taxes

62

Section 10.14

Pro Rata Treatment

62

Section 10.15

Sharing of Payments Among Banks

62

Section 10.16

Possession of Documents

63

Section 10.17

Syndication Agents and Documentation Agents

63

 

 

 

 

 

 

       

iii

--------------------------------------------------------------------------------

 
 

 

 

ARTICLE XI – NATURE OF OBLIGATIONS

63

 

 

 

Section 11.01

Absolute and Unconditional Obligations

63

Section 11.02

Non-Recourse to VRT Principals and the General Partner

63

 

 

 

ARTICLE XII – MISCELLANEOUS

64

 

 

Section 12.01

Binding Effect of Request for Advance

64

Section 12.02

Amendments and Waivers

64

Section 12.03

Intentionally Omitted

65

Section 12.04

Expenses; Indemnification

65

Section 12.05

Assignment; Participation

66

Section 12.06

Documentation Satisfactory

68

Section 12.07

Notices

68

Section 12.08

Setoff

68

Section 12.09

Table of Contents; Headings

68

Section 12.10

Severability

68

Section 12.11

Counterparts

69

Section 12.12

Integration

69

Section 12.13

Governing Law

69

Section 12.14

Waivers

69

Section 12.15

Jurisdiction; Immunities

69

Section 12.16

Designated Lender

70

Section 12.17

No Bankruptcy Proceedings

71

Section 12.18

Intentionally Omitted

71

Section 12.19

USA Patriot Act

71

Section 12.20

Defaulting Lenders

72

Section 12.21

Use for Mortgages

74

Section 12.22

Bottom-Up Guaranties

74

Section 12.23

OFAC

74

Section 12.24

Amendment of the Existing 2007 Credit Agreement

75

 

 

 

       

 

iv

--------------------------------------------------------------------------------

 
 

 

 

 

 

 

 

Schedule 1

Loan Commitments

 

Schedule 2

Other Investments

 

Schedule 2A

General Partner Investments

 

Schedule 3

General Partner – Debt

 

 

 

 

Exhibit A

Authorization Letter

 

Exhibit B

Ratable Loan Note

 

Exhibit C

Bid Rate Loan Note

 

Exhibit D

Solvency Certificate

 

Exhibit E

Assignment and Assumption Agreement

 

Exhibit F

List of Material Affiliates

 

Exhibit G-1

Bid Rate Quote Request

 

Exhibit G-2

Invitation for Bid Rate Quotes

 

Exhibit G-3

Bid Rate Quote

 

Exhibit G-4

Acceptance of Bid Rate Quote

 

Exhibit H

Designation Agreement

 

Exhibit I

Labor Matters

 

Exhibit J

Existing Letters of Credit

 

 

 

 

 

 

 

 

 

 

 

 

 

v

--------------------------------------------------------------------------------

 
 

 

REVOLVING CREDIT AGREEMENT (this "Agreement") dated as of June 8, 2011 among
VORNADO REALTY L.P., a limited partnership organized and existing under the laws
of the State of Delaware ("Borrower"), JPMORGAN CHASE BANK, N.A., as agent for
the Banks (in such capacity, together with its successors in such capacity,
"Administrative Agent"), BANK OF AMERICA, N.A., as Syndication Agent, CITICORP
NORTH AMERICA, INC., DEUTSCHE BANK TRUST COMPANY AMERICAS, WELLS FARGO BANK,
NATIONAL ASSOCIATION, BARCLAYS BANK PLC, THE GOLDMAN SACHS GROUP, INC., MORGAN
STANLEY SENIOR FUNDING, INC., THE ROYAL BANK OF SCOTLAND PLC, and UBS SECURITIES
LLC , as Documentation Agents, and JPMORGAN CHASE BANK, N.A., in its individual
capacity and not as Administrative Agent, and the other lenders signatory hereto
(said lenders signatory hereto and the lenders who from time to time become
Banks pursuant to Section 3.07 or 12.05 and, if applicable, any of the foregoing
lenders' Designated Lenders, each a "Bank" and collectively, the "Banks"). 

Now, Borrower has requested a revolving line of credit in the amount of One
Billion Two Hundred Fifty Million Dollars ($1,250,000,000), which may be
increased pursuant to the terms of this Agreement to One Billion Four Hundred
Million Dollars ($1,400,000,000) and the Administrative Agent and the Banks have
agreed to Borrower's request pursuant to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and conditions hereinafter set forth, Borrower, the Administrative
Agent and each of the Banks agree as follows:

ARTICLE I

DEFINITIONS; ETC.

SECTION 1.01.              Definitions

.  As used in this Agreement the following terms have the following meanings
(except as otherwise provided, terms defined in the singular have a correlative
meaning when used in the plural, and vice  versa): 

"Additional Costs" has the meaning specified in Section 3.01.

"Administrative Agent" has the meaning specified in the preamble.

"Administrative Agent's Office" means Administrative Agent's office located at 
270 Park Avenue, New York, NY 10017, or such other office in the United States
as Administrative Agent may designate by written notice to Borrower and the
Banks.

"Affected Bank" has the meaning specified in Section 3.07.

"Affected Loan" has the meaning specified in Section 3.04.

"Affiliate" means, with respect to any Person (the "first Person"), any other
Person: (1) which directly or indirectly controls, or is controlled by, or is
under common control with, the first Person.  The term "control" means the
possession, directly or indirectly, of the power, alone, to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.

 

--------------------------------------------------------------------------------

 

 

"Agent" means, individually and collectively, Administrative Agent, each
Syndication Agent and each Documentation Agent.

"Agreement" means this Revolving Credit Agreement.

"Applicable Lending Office" means, for each Bank and for its LIBOR Loan, Bid
Rate Loan(s), Base Rate Loan or Swingline Loan, as applicable, the lending
office of such Bank (or of an Affiliate of such Bank) designated as such on its
signature page hereof or in the applicable Assignment and Assumption Agreement,
or such other office of such Bank (or of an Affiliate of such Bank) as such Bank
may from time to time specify to Administrative Agent and Borrower as the office
by which its LIBOR Loan, Bid Rate Loan(s), Base Rate Loan or Swingline Loan, as
applicable, is to be made and maintained.

"Applicable Margin" means, with respect to Base Rate Loans and LIBOR Loans,  the
respective percentages per annum determined, at any time, based on the range
into which any Credit Rating then falls, in accordance with the table set forth
below.  Any change in any Credit Rating causing it to move to a different range
on the table shall effect an immediate change in the Applicable Margin. 
Borrower shall have not less than two (2) Credit Ratings at all times, one of
which shall be from S&P or Moody's.  In the event that Borrower receives only
two (2) Credit Ratings, and such Credit Ratings are not equivalent, the
Applicable Margin shall be the higher of the two Credit Ratings.  In the event
that Borrower receives more than two (2) Credit Ratings, and such Credit Ratings
are not all equivalent, the Applicable Margin shall be the lower of the two (2)
highest ratings.

Borrower's Credit Rating (S&P/Moody's Ratings)

Applicable Margin
for Base Rate Loans
(% per annum)

Applicable Margin
for LIBOR Loans
(% per annum)

A-/A3 or higher

0.175

1.175

BBB+/Baa1

0.200

1.200

BBB/Baa2

0.350

1.350

BBB-/Baa3

0.650

1.650

Below BBB-/Baa3 or unrated

0.950

1.950

 

"Assignee" has the meaning specified in Section 12.05(c).

"Assignment and Assumption Agreement" means an Assignment and Assumption
Agreement, substantially in the form of EXHIBIT E, pursuant to which a Bank
assigns and an Assignee assumes rights and obligations in accordance with
Section 12.05.

"Authorization Letter" means a letter agreement executed by Borrower in the form
of EXHIBIT A.

"Available Total Loan Commitment" has the meaning specified in Section 2.01(b).

2

--------------------------------------------------------------------------------

 

 

"Bank" and "Banks" have the respective meanings specified in the preamble;  
provided, however, that the term "Bank" shall exclude each Designated Lender
when used in reference to a Ratable Loan, the Loan Commitments or terms relating
to the Ratable Loans and the Loan Commitments.

"Bank Affiliate" means, (a) with respect to any Bank, (i) a Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with any Bank or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by any Bank or a Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with any Bank and (b) with respect to any Bank that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Bank or by a Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such investment advisor.

"Bank Parties" means Administrative Agent and the Banks.

"Banking Day" means (1) any day except a Saturday or Sunday on which commercial
banks are not authorized or required to close in New York City and (2) whenever
such day relates to a LIBOR Loan, a Bid Rate Loan, an Interest Period with
respect to a LIBOR Loan or a Bid Rate Loan, or notice with respect to a LIBOR
Loan or Bid Rate Loan, a day on which dealings in Dollar deposits are also
carried out in the London interbank market and banks are open for business in
London and New York City, and (3) in the case of Letters of Credit transactions
for a particular Fronting Bank, any day except a Saturday or Sunday on which
commercial banks are not authorized or required to close in the place where its
office for issuance or administration of the pertinent Letter of Credit is
located and New York City.

"Bank Reply Period"  has the meaning specified in Section 12.02.

"Bankruptcy Code" means Title 11 of the United States Code, entitled
"Bankruptcy", as amended from time to time, and any successor or statute or
statutes.

"Bankruptcy Event" means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

"Banks' L/C Fee Rate" has the meaning specified in Section 2.17(g).

3

--------------------------------------------------------------------------------

 

 

"Base Rate" means, for any day, the highest of (1) the Federal Funds Rate for
such day plus one-half percent (0.50%), (2) the Prime Rate for such day, and (3)
the LIBOR Interest Rate for such day if a LIBOR Loan with an Interest Period of
one month were being made on such day plus one percent (1.0%).

"Base Rate Loan" means all or any portion (as the context requires) of a Bank's
Ratable Loan which shall accrue interest at a rate determined in relation to the
Base Rate.

"Bid Borrowing Limit" has the meaning specified in Section 2.01(c).

"Bid Rate Loan" has the meaning specified in Section 2.01(c).

"Bid Rate Loan Note" has the meaning specified in Section 2.09.

"Bid Rate Quote" means an offer by a Bank to make a Bid Rate Loan in accordance
with Section 2.02.

"Bid Rate Quote Request" has the meaning specified in Section 2.02(a).

"Borrower" has the meaning specified in the preamble.

"Borrower's Accountants" means Deloitte LLP, any other "Big 4" accounting firm
selected by Borrower (or a successor thereof), or such other accounting firm(s)
selected by Borrower and reasonably acceptable to the Required Banks.

"Borrower's Consolidated Financial Statements" means the consolidated balance
sheet and related consolidated statements of operations, changes in equity and
cash flows, and footnotes thereto, of the Borrower, in each case prepared in
accordance with GAAP and as filed with the SEC as SEC Reports.

"Borrower's Pro Rata Share" means an amount determined based on the pro rata
ownership of the equity interests of a Person by Borrower and Borrower's
consolidated subsidiaries.

"Capitalization Value" means, at any time, the sum of (1) with respect to Real
Property Businesses (other than UJVs), individually determined, the greater of
(x) Combined EBITDA from such businesses (a) in the case of all Real Property
Businesses other than hotels or trade show space, for the most recently ended
calendar quarter, annualized (i.e., multiplied by four), and (b) in the case of
hotels or trade show space, for the most recently ended four consecutive
calendar quarters, in both cases, capitalized at a rate of 6.50% per annum, and
(y) the Gross Book Value of such businesses; (2) with respect to Other
Investments, which do not have publicly traded shares, the Net Equity Value of
such Other Investments; (3) with respect to Real Property UJVs, which do not
have publicly traded shares, individually determined, the greater of (x)
Combined EBITDA from such Real Property UJVs (a) in the case of all Real
Property UJVs other than those owning hotels or trade show space, for the most
recently ended calendar quarter, annualized (i.e., multiplied by four), and (b)
in the case of Real Property UJVs owning hotels or trade show space, for the
most recently ended four consecutive calendar quarters, in both cases,
capitalized at the rate of 6.50%, less Borrower’s pro rata share of any
Indebtedness attributable to such UJVs, and (y) the Net Equity Value of such
Real Property UJVs (subject to the last sentence of this definition); and (4)
without duplication, Borrower's pro rata share of Unrestricted Cash and Cash
Equivalents, the book value of notes and mortgage loans receivable and
capitalized development costs (exclusive of tenant improvements and tenant
leasing commission costs), and the fair market value of publicly traded
securities, at such time, all as determined in accordance with GAAP.  For the
purposes of this definition, (1) for any Disposition of Real Property Assets by
a Real Property Business during any calendar quarter, Combined EBITDA will be
reduced by actual Combined EBITDA generated from such asset or assets, (2) the
aggregate contribution to Capitalization Value in excess of 35% of the total
Capitalization Value from all Real Property Businesses and Other Investments
owned by UJVs shall not be included in Capitalization Value, and (3) the
aggregate contribution to Capitalization Value from leasing commissions and
management and development fees in excess of 15% of Combined EBITDA shall not be
included in Capitalization Value.  To the extent that liabilities of a Real
Property UJV are Recourse to Borrower or the General Partner, then for purposes
of clause (3)(y) above, the Net Equity Value of such Real Property UJV shall not
be reduced by such Recourse liabilities.

4

--------------------------------------------------------------------------------

 

 

“Capitalization Value of Unencumbered Assets” means, at any time,  the sum of
(1) with respect to Real Property Businesses (other than UJVs), individually
determined, the greater of (x) Unencumbered Combined EBITDA from such Real
Property Businesses (a) in the case of all Real Property Businesses other than
hotels or trade show space, for the most recently ended calendar quarter,
annualized (i.e., multiplied by four), and (b) in the case of hotels or trade
show space, the most recently ended four consecutive calendar quarters, in both
cases, capitalized at a rate of 6.50% per annum, and (y) the Gross Book Value of
such businesses; (2) with respect to Real Property UJVs, which do not have
publicly traded shares, individually determined, the greater of (x) the
Unencumbered Combined EBITDA from such Real Property UJVs (a) in the case of
Real Property UJVs other than those owning hotels or trade show space, for the
most recently ended calendar quarter, annualized (i.e., multiplied by four), and
(b) in the case of Real Property UJVs owning hotels or trade show space, for the
most recently ended four consecutive calendar quarters, in both cases,
capitalized at a rate of 6.50% per annum, and (y) the Net Equity Value of such
Real Property UJVs; and (3) without duplication, Borrower's pro rata share of
Unrestricted Cash and Cash Equivalents, the book value of notes and mortgage
loans receivable and capitalized development costs (exclusive of tenant
improvements and tenant leasing commission costs), and the fair market value of
publicly traded securities that are Unencumbered Assets of Borrower, at such
time, all as determined in accordance with GAAP.  For the purposes of this
definition, (1) for any Disposition of Real Property Assets by a Real Property
Business during any calendar quarter, Unencumbered Combined EBITDA will be
reduced by actual Unencumbered Combined EBITDA generated from such asset or
assets, (2) the aggregate contribution to Capitalization Value of Unencumbered
Assets in excess of 35% of the total Capitalization Value of Unencumbered Assets
from the aggregate of all Real Property Businesses owned by UJVs, and notes and
mortgage loans receivable that are Unencumbered Assets at such time, as
determined in accordance with GAAP, shall not be included in Capitalization
Value of Unencumbered Assets, and (3) the aggregate contribution to
Capitalization Value of Unencumbered Assets from leasing commissions and
management and development fees in excess of 15% of Unencumbered Combined EBITDA
shall not be included in Capitalization Value of Unencumbered Assets.

"Capital Lease" means any lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP.

5

--------------------------------------------------------------------------------

 

 

"Cash or Cash Equivalents" means (a) cash; (b) marketable direct obligations
issued or unconditionally guaranteed by the United States Government or issued
by an agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one (1) year after the date of acquisition
thereof; (c) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody's or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services as are reasonably acceptable to
Administrative Agent); (d) domestic corporate bonds, other than domestic
corporate bonds issued by Borrower or any of its Affiliates, maturing no more
than two (2) years after the date of acquisition thereof and, at the time of
acquisition, having a rating of at least A or the equivalent from any two (2) of
S&P, Moody's or Fitch (or, if at any time no two of the foregoing shall be
rating such obligations, then from such other nationally recognized rating
services as are reasonably acceptable to Administrative Agent); (e)
variable-rate domestic corporate notes or medium term corporate notes, other
than notes issued by Borrower or any of its Affiliates, maturing or resetting no
more than one (1) year after the date of acquisition thereof and having a rating
of at least AA or the equivalent from two of S&P, Moody's or Fitch (or, if at
any time no two of the foregoing shall be rating such obligations, then from
such other nationally recognized rating services as are reasonably acceptable to
Administrative Agent); (f) commercial paper (foreign and domestic) or master
notes, other than commercial paper or master notes issued by Borrower or any of
its Affiliates, and, at the time of acquisition, having a long-term rating of at
least A or the equivalent from S&P, Moody's or Fitch and having a short-term
rating of at least A-2 and P-2 from S&P and Moody's, respectively (or, if at any
time neither S&P nor Moody's shall be rating such obligations, then the highest
rating from such other nationally recognized rating services as are reasonably
acceptable to Administrative Agent); (g) domestic and foreign certificates of
deposit or domestic time deposits or foreign deposits or bankers' acceptances
(foreign or domestic) in Dollars, Hong Kong Dollars, Singapore Dollars, Pounds
Sterling, Euros or Yen that are issued by a bank (I) which has, at the time of
acquisition, a long-term rating of at least A or the equivalent from S&P,
Moody's or Fitch and (II) if a domestic bank, which is a member of the Federal
Deposit Insurance Corporation; (h) overnight securities repurchase agreements,
or reverse repurchase agreements secured by any of the foregoing types of
securities or debt instruments, provided that the collateral supporting such
repurchase agreements shall have a value not less than 101% of the principal
amount of the repurchase agreement plus accrued interest; and (i) money market
funds invested in investments substantially all of which consist of the items
described in clauses (a) through (h) above.

"Closing Date" means the date the Initial Advance is made.

"Code" means the Internal Revenue Code of 1986.

"Combined EBITDA" means, for any quarter, the Borrower’s pro rata share of net
income or loss plus Interest Expense, income taxes, depreciation and
amortization and excluding the effect of non-recurring items (such as, without
limitation, (i) gains or losses from asset sales, (ii) gains or losses from debt
restructurings or write-ups or forgiveness of indebtedness, and costs and
expenses incurred during such period with respect to acquisitions consummated
during such period, and (iii) non-cash gains or losses from foreign currency
fluctuations), all as determined in accordance with GAAP, of Consolidated
Businesses and UJVs (provided, however, that for purposes of determining the
ratio of Combined EBITDA to Fixed Charges, Combined EBITDA of UJVs shall exclude
UJVs that are not Real Property UJVs), as the case may be, multiplied by four,
provided however, that Combined EBITDA shall include only general and
administrative expenses that are attributable to the management and operation of
the assets in accordance with GAAP and shall not include any corporate general
and administrative expenses of Borrower, General Partner, Consolidated
Businesses or UJVs (e.g., salaries of corporate officers).

6

--------------------------------------------------------------------------------

 

 

"Consolidated Businesses" means, at any time, the Borrower and Subsidiaries of
the Borrower that the Borrower consolidates in its consolidated financial
statements prepared in accordance with GAAP, provided, however, that UJVs which
are consolidated in accordance with GAAP are not Consolidated Businesses.

"Continue", "Continuation" and "Continued" refer to the continuation pursuant to
Section 2.12 of a LIBOR Loan as a LIBOR Loan from one Interest Period to the
next interest Period.

"Convert", "Conversion" and "Converted" refer to a conversion pursuant to
Section 2.12 of a Base Rate Loan into a LIBOR Loan or a LIBOR Loan into a Base
Rate Loan, each of which may be accompanied by the transfer by a Bank (at its
sole discretion) of all or a portion of its Ratable Loan from one Applicable
Lending Office to another.

"Credit Party" means the Administrative Agent, the Fronting Bank, the Swingline
Lender or any other Bank.

"Credit Rating" means the rating assigned by the Ratings Agencies to Borrower's
senior unsecured long-term indebtedness.

"Debt" means, at any time, without duplication, (i) all indebtedness and
liabilities of a Person for borrowed money, secured or unsecured, including
mortgage and other notes payable (but excluding any indebtedness to the extent
secured by cash or cash equivalents or marketable securities, or defeased), as
determined in accordance with GAAP, and (ii) without duplication, all
liabilities of a Person consisting of indebtedness for borrowed money,
determined in accordance with GAAP, that are or would be stated and quantified
as contingent liabilities in the notes to the consolidated financial statements
of such Person as of that date.  For purposes of determining "Total Outstanding
Indebtedness" and "Debt", the term "without duplication" shall mean (without
limitation) that amounts loaned from one Person to a second Person that under
GAAP would be consolidated with the first Person shall not be treated as Debt of
the second Person.

"Default" means any event which with the giving of notice or lapse of time, or
both, would become an Event of Default.

"Defaulting Lender" means any Bank that (a) has failed, within three Banking
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Bank
notifies the Administrative Agent in writing that such failure is the result of
such Bank’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, or, in the case of clause (iii) above, such Bank notifies the
Administrative Agent in writing that such failure is the result of a good faith
dispute which has been specifically identified, (b) has notified the Borrower or
any Credit Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Banking Days after request by a Credit Party or Borrower, acting in good
faith, to provide a certification in writing from an authorized officer of such
Bank that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Bank shall cease to be a Defaulting Lender pursuant to this clause (c)
upon such Credit Party’s or Borrower's and the Administrative Agent's (as
applicable) receipt of such certification in form and substance reasonably
satisfactory to it or them (as applicable), or (d) has become the subject of a
Bankruptcy Event.

7

--------------------------------------------------------------------------------

 

 

"Default Rate" means a rate per annum equal to: (1) with respect to Base Rate
Loans, a variable rate of three percent (3%) plus the rate of interest then in
effect thereon (including the Applicable Margin); and (2) with respect to LIBOR
Loans and Bid Rate Loans, a fixed rate of three percent (3%) plus the rate(s) of
interest in effect thereon (including the Applicable Margin or the LIBOR Bid
Margin, as the case may be) at the time of any Default or Event of Default until
the end of the then current Interest Period therefor and, thereafter, a variable
rate of three percent (3%) plus the rate of interest for a Base Rate Loan
(including the Applicable Margin).

"Designated Lender" means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 12.16 and (ii) is not
otherwise a Bank.

"Designating Lender" has the meaning specified in Section 12.16.

"Designation Agreement" means an agreement in substantially the form of EXHIBIT
H, entered into by a Bank and a Designated Lender and accepted by Administrative
Agent.

"Disposition" means a sale (whether by assignment, transfer or Capital Lease) of
an asset.

"Dollars" and the sign "$" mean lawful money of the United States of America.

"Elect", "Election" and "Elected" refer to elections, if any, by Borrower
pursuant to Section 2.12 to have all or a portion of an advance of the Ratable
Loans be outstanding as LIBOR Loans.

"Environmental Discharge" means any discharge or release of any Hazardous
Materials in violation of any applicable Environmental Law.

"Environmental Law" means any applicable Law relating to pollution or the
environment, including Laws relating to noise or to emissions, discharges,
releases or threatened releases of Hazardous Materials into the work place, the
community or the environment, or otherwise relating to the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.

8

--------------------------------------------------------------------------------

 

 

"Environmental Notice" means any written complaint, order, citation, letter,
inquiry, notice or other written communication from any Person (1) affecting or
relating to Borrower's compliance with any Environmental Law in connection with
any activity or operations at any time conducted by Borrower, (2) relating to
the occurrence or presence of or exposure to or possible or threatened or
alleged occurrence or presence of or exposure to Environmental Discharges or
Hazardous Materials at any of Borrower's locations or facilities, including,
without limitation: (a) the existence of any contamination or possible or
threatened contamination at any such location or facility and (b) remediation of
any Environmental Discharge or Hazardous Materials at any such location or
facility or any part thereof; and (3) any violation or alleged violation of any
relevant Environmental Law.

"Equity Value" means, at any time, Capitalization Value less the Total
Outstanding Indebtedness.

"ERISA" means the Employee Retirement Income Security Act of 1974, including the
rules and regulations promulgated thereunder.

"ERISA Affiliate" means any corporation or trade or business which is a member
of the same controlled group of organizations (within the meaning of Section
414(b) of the Code) as Borrower or General Partner or is under common control
(within the meaning of Section 414(c) of the Code) with Borrower or General
Partner or is required to be treated as a single employer with Borrower or
General Partner under Section 414(m) or 414(o) of the Code.

"Event of Default" has the meaning specified in Section 9.01.

"Execution Date" means the date of this Agreement.

"Existing 2006 Credit Agreement" means the Revolving Credit Agreement, dated as
of June 28, 2006, among Borrower, General Partner, the Administrative Agent and
the lenders party thereto, as amended by the First Amendment to Revolving Credit
Agreement, dated as of November 9, 2006, and the Second Amendment to Revolving
Credit Agreement, dated as of September 28, 2007.

"Existing 2007 Credit Agreement" means the Revolving Credit Agreement, dated as
of September 28, 2007, among Borrower, General Partner, the Administrative Agent
and the lenders party thereto, as amended by the First Amendment to Revolving
Credit Agreement, dated as of October 12, 2007.

"Extension Date" has the meaning specified in Section 2.18.

"Extension Notice" has the meaning specified in Section 2.18.

"Facility Fee" means the respective percentages per annum determined, at any
time, based on the range into which any Credit Rating then falls, in accordance
with the table set forth below.  Any change in any Credit Rating causing it to
move to a different range on the table shall effect an immediate change in the
Facility Fee.  Borrower shall have not less than two (2) Credit Ratings at all
times, one of which shall be from S&P or Moody's.  In the event that Borrower
receives only two (2) Credit Ratings, and such Credit Ratings are not
equivalent, the Facility Fee shall be the higher of the two Credit Ratings.  In
the event that Borrower receives more than two (2) Credit Ratings, and such
Credit Ratings are not all equivalent, the Facility Fee shall be the lower of
the two (2) highest ratings.

9

--------------------------------------------------------------------------------

 

 

Borrower's Credit Rating
(S&P/Moody's Ratings)

 

 Facility Fee
(% per annum)

A-/A3 or higher

 

0.225

BBB+/Baa1

 

0.250

BBB/Baa2

 

0.300

BBB-/Baa3

 

0.350

Below BBB-/Baa3 or unrated

 

0.450

 

"Federal Funds Rate" means, for any day, the rate per annum (expressed on a
360-day basis of calculation) equal to the weighted average of the rates on
overnight federal funds transactions as published by the Federal Reserve Bank of
New York for such day provided that (1) if such day is not a Banking Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Banking Day as so published on the next succeeding Banking
Day, and (2) if no such rate is so published on such next succeeding Banking
Day, the Federal Funds Rate for such day shall be the average of the rates
quoted by three Federal Funds brokers to Administrative Agent on such day on
such transactions.

"Fiscal Year" means each period from January 1 to December 31.

"Fitch" means Fitch, Inc.

"Fixed Charges" means, without duplication, in respect of any quarter, the sum
of (i) the Borrower’s Pro Rata Share of Interest Expense for such period
attributable to Debt in respect of Consolidated Businesses and Real Property
UJVs, as well as to any other Debt that is recourse to the Borrower, multiplied
by four (4); and (ii) distributions during such period on preferred units of the
Borrower, as determined on a consolidated basis, in accordance with GAAP,
multiplied by four (4).

"Fronting Bank" means JPMorgan Chase Bank, N.A., Bank of America, N.A. or
another Bank that shall have agreed to be designated by Borrower from among
those Banks identified by Administrative Agent as being a permissible Fronting
Bank pursuant to Section 2.17.

"GAAP" means accounting principles generally accepted in the United States of
America as in effect from time to time, applied on a basis consistent with those
used in the preparation of the financial statements referred to in Section 5.15
(captioned "Financial Statements") (except for changes concurred to by
Borrower's Accountants); provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application of any such change on the operation of such
provision, or if the Administrative Agent notifies the Borrower that the
Required Banks request an amendment to any provision hereof for such purpose, in
either case, regardless of whether any such notice is given before or after such
change in GAAP or in the application of any such change, then such provision
shall be interpreted on the basis of GAAP as in effect and applied for purposes
of this Agreement immediately before such change shall have become effective.

10

--------------------------------------------------------------------------------

 

 

"General Partner" means Vornado Realty Trust, a real estate investment trust
organized and existing under the laws of the State of Maryland and the sole
general partner of Borrower.

"Good Faith Contest" means the contest of an item if: (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted;
(2) adequate reserves are established with respect to the contested item; (3)
during the period of such contest, the enforcement of any contested item is
effectively stayed; and (4) the failure to pay or comply with the contested item
during the period of the contest is not likely to result in a Material Adverse
Change.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

"Gross Book Value" means the undepreciated book value of assets comprising a
business, determined in accordance with GAAP.

"Hazardous Materials" means any pollutant, effluents, emissions, contaminants,
toxic or hazardous wastes or substances, as any of those terms are defined from
time to time in or for the purposes of any relevant Environmental Law, including
asbestos fibers and friable asbestos, polychlorinated biphenyls, and any
petroleum or hydrocarbon-based products or derivatives.

"Initial Advance" means the first advance of proceeds of the Loans and/or
issuance of Letters of Credit.

"Interest Expense" means, for any quarter, the consolidated interest expense,
whether paid, accrued or capitalized (without deduction of consolidated interest
income) of Borrower that is attributable to Borrower's Pro Rata Share in its
Consolidated Businesses in respect of Real Property Businesses, including,
without limitation or duplication (or, to the extent not so included, with the
addition of), (1) the portion of any rental obligation in respect of any Capital
Lease obligation allocable to interest expense in accordance with GAAP; (2) the
amortization of Debt discounts and premiums; (3) any payments or fees (other
than up-front fees) with respect to interest rate swap or similar agreements;
and (4) the interest expense and items listed in clauses (1) through (3) above
applicable to each of the UJVs (to the extent not included above) multiplied by
Borrower's Pro Rata Share in the UJVs in respect of Real Property Businesses, in
all cases as reflected in the Borrower's Consolidated Financial Statements,
provided that there shall be excluded from Interest Expense capitalized interest
covered by an interest reserve established under a loan facility (such as
capitalized construction interest provided for in a construction loan). 
“Interest Expense” shall be determined without regard to the effects thereon of
ASC 470-20 with respect to the non-cash portion of interest expense attributable
to convertible Debt.

11

--------------------------------------------------------------------------------

 

 

"Interest Period" means, (1) with respect to any LIBOR Loan, the period
commencing on the date the same is advanced, converted from a Base Rate Loan or
Continued, as the case may be, and ending, as Borrower may select pursuant to
Section 2.06, on the numerically corresponding day in the first, second, third
or, if available from all of the Banks, sixth calendar month thereafter (or at
Administrative Agent's reasonable discretion a period of shorter duration),
provided that each such Interest Period which commences on the last Banking Day
of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Banking Day of the appropriate calendar month; and (2) with respect to any
Bid Rate Loan, the period commencing on the date the same is advanced and
ending, as Borrower may select pursuant to Section 2.02, on the numerically
corresponding day in the first, second, third or sixth calendar month thereafter
(or at Administrative Agent's reasonable discretion a period of shorter
duration) provided that each such Interest Period which commences on the last
Banking Day of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Banking Day of the appropriate calendar month.

"Invitation for Bid Rate Quotes" has the meaning specified in Section 2.02(b).

"Law" means any federal, state or local statute, law, rule, regulation,
ordinance, order, code, or rule of common law, now or hereafter in effect, and
in each case as amended, and any judicial or administrative interpretation
thereof by a Governmental Authority or otherwise, including any judicial or
administrative order, consent decree or judgment.

"Lead Arrangers" means J.P. Morgan Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.

"Letter of Credit" has the meaning specified in Section 2.17(a).

"LIBOR Base Rate" means, with respect to any Interest Period therefor, the rate
per annum quoted at approximately 11:00 a.m., London time, by the Bank serving
as Administrative Agent two (2) Banking Days prior to the first day of such
Interest Period for the offering to leading banks in the London interbank market
of Dollar deposits in immediately available funds, for a period, and in an
amount, comparable to such Interest Period and principal amount of the LIBOR
Loan or Bid Rate Loan, as the case may be, in question outstanding during such
Interest Period.

"LIBOR Bid Margin" has the meaning specified in Section 2.02(c)(2)(iii).

"LIBOR Bid Rate" means a rate per annum equal to the sum of (1) the LIBOR
Interest Rate for the Bid Rate Loan and Interest Period in question and (2) the
LIBOR Bid Margin.

"LIBOR Interest Rate" means, for any LIBOR Loan or Bid Rate Loan, a rate per
annum determined by Administrative Agent to be equal to the quotient of (1) the
LIBOR Base Rate for such LIBOR Loan or Bid Rate Loan, as the case may be, for
the Interest Period therefor divided by (2) one minus the LIBOR Reserve
Requirement for such LIBOR Loan or Bid Rate Loan, as the case may be, for such
Interest Period.

12

--------------------------------------------------------------------------------

 

 

"LIBOR Loan" means all or any portion (as the context requires) of any Bank's
Ratable Loan which shall accrue interest at rate(s) determined in relation to
LIBOR Interest Rate(s).

"LIBOR Reserve Requirement" means, for any LIBOR Loan or Bid Rate Loan, the
average maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during the Interest Period for
such LIBOR Loan or Bid Rate Loan under Regulation D by member banks of the
Federal Reserve System in New York City with deposits exceeding One Billion
Dollars ($1,000,000,000) against "Eurocurrency liabilities" (as such term is
used in Regulation D).  Without limiting the effect of the foregoing, the LIBOR
Reserve Requirement shall also reflect any other reserves required to be
maintained by such member banks by reason of any Regulatory Change against (1)
any category of liabilities which includes deposits by reference to which the
LIBOR Base Rate is to be determined as provided in the definition of "LIBOR Base
Rate" in this Section 1.01 or (2) any category of extensions of credit or other
assets which include loans the interest rate on which is determined on the basis
of rates referred to in said definition of "LIBOR Base Rate".

"Lien" means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment for collateral purposes, deposit arrangement, lien
(statutory or other), or other security agreement or charge of any kind or
nature whatsoever of any third party (excluding any right of setoff but
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction to evidence any of
the foregoing).

"Loan" means, with respect to each Bank, its Ratable Loan, Bid Rate Loan(s) and
Swingline Loan(s), collectively.

"Loan Commitment" means, with respect to each Bank, the obligation to make a
Ratable Loan in the principal amount set forth on Schedule 1 attached hereto and
incorporated herein, as such amount may be reduced or increased from time to
time in accordance with the provisions of Section 2.16 (upon the execution of an
Assignment and Assumption Agreement, the definition of Loan Commitment shall be
deemed revised to reflect the assignment being effected pursuant to such
Assignment and Assumption Agreement).

"Loan Documents" means this Agreement, the Notes, the Authorization Letter and
the Solvency Certificate.

"Mandatory Borrowing" has the meaning specified in Section 2.03(b)(3).

"Material Adverse Change" means either (1) a material adverse change in the
status of the business, results of operations, financial condition, or property
of Borrower or (2) any event or occurrence of whatever nature which is likely to
have a material adverse effect on the ability of Borrower to perform its
obligations under the Loan Documents.

"Material Affiliates" means the Affiliates of Borrower listed on EXHIBIT F.

"Maturity Date" means June 8, 2015, subject to extension pursuant to Section
2.18.

13

--------------------------------------------------------------------------------

 

 

"Moody's" means Moody's Investors Service, Inc.

"Multiemployer Plan" means a Plan defined as such in Section 3(37) of ERISA to
which contributions have been or are required to be made by Borrower or General
Partner or any ERISA Affiliate and which is covered by Title IV of ERISA.

"Net Equity Value" means, at any time, the total assets of the applicable
business less the total liabilities of such business less the amounts
attributable to the minority interest in such business, in each case as
determined on a consolidated basis, in accordance with GAAP, subject to the last
sentence of the definition of Capitalization Value.

"Note" and "Notes" have the respective meanings specified in Section 2.09.

"Obligations" means each and every obligation, covenant and agreement of
Borrower, now or hereafter existing, contained in this Agreement, and any of the
other Loan Documents, whether for principal, reimbursement obligations,
interest, fees, expenses, indemnities or otherwise, and any amendments or
supplements thereto, extensions or renewals thereof or replacements therefor,
including but not limited to all indebtedness, obligations and liabilities of
Borrower to Administrative Agent and any Bank now existing or hereafter incurred
under or arising out of or in connection with the Notes, this Agreement, the
other Loan Documents, and any documents or instruments executed in connection
therewith; in each case whether direct or indirect, joint or several, absolute
or contingent, liquidated or unliquidated, now or hereafter existing, renewed or
restructured, whether or not from time to time decreased or extinguished and
later increased, created or incurred, and including all indebtedness of Borrower
under any instrument now or hereafter evidencing or securing any of the
foregoing.

"OFAC" means The Office of Foreign Assets Control of the United States
Department of the Treasury.

"Other Investment" means a Consolidated Business or UJV that does not own
primarily Real Property Assets or publicly traded securities, including, without
limitation, those entities more particularly set forth on Schedule 2   attached
hereto.

"Parent" means, with respect to any Bank, any Person controlling such Bank.

"Participant" has the meaning specified in Section 12.05(b).

"Payor" has the meaning specified in Section 10.12.

"PBGC" means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

"Person" means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

"Plan" means any employee benefit or other plan (other than a Multiemployer
Plan) established or maintained, or to which contributions have been or are
required to be made, by Borrower or General Partner or any ERISA Affiliate and
which is covered by Title IV of ERISA or to which Section 412 of the Code
applies.

14

--------------------------------------------------------------------------------

 

 

"presence", when used in connection with any Environmental Discharge or
Hazardous Materials, means and includes presence, generation, manufacture,
installation, treatment, use, storage, handling, repair, encapsulation,
disposal, transportation, spill, discharge and release.

"Prime Rate" means that rate of interest from time to time announced by the Bank
serving as Administrative Agent in the United States as its prime commercial
lending rate.  Any change in the Prime Rate shall be effective as of the date
such change is announced by the Bank serving as Administrative Agent.

"Pro Rata Share" means, with respect to each Bank, the percentage of the Total
Loan Commitment represented by such Bank’s Loan Commitment; provided that solely
in the case of Section 12.20(c) when a Defaulting Lender shall exist, "Pro Rata
Share" shall mean the percentage of the Total Loan Commitment (disregarding any
Defaulting Lender’s Loan Commitment) represented by such Bank’s Loan
Commitment.  If the Loan Commitments have terminated or expired, the Pro Rata
Share shall be determined based upon the Loan Commitments most recently in
effect, giving effect to any assignments and to any Bank’s status as a
Defaulting Lender at the time of determination.

"Prohibited Transaction" means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

"Qualified Institution" means a Bank, or one or more banks, finance companies,
insurance or other financial institutions which (A) has (or, in the case of a
bank which is a subsidiary, such bank's parent has) a rating of its senior debt
obligations of not less than Baa1 by Moody's or a comparable rating by a rating
agency acceptable to the Administrative Agent and (B) has total assets in excess
of Ten Billion Dollars ($10,000,000,000).

"Ratable Loan" has the meaning specified in Section 2.01(b).

"Ratable Loan Note" has the meaning specified in Section 2.09.

"Rating Agencies" means, collectively, S&P, Moody's and Fitch.

"Real Property Asset" means an asset from which income is, or upon completion
expected by the Borrower to be, derived predominantly from contractual rent
payments under leases with unaffiliated third party tenants, hotel operations,
tradeshow operations or leasing commissions and management and development fees,
and shall include those investments in mortgages and mortgage participations
owned by the Borrower as to which the Borrower has demonstrated to the
Administrative Agent, in the Administrative Agent's reasonable discretion, that
Borrower has control of the decision-making functions of management and leasing
of such mortgaged properties, has control of the economic benefits of such
mortgaged properties, and holds the right to acquire such mortgaged properties.

"Real Property Business" means a Consolidated Business or UJV that owns
primarily Real Property Assets.

"Real Property UJV" means a UJV that is a Real Property Business.

15

--------------------------------------------------------------------------------

 

 

"Recourse" means, with reference to any obligation or liability, any liability
or obligation that is not Without Recourse to the obligor thereunder, directly
or indirectly.  For purposes hereof, a Person shall not be deemed to be
"indirectly" liable for the liabilities or obligations of an obligor solely by
reason of the fact that such Person has an ownership interest in such obligor,
provided that such Person is not otherwise legally liable, directly or
indirectly, for such obligor's liabilities or obligations (e.g. by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person being a general partner of such obligor).  A guaranty of Debt issued by
Borrower or General Partner (as distinguished from a Subsidiary) shall be
Recourse, but a guaranty for completion of improvements in connection with Debt
shall be deemed Without Recourse, unless and except to the extent of a claim
made under such guaranty that remains unpaid.

"Refinancing Mortgage" has the meaning specified in Section 12.21.

"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time, or
any similar Law from time to time in effect.

"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time, or
any similar Law from time to time in effect.

"Regulatory Change" means, with respect to any Bank, any change after the date
of this Agreement in United States federal, state, municipal or foreign laws or
regulations (including Regulation D) or the adoption or making after such date
of any interpretations, directives or requests applying to a class of banks
including such Bank of or under any United States, federal, state, municipal or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof. For purposes hereof, all requests, rules, guidelines or
directives in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act shall be deemed to be a Regulatory Change regardless of the date
enacted, adopted or issued and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or the United States financial regulatory authorities shall be deemed
to be a Regulatory Change regardless of the date adopted, issued, promulgated or
implemented, provided, however, that if the applicable Bank shall have
implemented changes prior to the Effective Date in response to any such
requests, rules, guidelines or directives, then the same shall not be deemed to
be a Regulatory Change with respect to such Bank.

“REIT” means a “real estate investment trust,” as such term is defined in
Section 856 of the Code.

"Relevant Documents" has the meaning specified in Section 11.02.

"Replacement Bank" has the meaning specified in Section 3.07.

"Replacement Notice" has the meaning specified in Section 3.07.

16

--------------------------------------------------------------------------------

 

 

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived by the PBGC.

"Required Banks" means at any time the Banks having Pro Rata Shares aggregating
at least 51% (excluding, however, any Defaulting Lender); provided, however,
that during the existence of an Event of Default, the "Required Banks" shall be
the Banks holding at least 51% of the then aggregate unpaid principal amount of
the Loans (excluding, however, any Defaulting Lender); and provided, further 
that in the case of Swingline Loans, the amount of each Bank's funded
participation interest in such Swingline Loans shall be considered for purposes
hereof as if it were a direct Loan and not a participation interest, and the
aggregate amount of Swingline Loans owing to Swingline Lender shall be
considered for purposes hereof as reduced by the amount of such funded
participation interests.

"Required Payment" has the meaning set forth in Section 10.12.

"SEC" means the United States Securities and Exchange Commission.

"SEC Reports" means the reports required to be delivered to the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended.

"Secured Indebtedness" means, at any time, that portion of Total Outstanding
Indebtedness that is not Unsecured Indebtedness.

"Secured Indebtedness Adjustment" has the meaning set forth in Section 8.07.

"Solvency Certificate" means a certificate in substantially the form of EXHIBIT
D, to be delivered by Borrower pursuant to the terms of this Agreement.

"Solvent" means, when used with respect to any Person, that (1) the fair value
of the property of such Person, on a going concern basis, is greater than the
total amount of liabilities (including, without limitation, contingent
liabilities) of such Person; (2) the present fair saleable value of the assets
of such Person, on a going concern basis, is not less than the amount that will
be required to pay the probable liabilities of such Person on its debts as they
become absolute and matured; (3) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay as such debts and liabilities mature; (4) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person's property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged; and (5) such Person has sufficient
resources, provided that such resources are prudently utilized, to satisfy all
of such Person's obligations.  Contingent liabilities will be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

"S&P" means Standard & Poor's Ratings Services, a division of McGraw-Hill
Companies.

"Subsidiary" means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other entity, fifty percent (50%) or
more of the outstanding voting stock, partnership interests or membership
interests, as the case may be, of which are owned, directly or indirectly, by
that Person or by one or more other Subsidiaries of that Person and over which
that Person or one or more other Subsidiaries of that Person exercise sole
control.  For the purposes of this definition, "voting stock" means stock having
voting power for the election of directors or trustees, as the case may be,
whether at all times or only so long as no senior class of stock has voting
power for the election of directors or trustees by reason of any contingency,
and "control" means the power to direct the management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

17

--------------------------------------------------------------------------------

 

 

"Swingline Commitment" has the meaning specified in Section 2.03(a).

"Swingline Lender" means JPMorgan Chase Bank, N.A., in its capacity as Swingline
Lender hereunder, and its permitted successors in such capacity in accordance
with the terms of this Agreement.

"Swingline Loan" has the meaning set forth in Section 2.03(a).

"Total Loan Commitment" means an amount equal to the aggregate amount of all
Loan Commitments.

"Total Outstanding Indebtedness" means, at any time, without duplication, the
sum of Debt of the Borrower, the Borrower’s Pro Rata Share of Debt in respect of
Consolidated Businesses, and any Debt of UJVs to the extent Recourse to the
Borrower, as determined on a consolidated basis in accordance with GAAP.

"UJVs" means, at any time, (1) investments of the Borrower that are accounted
for under the equity method in the Borrower's Consolidated Financial Statements
prepared in accordance with GAAP and (2) investments of the Borrower in which
the Borrower owns less than 50% of the equity interests and that are
consolidated in the Borrower’s Consolidated Financial Statements prepared in
accordance with GAAP.

"Unencumbered Assets" means, collectively, assets, reflected in the Borrower's
Consolidated Financial Statements, owned in whole or in part, directly or
indirectly, by Borrower and not subject to any Lien to secure all or any portion
of Secured Indebtedness, and assets of Consolidated Businesses and UJVs which
are not subject to any Lien to secure all or any portion of Secured Indebtedness
or to any negative pledge or similar agreement, provided that any such
Consolidated Business or UJV is not the borrower or guarantor of any Unsecured
Indebtedness.  For clarity, an agreement that conditions the ability to encumber
assets upon the maintenance of one or more specified ratios but that does not
generally prohibit the encumbrance of assets, or the encumbrance of specific
assets, shall not constitute a negative pledge or similar agreement.

"Unencumbered Combined EBITDA" means that portion of Combined EBITDA
attributable to Unencumbered Assets; provided  that Unencumbered Combined EBITDA
shall include only general and administrative expenses that are attributable to
the management and operation of the Unencumbered Assets in accordance with GAAP
and shall not include any corporate general and administrative expenses of
Borrower, General Partner, Consolidated Businesses or UJVs (e.g., salaries of
corporate officers).

18

--------------------------------------------------------------------------------

 

 

"Unfunded Current Liability" of any Plan means the amount, if any, by which the
actuarial present value of accumulated plan benefits as of the close of its most
recent plan year, based upon the actuarial assumptions used by such Plan's
actuary in the most recent annual valuation of such Plan, exceeds the fair
market value of the assets allocable thereto, determined in accordance with
Section 412 of the Code.

"Unrestricted Cash and Cash Equivalents" means Cash or Cash Equivalents owned by
Borrower, and Borrower's Pro Rata Share of any Cash or Cash Equivalents owned by
any Consolidated Businesses or UJV, that are not subject to any pledge, lien or
control agreement, less amounts placed with third parties as deposits or
security for contractual obligations.

"Unsecured Indebtedness" means, at any time, Total Outstanding Indebtedness that
is not secured by a lien on assets of the Borrower, a Consolidated Business or a
UJV, as the case may be.

"Unsecured Indebtedness Adjustment" has the meaning set forth in Section 8.06.

"Unsecured Interest Expense" means, for any quarter, the Borrower’s Pro Rata
Share of Interest Expense attributable to Total Outstanding Indebtedness
constituting Unsecured Indebtedness.

"VRT Principals" means the trustees, executive officers and directors of
Borrower (other than General Partner) or General Partner at any applicable time.

"Without Recourse" means, with reference to any obligation or liability, any
obligation or liability for which the obligor thereunder is not liable or
obligated other than as to its interest in a designated asset or assets only,
subject to such exceptions to the non-recourse nature of such obligation or
liability (such as, but not limited to, fraud, misappropriation, misapplication
and environmental indemnities), as are usual and customary in like transactions
involving institutional lenders at the time of the incurrence of such obligation
or liability.

SECTION 1.02.             Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP, and,
except as otherwise provided herein, all financial data required to be delivered
hereunder shall be prepared in accordance with GAAP.

SECTION 1.03.             Computation of Time Periods.  Except as otherwise
provided herein, in this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including" and words "to" and "until" each means "to but excluding".

SECTION 1.04.             Rules of Construction.  When used in this Agreement:
(1) "or" is not exclusive; (2) a reference to a Law includes any amendment or
modification to such Law; (3) a reference to a Person includes its permitted
successors and permitted assigns; (4) except as provided otherwise, all
references to the singular shall include the plural and vice  versa; (5) except
as provided in this Agreement, a reference to an agreement, instrument or
document shall include such agreement, instrument or document as the same may be
amended, modified or supplemented from time to time in accordance with its terms
and as permitted by the Loan Documents; (6) all references to Articles or
Sections shall be to Articles and Sections of this Agreement unless otherwise
indicated; and (7) all Exhibits to this Agreement shall be incorporated into
this Agreement.

19

--------------------------------------------------------------------------------

 

 

 

ARTICLE II

THE LOANS

SECTION 2.01.             Ratable Loans; Bid Rate Loans.  (a)  Subject to the
terms and conditions of this Agreement, the Banks agree to make loans to
Borrower as provided in this Article II.

(b)               Each of the Banks severally agrees to make a loan to Borrower
(each such loan by a Bank, a "Ratable Loan") in an amount up to its Loan
Commitment pursuant to which such Bank shall from time to time advance and
readvance to Borrower an amount equal to its Pro Rata Share of the excess (the
"Available Total Loan Commitment") of the Total Loan Commitment minus the sum of
(1) all previous advances (including Bid Rate Loans and  Swingline Loans) made
by the Banks which remain unpaid and (2) the outstanding amount of all Letters
of Credit, plus, without duplication of any amount included in clause (1) above,
Swingline Loans outstanding.  Within the limits set forth herein, Borrower may
borrow from time to time under this paragraph (b) and prepay from time to time
pursuant to Section 2.10 (subject, however, to the restrictions on prepayment
set forth in said Section), and thereafter reborrow pursuant to this paragraph
(b).  The Ratable Loans may be outstanding as: (1) Base Rate Loans; (2) LIBOR
Loans; or (3) a combination of the foregoing, as Borrower shall elect and notify
Administrative Agent in accordance with Section 2.14.  Each LIBOR Loan, Bid Rate
Loan, Base Rate Loan and Swingline Loan of each Bank shall be maintained at such
Bank's Applicable Lending Office.

(c)                In addition to Ratable Loans pursuant to paragraph (b) above,
so long as Borrower's Credit Rating is BBB- or better by S&P (if rated by S&P)
or Baa3 or better by Moody's (if rated by Moody's), one or more Banks may, at
Borrower's request and in their sole discretion, make non-ratable loans which
shall bear interest at the LIBOR Bid Rate in accordance with Section 2.02 (such
loans being referred to in this Agreement as "Bid Rate Loans").  Borrower may
borrow Bid Rate Loans from time to time pursuant to this paragraph (c) in an
amount up to fifty percent (50%) of the Total Loan Commitment at the time of the
borrowing (taking into account any repayments of the Loans made simultaneously
therewith) (the "Bid Borrowing Limit"), provided that at no time shall the sum
of all Loans outstanding plus the outstanding amount of all Letters of Credit
exceed the Total Loan Commitment, and shall repay such Bid Rate Loans as
required by Section 2.09, and it may thereafter reborrow pursuant to this
paragraph (c) or paragraph (b) above; provided, however, that the aggregate
outstanding principal amount of Bid Rate Loans at any particular time shall not
exceed the Bid Borrowing Limit.

(d)               The obligations of the Banks under this Agreement are several,
and no Bank shall be responsible for the failure of any other Bank to make any
advance of a Loan to be made by such other Bank.  However, the failure of any
Bank to make any advance of each Loan to be made by it hereunder on the date
specified therefor shall not relieve any other Bank of its obligation to make
any advance of its Loans specified hereby to be made on such date.

20

--------------------------------------------------------------------------------

 

 

SECTION 2.02.             Bid Rate Loans.  (a)  When Borrower has the Credit
Rating required by Section 2.01(c) and wishes to request offers from the Banks
to make Bid Rate Loans, it shall transmit to Administrative Agent by facsimile a
request (a "Bid Rate Quote Request") substantially in the form of EXHIBIT G-1 so
as to be received not later than 10:30 a.m. (New York time) on the fourth
Banking Day prior to the date for funding of the Bid Rate Loan(s) proposed
therein, specifying:

(1)               the proposed date of funding of such Bid Rate Loan(s), which
shall be a Banking Day;

(2)               the aggregate amount of the Bid Rate Loans requested, which
shall be at least Five Million Dollars ($5,000,000) and an integral multiple of
One Million Dollars ($1,000,000); and

(3)               the duration of the Interest Period(s) applicable thereto,
subject to the provisions of the definition of "Interest Period" in Section
1.01.

Borrower may request offers to make Bid Rate Loans for more than one (1)
Interest Period in a single Bid Rate Quote Request.  No Bid Rate Quote Request
may be submitted by Borrower sooner than seven (7) calendar days after the
submission of any other Bid Rate Quote Request. 

(b)               Promptly upon receipt of a Bid Rate Quote Request,
Administrative Agent shall send to the Banks by facsimile an invitation (an
"Invitation for Bid Rate Quotes") substan­tially in the form of EXHIBIT G-2,
which shall constitute an invitation by Borrower to the Banks to submit Bid Rate
Quotes offering to make Bid Rate Loans to which such Bid Rate Quote Request
relates in accordance with this Section 2.02.

(c)                (1)  Each Bank may submit a Bid Rate Quote containing an
offer or offers to make Bid Rate Loans in response to any Invitation for Bid
Rate Quotes.  Each Bid Rate Quote must comply with the requirements of this
paragraph (c) and must be submitted to Administrative Agent by facsimile not
later than 10:00 a.m. (New York time) on the third Banking Day prior to the
proposed date of the Bid Rate Loan(s); provided  that Bid Rate Quotes submitted
by the Bank serving as Administrative Agent (or any Affiliate of the Bank
serving as Administrative Agent) in its capacity as a Bank may be submitted, and
may only be submitted, if the Bank serving as Administrative Agent or such
Affiliate notifies Borrower of the terms of the offer or offers contained
therein not later than fifteen (15) minutes prior to the deadline for the other
Banks.  Any Bid Rate Quote so made shall (subject to Borrower's satisfaction of
the conditions precedent set forth in this Agreement to its entitlement to an
advance) be irrevocable except with the written consent of Administrative Agent
given on the instructions of Borrower.  Bid Rate Loans to be funded pursuant to
a Bid Rate Quote may, as provided in Section 12.16, be funded by a Bank's
Designated Lender.  A Bank making a Bid Rate Quote shall specify in its Bid Rate
Quote whether the related Bid Rate Loans are intended to be funded by such
Bank's Designated Lender, as provided in Section 12.16.

(2)               Each Bid Rate Quote shall be in substantially the form of
EXHIBIT G-3 and shall in any case specify:

21

--------------------------------------------------------------------------------

 

 

(i)                             the proposed date of funding of the Bid Rate
Loan(s);

(ii)                           the principal amount of the Bid Rate Loan(s) for
which each such offer is being made, which principal amount (w) may be greater
than or less than the applicable Loan Commitment of the quoting Bank, (x) must
be in the aggregate at least Five Million Dollars ($5,000,000) and an integral
multiple of One Hundred Thousand Dollars ($100,000), (y) may not exceed the
principal amount of Bid Rate Loans for which offers were requested and (z) may
be subject to an aggregate limitation as to the principal amount of Bid Rate
Loans for which offers being made by such quoting Bank may be accepted;

(iii)                         the margin above or below the applicable LIBOR
Interest Rate (the "LIBOR Bid Margin") offered for each such Bid Rate Loan,
expressed as a percentage per annum (specified to the nearest 1/1,000th of 1%)
to be added to (or subtracted from) the applicable LIBOR Interest Rate;

(iv)                         the applicable Interest Period; and

(v)                           the identity of the quoting Bank.

A Bid Rate Quote may set forth up to three (3) separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Bid Rate Quotes.

(3)               Any Bid Rate Quote shall be disregarded if it:

(i)                             is not substantially in conformity with EXHIBIT
G-3 or does not specify all of the information required by sub-paragraph (c)(2)
above;

(ii)                           contains qualifying, conditional or similar
language (except for an aggregate limitation as provided in subparagraph
(c)(2)(ii) above);

(iii)                         proposes terms other than or in addition to those
set forth in the applicable Invitation for Bid Rate Quotes (except for an
aggregate limitation as provided in subparagraph (c)(2)(ii) above); or

(iv)                         arrives after the time set forth in sub-paragraph
(c)(1) above.

(d)               Administrative Agent shall no later than 10:15 a.m. (New York
City time) on the third Banking Day prior to the proposed date for the requested
Bid Rate Loan notify Borrower in writing of the terms of any Bid Rate Quote
submitted by a Bank that is in accordance with paragraph (c).  Any subsequent
Bid Rate Quote shall be disregarded by Administrative Agent unless such
subsequent Bid Rate Quote is submitted solely to correct a manifest error in
such former Bid Rate Quote.  Administrative Agent's notice to Borrower shall
specify (A) the aggregate principal amount of Bid Rate Loans for which offers
have been received for each Interest Period specified in the related Bid Rate
Quote Request, (B) the respective principal amounts and LIBOR Bid Margins so
offered and (C) if applicable, limitations on the aggregate principal amount of
Bid Rate Loans for which offers in any single Bid Rate Quote may be accepted.

22

--------------------------------------------------------------------------------

 

 

(e)                Not later than 11:00 a.m. (New York time) on the third
Banking Day prior to the proposed date of funding of the Bid Rate Loan, Borrower
shall notify Administrative Agent of its acceptance or non-acceptance of the
offers so notified to it pursuant to paragraph (d).  A notice of acceptance
shall be substantially in the form of EXHIBIT G-4 and shall specify the
aggregate principal amount of offers for each Interest Period that are
accepted.  Borrower may accept any Bid Rate Quote in whole or in part; provided 
that:

(i)                             the principal amount of each Bid Rate Loan may
not exceed the applicable amount set forth in the related Bid Rate Quote Request
or be less than Five Million Dollars ($5,000,000) and shall be an integral
multiple of One Hundred Thousand Dollars ($100,000);

(ii)                           acceptance of offers with respect to a particular
Interest Period may only be made on the basis of ascending LIBOR Bid Margins
offered for such Interest Period from the lowest effective cost; and

(iii)                         Borrower may not accept any offer that is
described in subparagraph (c)(3) or that otherwise fails to comply with the
requirements of this Agreement.

(f)                If offers are made by two (2) or more Banks with the same
LIBOR Bid Margins, for a greater aggregate principal amount than the amount in
respect of which such offers are permitted to be accepted for the related
Interest Period, the principal amount of Bid Rate Loans in respect of which such
offers are accepted shall be allocated by Administrative Agent among such Banks
as nearly as possible (in multiples of One Hundred Thousand Dollars ($100,000),
as Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers.  Administrative Agent shall promptly (and in
any event within one (1) Banking Day after such offers are accepted) notify
Borrower and each such Bank in writing of any such allocation of Bid Rate
Loans.  Determinations by Administrative Agent of the allocation of Bid Rate
Loans shall be conclusive in the absence of manifest error.

(g)               In the event that Borrower accepts the offer(s) contained in
one (1) or more Bid Rate Quotes in accordance with paragraph (e), the Bank(s)
making such offer(s) shall make a Bid Rate Loan in the accepted amount (as
allocated, if necessary, pursuant to paragraph (f)) on the date specified
therefor, in accordance with the procedures specified in Section 2.05.

(h)               Notwithstanding anything to the contrary contained herein,
each Bank shall be required to fund its Pro Rata Share of the Available Total
Loan Commitment in accordance with Section 2.01(b) despite the fact that any
Bank's Loan Commitment may have been or may be exceeded as a result of such
Bank's making Bid Rate Loans.

(i)                 A Bank who is notified that it has been selected to make a
Bid Rate Loan as provided above may designate its Designated Lender (if any) to
fund such Bid Rate Loan on its behalf, as described in Section 12.16.  Any
Designated Lender which funds a Bid Rate Loan shall on and after the time of
such funding become the obligee under such Bid Rate Loan and be entitled to
receive payment thereof when due.  No Bank shall be relieved of its obligation
to fund a Bid Rate Loan, and no Designated Lender shall assume such obligation,
prior to the time the applicable Bid Rate Loan is funded.

23

--------------------------------------------------------------------------------

 

 

SECTION 2.03.             Swingline Loan Subfacility

(a)                Swingline Commitment.  Subject to the terms and conditions of
this Section 2.03, Swingline Lender, in its individual capacity, agrees to make
certain revolving credit loans in Dollars to Borrower (each a "Swingline Loan"
and, collectively, the "Swingline Loans") from time to time during the term
hereof; provided, however, that the aggregate amount of Swingline Loans
outstanding at any time shall not exceed the lesser of (i) Seventy Five Million
Dollars ($75,000,000), and (ii) the Total Loan Commitment less the sum of (A)
all Loans then outstanding, excluding Swingline Loans, and (B) the outstanding
amount of all Letters of Credit (the "Swingline Commitment").  Subject to the
limitations set forth herein, any amounts repaid in respect of Swingline Loans
may be reborrowed.

(b)               Swingline Borrowings. 

(1)               Notice of Borrowing.  With respect to any Swingline Loan,
Borrower shall give Swingline Lender and Administrative Agent notice in writing
which is received by Swingline Lender and Administrative Agent not later than
2:00 p.m. (New York City time) on the proposed date of such Swingline Loan (and
confirmed by telephone by such time), specifying (A) that a Swingline Loan is
being requested, (B) the amount of such Swingline Loan, (C) the proposed date of
such Swingline Loan, which shall be a Banking Day and (D) stating that no
Default or Event of Default has occurred and is continuing both before and after
giving effect to such Swingline Loan.  Such notice shall be irrevocable.

(2)               Minimum Amounts.  Each Swingline Loan shall be at least Three
Million Dollars ($3,000,000) and, or an integral multiple of One Million Dollars
($1,000,000).

(3)               Repayment of Swingline Loans.  Each Swingline Loan shall be
due and payable on the earliest of (A) five (5) Banking Days from and including
the date of such Swingline Loan, (B) the last calendar day of the month in which
such Swingline Loan is made or (C) the Maturity Date.  If, and to the extent,
any Swingline Loans shall be due and payable on the date of any Ratable Loan,
such Swingline Loans shall first be repaid from the proceeds of such Ratable
Loan prior to the disbursement of the same to Borrower.  If, and to the extent,
a Ratable Loan is not requested prior to the earliest of the Maturity Date, the
last calendar day of the month in which such Swingline Loan is made, or the end
of the five (5) Banking Day period after such Swingline Loan was made, or unless
Borrower shall have notified Administrative Agent and the Swingline Lender prior
to 1:00 p.m. (New York City time) on the third (3rd) Banking Day after such
Swingline Loan was made that Borrower intends to reimburse Swingline Lender for
the amount of such Swingline Loan with funds other than proceeds of the Ratable
Loans, Borrower shall be deemed to have requested a Ratable Loan comprised
entirely of Base Rate Loans in the amount of the applicable Swingline Loan then
outstanding, the proceeds of which shall be used to repay such Swingline Loan to
Swingline Lender.  In addition, if (x) Borrower does not repay a Swingline Loan
on or prior to the end of such five (5) Banking Day period, or (y) a Default or
Event of Default shall have occurred during such five (5) Banking Day period,
Swingline Lender may, at any time, in its sole discretion, by written notice to
the Borrower and Administrative Agent, demand repayment of its Swingline Loans
by way of a Ratable Loan, in which case the Borrower shall be deemed to have
requested a Ratable Loan comprised entirely of Base Rate Loans in the amount of
such Swingline Loans then outstanding, the proceeds of which shall be used to
repay such Swingline Loans to Swingline Lender.  Any Ratable Loan which is
deemed requested by the Borrower in accordance with this Section 2.03(b)(3) is
hereinafter referred to as a "Mandatory Borrowing".  Each Bank hereby
irrevocably agrees to make Ratable Loans promptly upon receipt of notice from
Swingline Lender of any such deemed request for a Mandatory Borrowing in the
amount and in the manner specified in the preceding sentences and on the date
such notice is received by such Bank (or the next Banking Day if such notice is
received after 12:00 p.m. (New York City time)) notwithstanding (I) the amount
of the Mandatory Borrowing may not comply with the minimum amount of Ratable
Loans otherwise required hereunder, (II) whether any conditions specified in
Section 4.02 are then satisfied, (III) whether a Default or an Event of Default
then exists, (IV) failure of any such deemed request for a Ratable Loan to be
made by the time otherwise required in Section 2.06, (V) the date of such
Mandatory Borrowing (provided that such date must be a Banking Day), or (VI) any
termination of the Loan Commitments immediately prior to such Mandatory
Borrowing or contemporaneously therewith; provided, however, that no Bank shall
be obligated to make Ratable Loans in respect of a Mandatory Borrowing if a
Default or an Event of Default then exists and the applicable Swingline Loan was
made by Swingline Lender without receipt of a written notice of borrowing in the
form specified in Section 2.03(b)(1) or after Administrative Agent has delivered
a notice of Default or Event of Default which has not been rescinded.

24

--------------------------------------------------------------------------------

 

 

(4)               Purchase of Participations.  In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each Bank hereby
agrees that it shall forthwith purchase (as of the date the Mandatory Borrowing
would otherwise have occurred, but adjusted for any payment received from the
Borrower on or after such date and prior to such purchase) from Swingline Lender
such participations in the outstanding Swingline Loans as shall be necessary to
cause each such Bank to share in such Swingline Loans ratably based upon its Pro
Rata Share (determined before giving effect to any termination of the Loan
Commitments), provided that (A) all interest payable on the Swingline Loans with
respect to any participation shall be for the account of Swingline Lender until
but excluding the day upon which the Mandatory Borrowing would otherwise have
occurred, and (B) in the event of a delay between the day upon which the
Mandatory Borrowing would otherwise have occurred and the time any purchase of a
participation pursuant to this sentence is actually made, the purchasing Bank
shall be required to pay to Swingline Lender interest on the principal amount of
such participation for each day from and including the day upon which the
Mandatory Borrowing would otherwise have occurred to but excluding the date of
payment for such participation, at the rate equal to the Federal Funds Rate, for
the two (2) Banking Days after the date the Mandatory Borrowing would otherwise
have occurred, and thereafter at a rate equal to the Base Rate.  Notwithstanding
the foregoing, no Bank shall be obligated to purchase a participation in any
Swingline Loan if a Default or an Event of Default then exists and such
Swingline Loan was made by Swingline Lender without receipt of a written notice
of borrowing in the form specified in Section 2.03(b)(1) or after Administrative
Agent has delivered a notice of Default or Event of Default which has not been
rescinded.

25

--------------------------------------------------------------------------------

 

 

                        (c)        Interest Rate.  Each Swingline Loan shall
bear interest on the outstanding principal amount thereof, for each day from the
date such Swingline Loan is made until the date it is repaid, at a rate per
annum equal to the Base Rate plus the Applicable Margin for Base Rate Loans.

SECTION 2.04.             Advances, Generally.  The Initial Advance shall be at
least One Million Dollars ($1,000,000) and in an integral multiple of One
Hundred Thousand Dollars ($100,000) and shall be made upon satisfaction of the
conditions set forth in Section 4.01.  Subsequent advances shall be made no more
frequently than weekly thereafter, upon satisfaction of the conditions set forth
in Section 4.02.  The amount of each advance subsequent to the Initial Advance
shall, subject to Section 2.13, be at least One Million Dollars ($1,000,000)
(unless less than One Million Dollars ($1,000,000) is available for disbursement
pursuant to the terms hereof at the time of any subsequent advance, in which
case the amount of such subsequent advance shall be equal to such remaining
availability) and in an integral multiple of One Hundred Thousand Dollars
($100,000).  Additional restrictions on the amounts and timing of, and
conditions to the making of, advances of Bid Rate Loans and Swingline Loans are
set forth in Sections 2.02 and 2.03, respectively.

Each advance shall be subject, in addition to the limitations and conditions
applicable to advances of the Loans generally, to Administrative Agent's
receipt, on or immediately prior to the date the request for such advance is
made, of a certificate from the officer requesting the advance certifying that
Borrower is in compliance with all covenants enumerated in paragraphs 3(a) and
3(b) of Section 6.09 and containing covenant compliance calculations with
respect to Sections 8.02 and 8.06 only, that include the proforma adjustments
described below, which calculations shall demonstrate Borrower's compliance with
covenants on a proforma basis.

In connection with each advance of Loan proceeds, the following proforma
adjustments shall be made to the covenant compliance calculations required with
respect to Sections 8.02 and 8.06 as of the end of the most recently ended
calendar quarter for which financial results are required hereunder to have been
reported by Borrower:

(i)                             Total Outstanding Indebtedness and Unsecured
Indebtedness shall be adjusted by adding thereto, respectively, all Indebtedness
and Unsecured Indebtedness, respectively, that is incurred by Borrower in
connection with such advance;

(ii)                           Capitalization Value, shall be adjusted by adding
thereto the purchase price of any Real Property Assets (including capitalized
acquisition costs determined in accordance with GAAP) or the Net Equity Value of
any Other Investments, together with the Borrower's Pro Rata Share of any
Unrestricted Cash and Cash Equivalents, the book value of notes and mortgage
loans receivable and marketable securities and the cost of non-marketable
securities that are acquired in connection with such advance; and

(iii)                         Capitalization Value of Unencumbered Assets shall
be adjusted by adding thereto the purchase price of any Real Property Assets
(including capitalized acquisition costs determined in accordance with GAAP)
that are Unencumbered Assets together with Borrower's Pro Rata Share of any
Unrestricted Cash and Cash Equivalents and the book value of notes and mortgage
loans receivable and marketable securities and the cost of non-marketable
securities that are acquired in connection with such advance.

26

--------------------------------------------------------------------------------

 

 

SECTION 2.05.             Procedures for Advances.  In the case of advances of
Ratable Loans, Borrower shall submit to Administrative Agent a request for each
advance, stating the amount requested and the expected purpose for which such
advance is to be used, no later than 11:00 a.m. (New York time) on the date, in
the case of advances of Base Rate Loans, which is one (1) Banking Day, and, in
the case of advances of LIBOR Loans, which is three (3) Banking Days, prior to
the date such advance is to be made.  In the case of advances of Bid Rate Loans,
Borrower shall submit a Bid Rate Quote Request at the time specified in Section
2.02, accompanied by a statement of the expected purpose for which such advance
is to be used. In the case of advances of Swingline Loans, Borrower shall submit
a notice of borrowing at the time specified in Section 2.03, accompanied by a
statement of the expected purpose for which such advance is to be used.  
Administrative Agent, upon its receipt and approval of the request for advance,
will so notify the Banks by facsimile.  Not later than 11:30 a.m. (New York
time) on the date of each advance, each Bank (in the case of Ratable Loans) or
the applicable Banks (in the case of Bid Rate Loans) shall, through its
Applicable Lending Office and subject to the conditions of this Agreement, make
the amount to be advanced by it on such day available to Administrative Agent,
at Administrative Agent's Office and in immediately available funds for the
account of Borrower.  The amount so received by Administrative Agent shall,
subject to the conditions of this Agreement, be made available to Borrower, in
immediately available funds, by Administrative Agent's to an account designated
by Borrower.

SECTION 2.06.             Interest Periods; Renewals.  In the case of the LIBOR
Loans, Borrower shall select an Interest Period of any duration in accordance
with the definition of Interest Period in Section 1.01, subject to the following
limitations: (1) no Interest Period may extend beyond the Maturity Date; (2) if
an Interest Period would end on a day which is not a Banking Day, such Interest
Period shall be extended to the next Banking Day, unless such Banking Day would
fall in the next calendar month, in which event such Interest Period shall end
on the immediately preceding Banking Day; and (3) only eight (8) discrete
segments of a Bank's Ratable Loan bearing interest at a LIBOR Interest Rate for
a designated Interest Period pursuant to a particular Election, Conversion or
Continuation, may be outstanding at any one time (each such segment of each
Bank's Ratable Loan corresponding to a proportionate segment of each of the
other Banks' Ratable Loans).

Upon notice to Administrative Agent as provided in Section 2.14, Borrower may
Continue any LIBOR Loan on the last day of the Interest Period of the same or
different duration in accordance with the limitations provided above.

SECTION 2.07.             Interest.  Borrower shall pay interest to
Administrative Agent for the account of the applicable Bank on the outstanding
and unpaid principal amount of the Loans, at a rate per annum as follows: (1)
for Base Rate Loans at a rate equal to the Base Rate plus the Applicable Margin;
(2) for LIBOR Loans at a rate equal to the applicable LIBOR Interest Rate plus
the Applicable Margin; and (3) for Bid Rate Loans at a rate equal to the
applicable LIBOR Bid Rate.  Any principal amount not paid when due (when
scheduled, at acceleration or otherwise) shall bear interest thereafter, payable
on demand, at the Default Rate.

The interest rate on Base Rate Loans shall change when the Base Rate changes. 
Interest on Base Rate Loans, LIBOR Loans and Bid Rate Loans shall not exceed the
maximum amount permitted under applicable law.  Interest shall be calculated for
the actual number of days elapsed on the basis of a year consisting of three
hundred sixty (360) days.

27

--------------------------------------------------------------------------------

 

 

Accrued interest shall be due and payable in arrears, (x) in the case of both
Base Rate Loans and LIBOR Loans, on the first Banking Day of each calendar month
and (y) in the case of Bid Rate Loans, at the expiration of the Interest Period
applicable thereto, but no less frequently than once every three (3) months
determined on the basis of the first (1st)  day of the Interest Period
applicable to the Loan in question; provided, however, that interest accruing at
the Default Rate shall be due and payable on demand.

SECTION 2.08.             Fees.  Borrower shall, during the term of the Loans
commencing as of the Closing Date, pay to Administrative Agent for the account
of each Bank a facility fee computed, on the daily Loan Commitment of such Bank,
by multiplying the aggregate Loan Commitments on such day by an amount equal to
the daily  Facility Fee, calculated on the basis of a year of three hundred
sixty (360) days for the actual number of days elapsed.  The accrued facility
fee shall be due and payable in arrears on the first Banking Day of  January,
April, July and October of each year, commencing on the first such date after
the Closing Date, and upon the Maturity Date (as the case may be accelerated) or
earlier termination of the Loan Commitments.

SECTION 2.09.             Notes.  Any Ratable Loans and Swingline Loans made by
each Bank under this Agreement shall be evidenced by, and repaid with interest
in accordance with, a promissory note of Borrower in the form of EXHIBIT B duly
completed and executed by Borrower, in a principal amount equal to such Bank's
Loan Commitment, payable to such Bank for the account of its Applicable Lending
Office (each such note, as the same may hereafter be amended, modified,
extended, severed, assigned, substituted, renewed or restated from time to time,
including any substitute note pursuant to Section 3.07 or 12.05, a "Ratable Loan
Note").  The Bid Rate Loans of the Banks shall be evidenced by a single global
promissory note of Borrower in the form of EXHIBIT C, duly completed and
executed by Borrower, in the principal amount of Six Hundred Twenty Five Million
Dollars ($625,000,000), subject to adjustment pursuant to Sections 2.16(a) and
(c), payable to Administrative Agent for the account of the respective Banks
making Bid Rate Loans (such note, as the same may hereafter be amended,
modified, extended, severed, assigned, substituted, renewed or restated from
time to time, the "Bid Rate Loan Note").  A particular Bank's Ratable Loan Note,
together with its interest, if any, in the Bid Rate Loan Note, are referred to
collectively in this Agreement as such Bank's "Note"; all such Ratable Loan
Notes and interests are referred to collectively in this Agreement as the
"Notes".  The Ratable Loan Notes shall mature, and all outstanding principal and
accrued interest and other sums thereunder shall be paid in full, on the
Maturity Date, or, in the case of Swingline Loans, in accordance with Section
2.03, in either case as the same may be accelerated.  The outstanding principal
amount of each Bid Rate Loan evidenced by the Bid Rate Loan Note, and all
accrued interest and other sums with respect thereto, shall become due and
payable to the Bank making such Bid Rate Loan at the earlier of the expiration
of the Interest Period applicable thereto or the Maturity Date, as the same may
be accelerated.

Each Bank is hereby authorized by Borrower to endorse on the schedule attached
to the Ratable Loan Note held by it, the amount of each advance, and each
payment of principal received by such Bank for the account of its Applicable
Lending Office(s) on account of its Ratable Loans, which endorsement shall, in
the absence of manifest error, be conclusive as to the outstanding balance of
the Ratable Loans made by such Bank.  Administrative Agent is hereby authorized
by Borrower to endorse on the schedule attached to the Bid Rate Loan Note the
amount of each Bid Rate Loan, the name of the Bank making the same, the date of
the advance thereof, the interest rate applicable thereto and the expiration of
the Interest Period applicable thereto (i.e., the maturity date thereof).  The
failure by Administrative Agent or any Bank to make such notations with respect
to the Loans or each advance or payment shall not limit or otherwise affect the
obligations of Borrower under this Agreement or the Notes.

28

--------------------------------------------------------------------------------

 

 

In connection with a Refinancing Mortgage, Borrower shall deliver to the
Administrative Agent, a mortgage note, payable to the Administrative Agent for
the account of the Banks, which shall be secured by the applicable Refinancing
Mortgage. Such note shall be in such form as shall be requested by Borrower,
subject to the Administrative Agent's reasonable approval. Each reference in
this Agreement to the "Notes" shall be deemed to refer to and include any or all
of such mortgage notes, as the context may require.

SECTION 2.10.             Prepayments.  Without prepayment premium or penalty
but subject to Section 3.05, Borrower may, upon at least one (1) Banking Day's
notice to Administrative Agent in the case of the Base Rate Loans, and at least
three (3) Banking Days' notice to Administrative Agent in the case of LIBOR
Loans, prepay the Ratable Loans, in whole or in part, provided that (1) any
partial prepayment under this Section shall be in integral multiples of One
Million Dollars ($1,000,000); and (2) each prepayment under this Section shall
include, at Administrative Agent's option, all interest accrued on the amount of
principal prepaid to (but excluding) the date of prepayment.  Borrower shall
have the right to prepay Bid Rate Loans only if so provided in the Bid Rate Loan
Request, and otherwise with the consent of the Bank or the Designated Lender
that funded the Bid Rate Loan that Borrower desires to prepay. Borrower may,
from time to time on any Banking Day so long as prior notice is given to
Administrative Agent and Swingline Lender no later than 1:00 p.m. (New York City
time) on the day on which Borrower intends to make such prepayment, prepay any
Swingline Loans in whole or in part in amounts aggregating at least One Hundred
Thousand Dollars ($100,000), and in an integral multiple of One Hundred Thousand
Dollars ($100,000) (or, if less, the aggregate outstanding principal amount of
all Swingline Loans then outstanding) by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment by
initiating a wire transfer of the principal and interest on the Swingline Loans
no later than 1:00 P.M. (New York City time) on such day and Borrower shall
deliver a federal reference number evidencing such wire transfer to
Administrative Agent as soon as available thereafter on such day.

SECTION 2.11.             Method of Payment.  Borrower shall make each payment
under this Agreement and under the Notes not later than 1:00 p.m. (New York
time) on the date when due in Dollars to Administrative Agent at Administrative
Agent's Office in immediately available funds, without condition or deduction
for any counterclaim, defense, recoupment or setoff.  Borrower shall deliver
federal reference number(s) evidencing the applicable wire transfer(s) to
Administrative Agent as soon as available thereafter on such day. 
Administrative Agent will thereafter, on the day of its receipt of each such
payment(s), cause to be distributed to each Bank (1) such Bank's appropriate
share (based upon the respective outstanding principal amounts and interest due
under the Notes of the Banks) of the payments of principal and interest in like
funds for the account of such Bank's Applicable Lending Office; and (2) fees
payable to such Bank in accordance with the terms of this Agreement. If and to
the extent that the Administrative Agent shall receive any such payment for the
account of the Banks on or before 11:00 a.m. (New York time) on any Banking Day,
and Administrative Agent shall not have distributed to any Bank its applicable
share of such payment on such day, Administrative Agent shall distribute such
amount to such Bank together with interest thereon paid by the Administrative
Agent, for each day from the date such amount should have been distributed to
such Bank until the date Administrative Agent distributes such amount to such
Bank, at the Prime Rate.

29

--------------------------------------------------------------------------------

 

 

Except to the extent provided in this Agreement, whenever any payment to be made
under this Agreement or under the Notes is due on any day other than a Banking
Day, such payment shall be made on the next succeeding Banking Day, and such
extension of time shall in such case be included in the computation of the
payment of interest and other fees, as the case may be.

SECTION 2.12.             Elections, Conversions or Continuation of Loans. 

Subject to the provisions of Article III and Sections 2.06 and 2.13, Borrower
shall have the right to Elect to have all or a portion of any advance of the
Ratable Loans be LIBOR Loans, to Convert Base Rate Loans into LIBOR Loans, to
Convert LIBOR Loans into Base Rate Loans, or to Continue LIBOR Loans as LIBOR
Loans, at any time or from time to time, provided that: (1) Borrower shall give
Administrative Agent notice of each such Election, Conversion or Continuation as
provided in Section 2.14; and (2) a LIBOR Loan may be Continued or Converted
only on the last day of the applicable Interest Period for such LIBOR Loan. 
Except as otherwise provided in this Agreement, each Election, Continuation and
Conversion shall be applicable to each Bank's Ratable Loan in accordance with
its Pro Rata Share.

SECTION 2.13.             Minimum Amounts. 

With respect to the Ratable Loans as a whole, each Election and each Conversion
shall be in an amount at least equal to One Million Dollars ($1,000,000) and in
integral multiples of One Hundred Thousand Dollars ($100,000) or such lesser
amount as shall be available.

SECTION 2.14.             Certain Notices Regarding Elections, Conversions and
Continuations of Loans. 

Notices by Borrower to Administrative Agent of Elections, Conversions and
Continuations of LIBOR Loans shall be irrevocable and shall be effective only if
received by Administrative Agent not later than 11:00 a.m. (New York time) on
the number of Banking Days prior to the date of the relevant Election,
Conversion or Continuation specified below:

Notice

Number of
Banking Days Prior

Conversions into Base Rate Loans

One (1)

Elections of, Conversions into or Continuations as LIBOR Loans

Three (3)

 

Promptly following its receipt of any such notice, Administrative Agent shall so
advise the Banks by facsimile.  Each such notice of Election shall specify the
portion of the amount of the advance that is to be LIBOR Loans (subject to
Section 2.13) and the duration of the Interest Period applicable thereto
(subject to Section 2.06); each such notice of Conversion shall specify the
LIBOR Loans or Base Rate Loans to be Converted; and each such notice of
Conversion or Continuation shall specify the date of Conversion or Continuation
(which shall be a Banking Day), the amount thereof (subject to Section 2.13) and
the duration of the Interest Period applicable thereto (subject to Section
2.06).  In the event that Borrower fails to Elect to have any portion of an
advance of the Ratable Loans be LIBOR Loans, the portion of such advance for
which a LIBOR Loan Election is not made shall constitute Base Rate Loans.  In
the event that Borrower fails to Continue LIBOR Loans within the time period and
as otherwise provided in this Section, such LIBOR Loans will be automatically
Converted into Base Rate Loans on the last day of the then current applicable
Interest Period for such LIBOR Loans.

30

--------------------------------------------------------------------------------

 

 

SECTION 2.15.             Payments Generally.    If any Bank shall fail to make
any payment required to be made by it pursuant to Section 2.03(b)(4), 2.17(h) or
10.05, then the Administrative Agent may, in its discretion and notwithstanding
any contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Bank for the benefit of the
Administrative Agent, the Swingline Lender or the Fronting Bank to satisfy such
Bank’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Bank under any such Section, in the case of each of clauses
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

SECTION 2.16.             Changes of  Loan Commitments. 

(a)                At any time, Borrower shall have the right, without premium
or penalty, to terminate any unused Loan Commitments existing as of the date of
such termination, in whole or in part, from time to time, provided that: (1)
Borrower shall give notice of each such termination to Administrative Agent
(which shall promptly notify each of the Banks) no later than 10:00 a.m. (New
York time) on the date which is three (3) Banking Days prior to the
effectiveness of such termination; (2) the Loan Commitments of each of the Banks
must be terminated (and, in the case of a partial termination, on a pro rata
basis) (taking into account, however, Section 2.02(h)) and simultaneously with
those of the other Banks; and (3) each partial termination of the Loan
Commitments in the aggregate (and corresponding reduction of the Total Loan
Commitment) shall be in an integral multiple of One Million Dollars
($1,000,000). A reduction of the unused Loan Commitments pursuant to this
Section 2.16 shall not effect a reduction in the Swingline Commitment (unless so
elected by the Borrower) until the aggregate unused Loan Commitments have been
reduced to an amount equal to or less than the Swingline Commitment.

(b)                 The Loan Commitments and the Swingline Commitment, to the
extent terminated, may not be reinstated.

(c)                Unless a Default or an Event of Default has occurred and is
continuing, Borrower, by written notice to Administrative Agent, may request on
up to four (4) occasions during the term of this Agreement that the Total Loan
Commitment be increased by an amount not less than Twenty Five Million Dollars
($25,000,000) per request and not more than One Hundred Fifty Million Dollars
($150,000,000) in the aggregate (such that the Total Loan Commitment after such
increase shall never exceed One Billion Four Hundred Million Dollars
($1,400,000,000)); provided  that for any such request (a) the Borrower shall
not have delivered an Extension Notice prior to, or simultaneously with, such
request, (b) any Bank which is a party to this Agreement prior to such request
for increase, at its sole discretion, may elect to increase its Loan Commitment
but shall not have any obligation to so increase its Loan Commitment, and (c) in
the event that each Bank does not elect to increase its Loan Commitment, the
Lead Arrangers shall use commercially reasonable efforts to locate additional
Qualified Institutions willing to hold commitments for the requested increase,
and Borrower may also identify additional Qualified Institutions willing to hold
commitments for the requested increase; provided  however  that Administrative
Agent, the Swingline Lender and each Fronting Bank shall have the right to
approve any such additional Qualified Institutions, which approval will not be
unreasonably withheld or delayed.  In the event that Qualified Institutions
commit to any such increase, the Total Loan Commitment and the Loan Commitments
of the committed Banks shall be increased, the Pro Rata Shares of the Banks
shall be adjusted, new Notes shall be issued, Borrower shall make such
borrowings and repayments as shall be necessary to effect the reallocation of
the Ratable Loans so that the Ratable Loans are held by the Banks in accordance
with their Pro Rata Shares after giving effect to such increase, and other
changes shall be made to the Loan Documents as may be necessary to reflect the
aggregate amount, if any, by which Banks have agreed to increase their
respective Loan Commitments or make new Loan Commitments in response to the
Borrower’s request for an increase in the Total Loan Commitment pursuant to this
Section 2.16(c), in each case without the consent of the Banks other than those
Banks increasing their Loan Commitments.  The fees payable by Borrower upon any
such increase in the Total Loan Commitment shall be agreed upon by the Lead
Arranger and Borrower at the time of such increase.

31

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, nothing in this Section 2.16(c) shall constitute
or be deemed to constitute an agreement by any Bank to increase its Loan
Commitment hereunder.

SECTION 2.17.             Letters of Credit. 

(a)                Borrower, by notice to Administrative Agent and the Fronting
Bank, may request, in lieu of advances of proceeds of the Ratable Loans, that
the Fronting Bank issue unconditional, irrevocable standby letters of credit
(each, a "Letter of Credit") for the account of Borrower or its designee (which
shall be an Affiliate of Borrower) (it being understood that the issuance of a
Letter of Credit for the account of a designee shall not in any way relieve
Borrower of any of its obligations hereunder), payable by sight drafts, for such
beneficiaries and with such other terms as Borrower shall specify.  Unless the
Fronting Bank has received written notice from the Administrative Agent, not
less than one (1) Banking Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 4.02 shall not have been satisfied, then,
subject to the terms and conditions hereof, the Fronting Bank, on the requested
date, shall issue a Letter of Credit for the account of the Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the Fronting Bank's usual and customary business practices. Promptly upon
issuance of a Letter of Credit, the Fronting Bank shall notify Administrative
Agent and Administrative Agent shall notify each of the Banks by telephone or by
facsimile.

(b)               The amount of any such Letter of Credit shall be limited to
the lesser of (1) Four Hundred Million Dollars ($400,000,000) less the aggregate
face amount of all other Letters of Credit then issued and outstanding or (2)
the Available Total Loan Commitment, it being understood that the amount of each
Letter of Credit issued and outstanding shall effect a reduction, by an equal
amount, of the Available Total Loan Commitment as provided in Section 2.01(b)
(such reduction to be allocated to each Bank's Loan Commitment ratably in
accordance with the Banks' respective Pro Rata Shares).

32

--------------------------------------------------------------------------------

 

 

(c)                The amount of each Letter of Credit shall be further subject
to the conditions and limitations applicable to amounts of advances set forth in
Section 2.04 and the procedures for the issuance of each Letter of Credit shall
be the same as the procedures applicable to the making of advances as set forth
in the first sentence of Section 2.05.

(d)               The Fronting Bank's issuance of each Letter of Credit shall be
subject to Borrower's satisfaction of all conditions precedent to its
entitlement to an advance of proceeds of the Loans.

(e)                Each Letter of Credit shall (i) unless approved by the
Administrative Agent and the Fronting Bank, expire no later than the earlier of
(x) fourteen (14) days prior to the Maturity Date or (y) one (1) year after the
date of its issuance (without regard to any automatic renewal provisions
thereof), and (ii) be in a minimum amount of One Hundred Thousand Dollars
($100,000), or such lesser amount approved by the Fronting Bank. In no event
shall a Letter of Credit expire later than the first anniversary of the Maturity
Date. Notwithstanding the foregoing, in the event that, with the approval of the
Administrative Agent and the Fronting Bank, any Letters of Credit are issued and
outstanding on the date that is fourteen (14) days prior to the Maturity Date,
Borrower shall deliver to Administrative Agent on such date by wire transfer of
immediately available funds a cash deposit in the amount of such Letters of
Credit in accordance with the provisions of Section 2.17(i).  Such funds shall
be held by Administrative Agent in an interest bearing account and applied to
repay the amount of each drawing under such Letters of Credit on or after the
Maturity Date.  Such funds, with any interest earned thereon, will be returned
to Borrower (and may be returned from time to time with respect to any
applicable Letter of Credit) on the earlier of (a) the date that the applicable
Letter of Credit or Letters of Credit expire in accordance with their terms; and
(b) the date that the applicable Letter of Credit or Letters of Credit are
cancelled.

(f)                In connection with, and as a further condition to the
issuance of, each Letter of Credit, Borrower shall execute and deliver to the
Fronting Bank an application for the Letter of Credit in such form, and together
with such other documents, opinions and assurances, as the Fronting Bank shall
reasonably require.

(g)               In connection with each Letter of Credit, Borrower hereby
covenants to pay (i) to Administrative Agent, quarterly in arrears (on the first
Banking Day of each calendar quarter following the issuance of such Letter of
Credit), a fee, payable to Administrative Agent for the account of the Banks,
computed daily on the face amount of such Letter of Credit issued and
outstanding at a rate per annum equal to the "Banks' L/C Fee Rate" (as
hereinafter defined) and (ii) to the Fronting Bank, payable quarterly in
arrears, a fee, payable to the Fronting Bank for its own account, computed daily
on the amount of such Letter of Credit issued and outstanding at a rate per
annum equal to 0.125%, if the Fronting Bank shall be JPMorgan Chase Bank, N.A.,
or such other amount as Borrower shall agree upon with such other Bank as
Borrower designates as a Fronting Bank in accordance with the provisions
hereof.  Administrative Agent shall have no responsibility for the collection of
the fee for any Letter of Credit that is payable to the Fronting Bank.  For
purposes of this Agreement, the "Banks' L/C Fee Rate" shall mean, provided no
Event of Default has occurred and is continuing, a rate per annum equal to the
Applicable Margin for LIBOR Loans and, in the event an Event of Default has
occurred and is continuing, a rate per annum equal to 3%.  It is understood and
agreed that the last installment of the fees provided for in this paragraph (g)
with respect to any particular Letter of Credit shall be due and payable on the
first day of the calendar quarter following the surrender or cancellation, of
such Letter of Credit.

33

--------------------------------------------------------------------------------

 

 

(h)               The Fronting Bank shall promptly notify Administrative Agent
of any drawing under a Letter of Credit issued by such Fronting Bank.  The
parties hereto acknowledge and agree that, immediately upon notice from
Administrative Agent of any drawing under a Letter of Credit, each Bank shall,
notwithstanding the existence of a Default or Event of Default or the
non-satisfaction of any conditions precedent to the making of an advance of the
Loans, advance proceeds of its Ratable Loan, in an amount equal to its Pro Rata
Share of such drawing, which advance shall be made to Administrative Agent for
disbursement to the Fronting Bank issuing such Letter of Credit to reimburse the
Fronting Bank, for its own account, for such drawing.  Each of the Banks further
acknowledges that its obligation to fund its Pro Rata Share of drawings under
Letters of Credit as aforesaid shall survive the Banks' termination of this
Agreement or enforcement of remedies hereunder or under the other Loan
Documents.  If any Ratable Loan cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under any applicable bankruptcy law with respect to
Borrower), then each of the Banks shall purchase (on the date such Ratable Loan
would otherwise have been made) from the Fronting Bank a participation interest
in any unreimbursed drawing in an amount equal to its Pro Rata Share of such
unreimbursed drawing.

(i)                 Borrower agrees, upon and during the occurrence of an Event
of Default and at the request of Administrative Agent, (x) to deposit with
Administrative Agent cash collateral in the amount of all the outstanding
Letters of Credit, which cash collateral is hereby pledged and shall be held by
Administrative Agent for the benefit of the Banks and the Fronting Banks in an
account as security for Borrower's obligations in connection with the Letters of
Credit and (y) to execute and deliver to Administrative Agent such documents as
Administrative Agent requests to confirm and perfect the assignment of such cash
collateral and such account to Administrative Agent for the benefit of the
Banks.  Any such cash collateral deposited with Administrative Agent shall be
returned immediately to Borrower upon the cure of such Event of Default.

(j)                 It is hereby acknowledged and agreed by the Borrower, the
Administrative Agent and all the Banks party hereto that on the Closing Date,
the letters of credit previously issued by Bank of America, N.A., and/or
JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank) as "Fronting
Bank" under the Existing 2006 Credit Agreement shall be transferred to this
Agreement and shall be deemed to be Letters of Credit hereunder.

SECTION 2.18.             Extension Option.  Borrower may extend the Maturity
Date one time only for a period of one (1) year upon satisfaction of the
following terms and conditions: (i) delivery by Borrower of a written notice to
Administrative Agent (the "Extension Notice") on or before a date that is not
more than one hundred twenty (120) days nor less than one (1) month prior to the
Maturity Date, which Extension Notice Administrative Agent shall promptly
deliver to the Banks, which Extension Notice shall include a certification dated
as of the date of the Extension Notice signed by a duly authorized signatory of
Borrower, stating, to the best of the certifying party's knowledge, (x) all
representations and warranties contained in this Agreement and in each of the
other Loan Documents are true and correct on and as of the date of the Extension
Notice (except in those cases where such representation or warranty expressly
relates to an earlier date and except for changes in factual circumstances not
prohibited under the Loan Documents), and (y) no Event of Default has occurred
and is continuing; (ii) no Event of Default shall have occurred and be
continuing on the original Maturity Date (the "Extension Date"), and (iii)
Borrower shall pay to Administrative Agent on or before the Extension Date a fee
equal to 0.25% of the Total Loan Commitment on the Extension Date, which fee
shall be distributed by Administrative Agent pro rata to each of the Banks based
on each Bank's Pro Rata Share.  Borrower's delivery of the Extension Notice
shall be irrevocable.

34

--------------------------------------------------------------------------------

 

 

ARTICLE III

YIELD PROTECTION; ILLEGALITY; ETC.

SECTION 3.01.             Additional Costs.  Borrower shall pay directly to each
Bank from time to time on demand such amounts as such Bank may reasonably
determine to be necessary to compensate it for any increased costs which such
Bank determines are attributable to its making or maintaining a LIBOR Loan or a
Bid Rate Loan, or its obligation to make or maintain a LIBOR Loan or a Bid Rate
Loan, or its obligation to Convert a Base Rate Loan to a LIBOR Loan hereunder,
or any reduction in any amount receivable by such Bank hereunder in respect of
its LIBOR Loan or Bid Rate Loan(s) or such obligations (such increases in costs
and reductions in amounts receivable being herein called "Additional Costs"), in
each case resulting from any Regulatory Change which:

(1)               changes the basis of taxation of any amounts payable to such
Bank under this Agreement or the Notes in respect of any such LIBOR Loan or Bid
Rate Loan (other than (i) changes in the rate of general corporate, franchise,
branch profit, net income or other income tax imposed on such Bank or its
Applicable Lending Office or (ii) a tax described in Section 10.13); or

(2)               (other than to the extent the LIBOR Reserve Requirement is
taken into account in determining the LIBOR Rate at the commencement of the
applicable Interest Period) imposes or modifies any reserve, special deposit,
deposit insurance or assessment, minimum capital, capital ratio or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, such Bank (including any LIBOR Loan or
Bid Rate Loan or any deposits referred to in the definition of "LIBOR Interest
Rate" in Section 1.01), or any commitment of such Bank (including such Bank's
Loan Commitment hereunder); or

(3)               imposes any other condition (unrelated to the basis of
taxation referred to in paragraph (1) above) affecting this Agreement or the
Notes (or any of such extensions of credit or liabilities).

Without limiting the effect of the provisions of the first paragraph of this
Section, in the event that, by reason of any Regulatory Change, any Bank becomes
subject to restrictions on the amount of such a category of liabilities or
assets which it may hold, then, if such Bank so elects by notice to Borrower
(with a copy to Administrative Agent), the obligation of such Bank to permit
Elections of, to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall
be suspended (in which case the provisions of Section 3.04 shall be applicable)
until such Regulatory Change ceases to be in effect.

35

--------------------------------------------------------------------------------

 

 

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.

Determinations and allocations by a Bank for purposes of this Section of the
effect of any Regulatory Change pursuant to the first or second paragraph of
this Section, on its costs or rate of return of making or maintaining its Loan
or portions thereof or on amounts receivable by it in respect of its Loan or
portions thereof, and the amounts required to compensate such Bank under this
Section, shall be included in a calculation of such amounts given to Borrower
and shall be conclusive absent manifest error.

Notwithstanding anything contained in this Article III to the contrary, Borrower
shall only be obligated to pay any amounts due under this Section 3.01 or under
Section 3.06 if, and a Bank shall not exercise any right under this Section 3.01
or Sections 3.02, 3.03, 3.04 or 3.06 unless, the applicable Bank is generally
imposing a similar charge on, or otherwise similarly enforcing its agreements
with, its other similarly situated borrowers.  In addition, Borrower shall not
be obligated to compensate any Bank under any such provision for any amounts
attributable to any period which is more than one (1) year prior to such Bank's
delivery of notice thereof to Borrower.

SECTION 3.02.             Limitation on Types of Loans.  Anything herein to the
contrary notwithstanding, if, on or prior to the determination of the LIBOR
Interest Rate for any Interest Period:

(1)               Administrative Agent reasonably determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of "LIBOR Interest Rate" in
Section 1.01 are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for the LIBOR Loans or
Bid Rate Loans as provided in this Agreement; or

(2)               a Bank reasonably determines (which determination shall be
conclusive) and promptly notifies Administrative Agent that the relevant rates
of interest referred to in the definition of "LIBOR Interest Rate" in Section
1.01 upon the basis of which the rate of interest for LIBOR Loans or Bid Rate
Loans for such Interest Period is to be determined do not adequately cover the
cost to such Bank of making or maintaining such LIBOR Loan or Bid Rate Loan for
such Interest Period;

then Administrative Agent shall give Borrower prompt notice thereof, and so long
as such condition remains in effect, the Banks (or, in the case of the
circumstances described in clause (2) above, the affected Bank) shall be under
no obligation to permit Elections of LIBOR Loans, to Convert Base Rate Loans
into LIBOR Loans or to Continue LIBOR Loans and Borrower shall, on the last
day(s) of the then current Interest Period(s) for the affected outstanding LIBOR
Loans or Bid Rate Loans, either (x) prepay the affected LIBOR Loans or Bid Rate
Loans pursuant to Section 3.07 or (y) Convert the affected LIBOR Loans into Base
Rate Loans in accordance with Section 2.12 or convert the rate of interest under
the affected Bid Rate Loans to the rate applicable to Base Rate Loans by
following the same procedures as are applicable for Conversions into Base Rate
Loans set forth in Section 2.12.

36

--------------------------------------------------------------------------------

 

 

SECTION 3.03.             Illegality.  Notwithstanding any other provision of
this Agreement, in the event that it becomes unlawful for any Bank or its
Applicable Lending Office to honor its obligation to make or maintain a LIBOR
Loan or Bid Rate Loan hereunder, to allow Elections or Continuations of a LIBOR
Loan or to Convert a Base Rate Loan into a LIBOR Loan, then such Bank shall
promptly notify Administrative Agent and Borrower thereof and such Bank's
obligation to make or maintain a LIBOR Loan or Bid Rate Loan, or to permit
Elections of, to Continue, or to Convert its Base Rate Loan into, a LIBOR Loan
shall be suspended (in which case the provisions of Section 3.04 shall be
applicable) until such time as such Bank may again make and maintain a LIBOR
Loan or Bid Rate Loan.

SECTION 3.04.             Treatment of Affected Loans.  If the obligations of
any Bank to make or maintain a LIBOR Loan or a Bid Rate Loan, or to permit an
Election of a LIBOR Loan, to Continue its LIBOR Loan, or to Convert its Base
Rate Loan into a LIBOR Loan, are suspended pursuant to Section 3.01 or 3.03
(each LIBOR Loan or Bid Rate Loan so affected being herein called an "Affected
Loan"), such Bank's Affected Loan shall be automatically Converted into a Base
Rate Loan (or, in the case of an Affected Loan that is a Bid Rate Loan, the
interest rate thereon shall be converted to the rate applicable to Base Rate
Loans) on the last day of the then current Interest Period for the Affected Loan
(or, in the case of a Conversion or conversion resulting from Section 3.01 or
3.03, on such earlier date as such Bank may specify to Borrower).

To the extent that such Bank's Affected Loan has been so Converted (or the
interest rate thereon so converted), all payments and prepayments of principal
which would otherwise be applied to such Bank's Affected Loan shall be applied
instead to its Base Rate Loan (or to its Bid Rate Loan bearing interest at the
converted rate) and such Bank shall have no obligation to Convert its Base Rate
Loan into a LIBOR Loan.

SECTION 3.05.             Certain Compensation.  Other than in connection with a
Conversion of an Affected Loan, Borrower shall pay to Administrative Agent for
the account of the applicable Bank, upon the request of such Bank through
Administrative Agent which request includes a calculation of the amount(s) due,
such amount or amounts as shall be sufficient (in the reasonable opinion of such
Bank) to compensate it for any loss, cost or expense which such Bank reasonably
determines is attributable to:

(1)               any payment or prepayment of a LIBOR Loan or Bid Rate Loan
made by such Bank, or any Conversion of a LIBOR Loan (or conversion of the rate
of interest on a Bid Rate Loan) made by such Bank, in any such case on a date
other than the last day of an applicable Interest Period, whether by reason of
acceleration or otherwise;

(2)               any failure by Borrower for any reason to Convert a LIBOR Loan
or a Base Rate Loan or to Continue a LIBOR Loan, as the case may be, to be
Converted or Continued by such Bank on the date specified therefor in the
relevant notice under Section 2.14;

(3)               any failure by Borrower to borrow (or to qualify for a
borrowing of) a LIBOR Loan or Bid Rate Loan which would otherwise be made
hereunder on the date specified in the relevant Election notice under Section
2.14 or Bid Rate Quote acceptance under Section 2.02(e) given or submitted by
Borrower; or

37

--------------------------------------------------------------------------------

 

 

(4)               any failure by Borrower to prepay a LIBOR Loan or Bid Rate
Loan on the date specified in a notice of prepayment.

Without limiting the foregoing, such compensation shall include an amount equal
to the present value (using as the discount rate an interest rate equal to the
rate determined under (2) below) of the excess, if any, of (1) the amount of
interest (less the Applicable Margin) which otherwise would have accrued on the
principal amount so paid, prepaid, Converted or Continued (or not Converted,
Continued or borrowed) for the period from the date of such payment, prepayment,
Conversion or Continuation (or failure to Convert, Continue or borrow) to the
last day of the then current applicable Interest Period (or, in the case of a
failure to Convert, Continue or borrow, to the last day of the applicable
Interest Period which would have commenced on the date specified therefor in the
relevant notice) at the applicable rate of interest for the LIBOR Loan or Bid
Rate Loan provided for herein, over (2) the amount of interest (as reasonably
determined by such Bank) based upon the interest rate which such Bank would have
bid in the London interbank market for Dollar deposits, for amounts comparable
to such principal amount and maturities comparable to such period.  A
determination of any Bank as to the amounts payable pursuant to this Section
shall be conclusive absent manifest error.

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.

SECTION 3.06.             Capital Adequacy.  If any Bank shall have determined
that, after the date hereof, due to any Regulatory Change or the adoption of, or
any change in, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on capital of such Bank (or its Parent) as
a consequence of such Bank's obligations hereunder to a level below that which
such Bank (or its Parent) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount deemed by such Bank to be material, then from
time to time, within fifteen (15) days after demand by such Bank (with a copy to
Administrative Agent), Borrower shall pay to such Bank such additional amount or
amounts as will compensate such Bank (or its Parent) for such reduction.  A
certificate of any Bank claiming compensation under this Section, setting forth
in reasonable detail the basis therefor, shall be conclusive absent manifest
error.  The obligations of Borrower under this Section shall survive the
repayment of all amounts due under or in connection with any of the Loan
Documents and the termination of the Loan Commitments in respect of the period
prior to such termination.

SECTION 3.07.             Substitution of Banks.  If any Bank (an "Affected
Bank") (i) makes demand upon Borrower for (or if Borrower is otherwise required
to pay) Additional Costs pursuant to Section 3.01, (ii) is unable to make or
maintain a LIBOR Loan or Bid Rate Loan as a result of a condition described in
Section 3.03 or clause (2) of Section 3.02 or (iii) has any increased costs as
described in Section 3.06, Borrower may, within ninety (90) days of receipt of
such demand or notice (or the occurrence of such other event causing Borrower to
be required to pay Additional Costs or other amounts or causing the condition
described in Section 3.03, in clause (2) of Section 3.02 or in Section 3.06 to
be applicable to occur), as the case may be, give written notice (a "Replacement
Notice") to Administrative Agent and to each Bank of Borrower's intention either
(x) to prepay in full the Affected Bank's Note and to terminate the Affected
Bank's entire Loan Commitment or (y) to replace the Affected Bank with another
financial institution (the "Replacement Bank") designated in such Replacement
Notice.  After its replacement, an Affected Bank shall remain entitled to the
benefits of Sections 3.01, 3.06, 10.13 and 12.04 in respect of the period prior
to its replacement.

38

--------------------------------------------------------------------------------

 

 

In the event Borrower opts to give the notice provided for in clause (x) above,
and if the Affected Bank shall not agree within thirty (30) days of its receipt
thereof to waive the payment of the Additional Costs or other amounts in
question or the effect of the circumstances described in Section 3.03, in clause
(2) of Section 3.02 or in Section 3.06, then, so long as no Default or Event of
Default shall exist, Borrower may (notwithstanding the provisions of clause (2)
of Section 2.16(a)) terminate the Affected Bank's entire Loan Commitment,
provided  that in connection therewith it pays to the Affected Bank all
outstanding principal and accrued and unpaid interest under the Affected Bank's
Note, together with all other amounts, if any, due from Borrower to the Affected
Bank, including all amounts properly demanded and unreimbursed under Sections
3.01 and 3.05.  After any termination as provided in this paragraph, an Affected
Bank shall remain entitled to the benefits of Sections 3.01, 3.06, 10.13 and
12.04 in respect of the period prior to such termination.

In the event Borrower opts to give the notice provided for in clause (y) above,
and if (i) Administrative Agent shall, within thirty (30) days of its receipt of
the Replacement Notice, notify Borrower and each Bank in writing that the
Replacement Bank is reasonably satisfactory to Administrative Agent and (ii) the
Affected Bank shall not, prior to the end of such thirty (30) day period, agree
to waive the payment of the Additional Costs in question or the effect of the
circumstances described in Section 3.03, clause (2) of Section 3.02, or Section
3.06 then the Affected Bank shall, so long as no Default or Event of Default
shall exist, assign its Note and all of its rights and obligations under this
Agreement to the Replacement Bank, and the Replacement Bank shall assume all of
the Affected Bank's rights and obligations, pursuant to an agreement,
substantially in the form of an Assignment and Assumption Agreement, executed by
the Affected Bank and the Replacement Bank.  In connection with such assignment
and assumption, the Replacement Bank shall pay to the Affected Bank an amount
equal to the outstanding principal amount under the Affected Bank's Note plus
all interest accrued thereon, plus all other amounts, if any (other than the
Additional Costs in question), then due and payable to the Affected Bank;
provided, however, that prior to or simultaneously with any such assignment and
assumption, Borrower shall have paid to such Affected Bank all amounts properly
demanded and unreimbursed under Sections 3.01 and 3.05.  Upon the effective date
of such assignment and assumption, the Replacement Bank shall become a Bank
Party to this Agreement and shall have all the rights and obligations of a Bank
as set forth in such Assignment and Assumption Agreement, and the Affected Bank
shall be released from its obligations hereunder, and no further consent or
action by any party shall be required.  Upon the consummation of any assignment
pursuant to this Section, a substitute Ratable Loan Note shall be issued to the
Replacement Bank by Borrower, in exchange for the return of the Affected Bank's
Ratable Loan Note.  The obligations evidenced by such substitute note shall
constitute "Obligations" for all purposes of this Agreement and the other Loan
Documents.  If the Replacement Bank is not incorporated under the laws of the
United States of America or a state thereof, it shall, prior to the first date
on which interest or fees are payable hereunder for its account, deliver to
Borrower and Administrative Agent a certification as to exemption from deduction
or withholding of any United States federal income taxes in accordance with
Section 10.13.  Each Replacement Bank shall be deemed to have made the
representations contained in, and shall be bound by the provisions of, Section
10.13.   After any assignment as provided in this paragraph, an Affected Bank
shall remain entitled to the benefits of Sections 3.01, 3.06, 10.13 and 12.04 in
respect of the period prior to such assignment.

39

--------------------------------------------------------------------------------

 

 

Borrower, Administrative Agent and the Banks shall execute such modifications to
the Loan Documents as shall be reasonably required in connection with and to
effectuate the foregoing.

 

SECTION 3.08.             Obligation of Banks to Mitigate. 

Each Bank agrees that, as promptly as practicable after such Bank has actual
knowledge of the occurrence of an event or the existence of a condition that
would cause such Bank to become an Affected Bank or that would entitle such Bank
to receive payments under Sections 3.01, 3.02, 3.03 or 3.06, it will, to the
extent not inconsistent with any applicable legal or regulatory restrictions,
use reasonable efforts (i) to make, issue, fund, or maintain the Loan Commitment
of such Bank or the affected Loans of such Bank through another lending office
of such Bank, or (ii) take such other measures as such Bank may deem reasonable,
if as a result thereof the circumstances that would cause such Bank to be an
Affected Bank would cease to exist or the additional amounts that would
otherwise be required to be paid to such Bank pursuant to Sections 3.01, 3.02,
3.03 or 3.06 would be reduced and if, as determined by such Bank in its sole
discretion, the making, issuing, funding, or maintaining of such Loan Commitment
or Loans through such other lending office or in accordance with such other
measures, as the case may be, would not otherwise adversely affect such Loan
Commitment or Loans or would not be otherwise disadvantageous to the interests
of such Bank.

 

ARTICLE IV

CONDITIONS PRECEDENT

SECTION 4.01.             Conditions Precedent to the Loans.  The obligations of
the Banks hereunder and the obligation of each Bank to make the Initial Advance
are subject to the condition precedent that Administrative Agent shall have
received on or before the Execution Date (other than with respect to paragraphs
(11), (14) and (18) below, which shall be required by the Closing Date) each of
the following documents, and each of the following requirements shall have been
fulfilled:

(1)               Fees and Expenses.  The payment of all fees and expenses owed
to or incurred by Administrative Agent in connection with the origination of the
Loans (including, without limitation, the reasonable fees and expenses of legal
counsel);

(2)               Note.  A Ratable Loan Note for each Bank and the Bid Rate Loan
Note for Administrative Agent, each duly executed by Borrower;

(3)               Financial Statements.  Audited Borrower's Consolidated
Financial Statements as of and for the year ended December 31, 2010;

40

--------------------------------------------------------------------------------

 

 

(4)               Certificates of Limited Partnership/Trust.  A copy of the
Certificate of Limited Partnership for Borrower and a copy of the articles of
trust of General Partner, each certified by the appropriate Secretary of State
or equivalent state official;

(5)               Agreements of Limited Partnership/Bylaws.  A copy of the
Agreement of Limited Partnership for Borrower and a copy of the bylaws of
General Partner, including all amendments thereto, each certified by the
Secretary or an Assistant Secretary of General Partner as being in full force
and effect on the Execution Date;

(6)               Good Standing Certificates.  A certified copy of a certificate
from the Secretary of State or equivalent state official of the states where
Borrower and General Partner are organized, dated as of the most recent
practicable date, showing the good standing or partnership qualification of (i)
Borrower and (ii) General Partner;

(7)               Foreign Qualification Certificates.  A certified copy of a
certificate from the Secretary of State or equivalent state official of the
state where Borrower and General Partner maintain their principal place of
business, dated as of the most recent practicable date, showing the
qualification to transact business in such state as a foreign limited
partnership or foreign trust, as the case may be, for (i) Borrower and (ii)
General Partner;

(8)               Resolutions.  A copy of a resolution or resolutions adopted by
the Board of Trustees of General Partner, certified by the Secretary or an
Assistant Secretary of General Partner as being in full force and effect on the
Execution Date, authorizing the Loans provided for herein and the execution,
delivery and performance of the Loan Documents to be executed and delivered by
General Partner hereunder on behalf Borrower;

(9)               Incumbency Certificate.  A certificate, signed by the
Secretary or an Assistant Secretary of General Partner and dated the Execution
Date, as to the incumbency, and containing the specimen signature or signatures,
of the Persons authorized to execute and deliver the Loan Documents to be
executed and delivered by it and Borrower hereunder;

(10)           Solvency Certificate.  A Solvency Certificate, duly executed,
from Borrower;

(11)           Opinion of Counsel for Borrower.  Favorable opinions, dated as of
the Closing Date, from counsels for Borrower and General Partner, as to such
matters as Administrative Agent may reasonably request;

(12)           Authorization Letter.  The Authorization Letter, duly executed by
Borrower;

(13)           Intentionally Omitted.   

(14)           Request for Advance.  A request for an advance in accordance with
Section 2.05;

41

--------------------------------------------------------------------------------

 

 

(15)           Certificate.  The following statements shall be true and
Administrative Agent shall have received a certificate dated as of the Execution
Date signed by a duly authorized signatory of Borrower stating, to the best of
the certifying party's knowledge, the following:

(a)                All representations and warranties contained in this
Agreement and in each of the other Loan Documents are true and correct on and as
of the Execution Date as though made on and as of such date, and

(b)               No Default or Event of Default has occurred and is continuing;

(16)           Compliance Certificate.  A certificate of the sort required by
paragraph (3) of Section 6.09; and

(17)           Insurance.  Evidence of the insurance described in Section 5.17.

(18)           Existing 2006 Credit Agreement.  Repayment, with the proceeds of
the Initial Advance, of all loans under the Existing 2006 Credit Agreement and
termination of the Existing 2006 Credit Agreement (other than those provisions
of the Existing 2006 Credit Agreement which, by their terms, expressly survive
such termination).

SECTION 4.02.             Conditions Precedent to Advances After the Initial
Advance.  The obligation of each Bank to make any advance of the Loans or issue
any Letter of Credit subsequent to the Initial Advance shall be subject to
satisfaction of the following conditions precedent:

(1)               No Default or Event of Default shall have occurred and be
continuing;

(2)               Each of the representations and warranties of Borrower
contained in this Agreement and in each of the other Loan Documents shall be
true and correct as of the date of the advance (except in those cases where such
representation or warranty expressly relates to an earlier date and except for
changes in factual circumstances permitted hereunder); and

(3)               Administrative Agent shall have received a request for an
advance in accordance with Section 2.05.

SECTION 4.03.             Deemed Representations.  Each request by Borrower for,
and acceptance by Borrower of, an advance of proceeds of the Loans or the
issuance of any Letter of Credit, shall constitute a representation and warranty
by Borrower that, as of both the date of such request and the date of such
advance (1) no Default or Event of Default has occurred and is continuing as of
the date of such advance, and (2) each of the representations and warranties by
Borrower contained in this Agreement and in each of the other Loan Documents is
true and correct in all material respects on and as of such date with the same
effect as if made on and as of such date, except where such representation or
warranty expressly relates to an earlier date and except for changes in factual
circumstances not prohibited hereunder.  In addition, the request by Borrower
for, and acceptance by Borrower of, the Initial Advance shall constitute a
representation and warranty by Borrower that, as of the Closing Date, each
certificate delivered pursuant to Section 4.01 is true and correct.

42

--------------------------------------------------------------------------------

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Borrower  represents and warrants to Administrative Agent and each Bank as
follows:

SECTION 5.01.             Existence.  Borrower is a limited partnership duly
organized and existing under the laws of the State of Delaware, with its
principal executive office in the State of New York, and is duly qualified as a
foreign limited partnership, properly licensed, in good standing and has all
requisite authority to conduct its business in each jurisdiction in which it
owns properties or conducts business except where the failure to be so qualified
or to obtain such authority would not constitute a Material Adverse Change. 
Each of its Consolidated Businesses is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization and has all
requisite authority to conduct its business in each jurisdiction in which it
owns property or conducts business, except where the failure to be so qualified
or to obtain such authority would not constitute a Material Adverse Change. 
General Partner is a REIT duly organized and existing under the laws of the
State of Maryland, with its principal executive office in the State of New York,
is duly qualified as a foreign corporation or trust and properly licensed and in
good standing in each jurisdiction where the failure to qualify or be licensed
would constitute a Material Adverse Change.  The common shares of beneficial
interest of General Partner are listed on the New York Stock Exchange.

SECTION 5.02.             Corporate/Partnership Powers.  The execution, delivery
and performance of this Agreement and the other Loan Documents required to be
delivered by Borrower hereunder are within its partnership authority, have been
duly authorized by all requisite action, and are not in conflict with the terms
of any organizational instruments of such entity, or any instrument or agreement
to which Borrower or General Partner is a party or by which Borrower, General
Partner or any of their respective assets may be bound or affected.

SECTION 5.03.             Power of Officers.  The officers of General Partner
executing the Loan Documents required to be delivered by it on behalf of
Borrower hereunder have been duly elected or appointed and were fully authorized
to execute the same at the time each such Loan Document was executed.

SECTION 5.04.             Power and Authority; No Conflicts; Compliance With
Laws.  The execution and delivery of, and the performance of the obligations
required to be performed by Borrower under, the Loan Documents do not and will
not (a) violate any provision of, or, except for those which have been made or
obtained, require any filing (other than SEC disclosure filings), registration,
consent or approval under, any Law (including, without limitation, Regulation
U), order, writ, judgment, injunction, decree, determination or award presently
in effect having applicability to it, except for such violations, or filings,
registrations, consents and approvals which if not done or obtained would not
likely cause a Material Adverse Change to occur, (b) result in a breach of or
constitute a default under or require any consent under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which it may be
a party or by which it or its properties may be bound or affected except for
consents which have been obtained or which if not obtained are not likely to
cause a Material Adverse Change to occur, (c) result in, or require, the
creation or imposition of any Lien, upon or with respect to any of its
properties now owned or hereafter acquired which would likely cause a Material
Adverse Change to occur, or (d) cause it to be in default under any such Law,
order, writ, judgment, injunction, decree, determination or award or any such
indenture, agreement, lease or instrument which would likely cause a Material
Adverse Change to occur; to the best of its knowledge, Borrower is in compliance
with all Laws applicable to it and its properties where the failure to be in
compliance would cause a Material Adverse Change to occur.

43

--------------------------------------------------------------------------------

 

 

SECTION 5.05.             Legally Enforceable Agreements.  Each Loan Document is
a legal, valid and binding obligation of Borrower, enforceable in accordance
with its terms, except to the extent that such enforcement may be limited by
applicable bankruptcy, insolvency and other similar laws affecting creditors'
rights generally, as well as general principles of equity.

SECTION 5.06.             Litigation.  Except as disclosed in General Partner's
SEC Reports existing as of the date hereof, there are no investigations,
actions, suits or proceedings pending or, to its knowledge, threatened against
Borrower, General Partner or any of their Affiliates before any court or
arbitrator or any Governmental Authority reasonably likely to (i) have a
material effect on Borrower's ability to repay the Loans, (ii) result in a
Material Adverse Change, or (iii) affect the validity or enforceability of any
Loan Document.

SECTION 5.07.             Good Title to Properties.  Borrower and each of its
Material Affiliates have good, marketable and legal title to all of the
properties and assets each of them purports to own (including, without
limitation, those reflected in the December 31, 2010 financial statements
referred to in Sections 4.01(3) and 5.15 and only with exceptions which do not
materially detract from the value of such property or assets or the use thereof
in Borrower's and such Affiliate's businesses, and except to the extent that any
such properties and assets have been encumbered or disposed of since the date of
such financial statements without violating any of the covenants contained in
Article VII or elsewhere in this Agreement) and except where failure to comply
with the foregoing would likely result in a Material Adverse Change.  Borrower
and its Material Affiliates enjoy peaceful and undisturbed possession of all
leased property under leases which are valid and subsisting and are in full
force and effect, except to the extent that the failure to be so would not
likely result in a Material Adverse Change.

SECTION 5.08.             Taxes.  Borrower has filed all tax returns (federal,
state and local) required to be filed and has paid all taxes, assessments and
governmental charges and levies due and payable without the imposition of a
penalty, including interest and penalties, except to the extent they are the
subject of a Good Faith Contest or where the failure to comply with the
foregoing would not likely result in a Material Adverse Change.

SECTION 5.09.             ERISA.  To the knowledge of Borrower, each Plan is in
compliance in all material respects with its terms and all applicable provisions
of ERISA.  Neither a Reportable Event nor a Prohibited Transaction has occurred
with respect to any Plan that, assuming the taxable period of the transaction
expired as of the date hereof, could subject Borrower, General Partner or any
ERISA Affiliate to a tax or penalty imposed under Section 4975 of the Code or
Section 502(i) of ERISA in an amount that is in excess of $250,000; no
Reportable Event has occurred with respect to any Plan within the last six (6)
years; no notice of intent to terminate a Plan has been filed nor has any Plan
been terminated within the past five (5) years, except that effective March 31,
2008, in compliance with applicable laws, Borrower and one of its Subsidiaries
each terminated their respective tax-qualified defined-benefit Plans; Borrower
is not aware of any circumstances which constitutes grounds under Section 4042
of ERISA entitling the PBGC to institute proceedings to terminate, or appoint a
trustee to administer, a Plan, nor has the PBGC instituted any such proceedings;
Borrower, General Partner and the ERISA Affiliates have met the minimum funding
requirements of Section 412 of the Code and Section 302 of ERISA of each with
respect to the Plans of each and except as disclosed in the Borrower's
Consolidated Financial Statements there was no Unfunded Current Liability with
respect to any Plan established or maintained by each as of the last day of the
most recent plan year of each Plan; and Borrower, General Partner and the ERISA
Affiliates have not incurred any liability to the PBGC under ERISA (other than
for the payment of premiums under Section 4007 of ERISA) which is due and
payable for more than 45 days and has not been reserved against. None of the
assets of Borrower or General Partner under this Agreement constitute "plan
assets" of any "employee benefit plan" within the meaning of ERISA or of any
"plan" within the meaning of Section 4975(e)(1) of the Code, as interpreted by
the Internal Revenue Service and the U.S.  Department of Labor in rules,
regulations, releases or bulletins or as interpreted under applicable case law.

44

--------------------------------------------------------------------------------

 

 

SECTION 5.10.             No Default on Outstanding Judgments or Orders. 
Borrower has satisfied all judgments which are not being appealed and is not in
default with respect to any rule or regulation or any judgment, order, writ,
injunction or decree applicable to Borrower, of any court, arbitrator or
federal, state, municipal or other Governmental Authority, commission, board,
bureau, agency or instrumentality, domestic or foreign, in each case which is
likely to result in a Material Adverse Change.

SECTION 5.11.             No Defaults on Other Agreements.  Except as disclosed
to the Bank Parties in writing or as disclosed in General Partner's SEC Reports
existing as of the date hereof, Borrower, to the best of its knowledge, is not a
party to any indenture, loan or credit agreement or any lease or other agreement
or instrument or subject to any partnership, trust or other restriction which is
likely to result in a Material Adverse Change.  To the best of its knowledge,
Borrower is not in default in any respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument which is likely to result in a Material Adverse Change.

SECTION 5.12.             Government Regulation.  Neither Borrower nor General
Partner is subject to regulation under the Investment Company Act of 1940.

SECTION 5.13.             Environmental Protection.  To Borrower's knowledge,
except as disclosed in General Partner's SEC Reports existing as of the date
hereof, none of Borrower's or its Affiliates' properties contains any Hazardous
Materials that, under any Environmental Law currently in effect, (1) would
impose liability on Borrower that is likely to result in a Material Adverse
Change, or (2) is likely to result in the imposition of a Lien on any assets of
Borrower or any Material Affiliates that is likely to result in a Material
Adverse Change.  To Borrower's knowledge, neither it nor any Material Affiliates
are in violation of, or subject to any existing, pending or threatened
investigation or proceeding by any Governmental Authority under any
Environmental Law that is likely to result in a Material Adverse Change.

45

--------------------------------------------------------------------------------

 

 

SECTION 5.14.             Solvency.  Borrower is, and upon consummation of the
transactions contemplated by this Agreement, the other Loan Documents and any
other documents, instruments or agreements relating thereto, will be, Solvent.

SECTION 5.15.             Financial Statements.  Borrower's Consolidated
Financial Statements most recently delivered to the Banks prior to the date of
this Agreement are in all material respects complete and fairly present the
financial condition and results of operations of the subjects thereof as of the
dates of and for the periods covered by such statements, all in accordance with
GAAP.  There has been no Material Adverse Change since the date of such most
recently delivered Borrower's Consolidated Financial Statements.

SECTION 5.16.             Valid Existence of Affiliates.  Each Material
Affiliate is an entity duly organized and existing in good standing under the
laws of the jurisdiction of its formation.  As to each Material Affiliate, its
correct name, the jurisdiction of its formation, Borrower's direct or indirect
percentage of beneficial interest therein, and the type of business in which it
is primarily engaged, are set forth on EXHIBIT F.  Borrower and each of its
Material Affiliates have the power to own their respective properties and to
carry on their respective businesses now being conducted.  Each Material
Affiliate is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the respective
businesses conducted by it or its respective properties, owned or held under
lease, make such qualification necessary and where the failure to be so
qualified would likely cause a Material Adverse Change.

SECTION 5.17.             Insurance.  Each of Borrower and each of its Material
Affiliates has in force paid insurance with financially sound and reputable
insurance companies or associations in such amounts and covering such risks as
are usually carried by companies engaged in the same or a similar business and
similarly situated.

SECTION 5.18.             Accuracy of Information; Full Disclosure.  Neither
this Agreement nor any documents, financial statements, reports, notices,
schedules, certificates, statements or other writings furnished by or on behalf
of Borrower to Administrative Agent or any Bank in connection with the
negotiation of this Agreement or the consummation of the transactions
contemplated hereby, required herein to be furnished by or on behalf of Borrower
(other than projections which are made by Borrower in good faith) or certified
as being true and correct by or on behalf of the Borrower to the Administrative
Agent or any Bank in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
certified) contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements herein or therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.  There is no fact which Borrower has not
disclosed to Administrative Agent and the Banks in writing or that is not
included in General Partner's SEC Reports that materially affects adversely or,
so far as Borrower can now reasonably foresee, will materially affect adversely
the business or financial condition of Borrower or the ability of Borrower to
perform this Agreement and the other Loan Documents.

46

--------------------------------------------------------------------------------

 

 

SECTION 5.19.             Use of Proceeds.  All proceeds of the Loans will be
used by Borrower for any purpose permitted by law, including, without
limitation, repayment of all loans under the Existing 2006 Credit Agreement. 
Neither the making of any Loan nor the use of the proceeds thereof nor any other
extension of credit hereunder will violate the provisions of Regulations T, U,
or X of the Federal Reserve Board.  No Swingline Loan shall be used more than
once for the purpose of refinancing another Swingline Loan, in whole or part.

SECTION 5.20.             Governmental Approvals.  No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection with
the execution, delivery and performance of any Loan Document or the consummation
of any of the transactions contemplated thereby other than those that have
already been duly made or obtained and remain in full force and effect or those
which, if not made or obtained, would not likely result in a Material Adverse
Change.

SECTION 5.21.             Principal Offices.  As of the Closing Date, the
principal office, chief executive office and principal place of business of
Borrower is 888 Seventh Avenue, New York, NY  10106.

General Partner Status

(1)               General Partner is qualified and General Partner intends to
continue to qualify as a REIT.

(2)               As of the date hereof, the General Partner owns no assets
other than ownership interests in Borrower or as disclosed on SCHEDULE 2A
attached hereto.

(3)               The General Partner is neither the borrower nor guarantor of
any Debt except as disclosed on SCHEDULE 3 attached hereto.

SECTION 5.22.             Labor Matters.  Except as disclosed on EXHIBIT I, (i)
as of the date hereof, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of Borrower, General Partner, or any
ERISA Affiliate and (ii) neither Borrower, General Partner, nor any ERISA
Affiliate has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years which would likely result in a
Material Adverse Change.

SECTION 5.23.             Organizational Documents.  The documents delivered
pursuant to Section 4.01(4) and (5) constitute, as of the Closing Date, all of
the organizational documents of the Borrower and General Partner.   Borrower
represents that it has delivered to Administrative Agent true, correct and
complete copies of each such documents.  General Partner is the general partner
of the Borrower.  General Partner holds (directly or indirectly) not less than
ninety percent (90%) of the ownership interests in Borrower as of the Execution
Date.

47

--------------------------------------------------------------------------------

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any of the Notes shall remain unpaid or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to any Bank hereunder or
under any other Loan Document, Borrower shall:

SECTION 6.01.             Maintenance of Existence.  Preserve and maintain its
legal existence and, if applicable, good standing in its jurisdiction of
organization and, if applicable, qualify and remain qualified as a foreign
entity in each jurisdiction in which such qualification is required, except to
the extent that failure to so qualify would not likely result in a Material
Adverse Change.

SECTION 6.02.             Maintenance of Records.  Keep adequate records and
books of account, in which entries will be made in accordance with GAAP in all
material respects, except as disclosed in Borrower’s financial statements,
reflecting all of its financial transactions.

SECTION 6.03.             Maintenance of Insurance.  At all times, maintain and
keep in force, and cause each of its Material Affiliates to maintain and keep in
force, insurance with financially sound and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same or a similar business and similarly situated,
which insurance may provide for reasonable deductibiles from coverage thereof.

SECTION 6.04.             Compliance with Laws; Payment of Taxes.  Comply in all
material respects with all Laws applicable to it or to any of its properties or
any part thereof, such compliance to include, without limitation, paying before
the same become delinquent all taxes, assessments and governmental charges
imposed upon it or upon any of its property, except to the extent they are the
subject of a Good Faith Contest or the failure to so comply would not cause a
Material Adverse Change.

SECTION 6.05.             Right of Inspection.  At any reasonable time and from
time to time upon reasonable notice, but not more frequently than twice in any
12-month period provided that no Event of Default shall have occurred and be
outstanding, permit Administrative Agent or any Bank or any agent or
representative thereof (provided  that, at Borrower's request, Administrative
Agent or such Bank, or such representative, must be accompanied by a
representative of Borrower), to examine and make copies and abstracts from the
records and books of account of, and visit the properties of, Borrower and to
discuss the affairs, finances and accounts of Borrower with the independent
accountants of Borrower.  The request by any Bank or agent or representative
thereof for such an inspection shall be made to the Administrative Agent and the
Administrative Agent promptly shall notify all the Banks of such request (or if
the Administrative Agent shall have requested the same on its behalf, the
Administrative Agent shall notify all the Banks thereof) and any Bank that shall
so desire may accompany Administrative Agent or such Bank, or such
representative on such examination.

48

--------------------------------------------------------------------------------

 

 

SECTION 6.06.             Compliance With Environmental Laws.  Comply in all
material respects with all applicable Environmental Laws and immediately pay or
cause to be paid all costs and expenses incurred in connection with such
compliance, except to the extent there is a Good Faith Contest or the failure to
so comply would not likely cause a Material Adverse Change.

SECTION 6.07.             Payment of Costs.  Pay all fees and expenses of the
Administrative Agent required for the satisfaction of the conditions of this
Agreement.

SECTION 6.08.             Maintenance of Properties.  Do all things reasonably
necessary to maintain, preserve, protect and keep its and its Affiliates'
properties in good repair, working order and condition except where the failure
to do so would not result in a Material Adverse Change.

SECTION 6.09.             Reporting and Miscellaneous Document Requirements. 
Furnish to Administrative Agent (which shall promptly distribute to each of the
Banks):

(1)               Annual Financial Statements.  As soon as available and in any
event within ninety-five (95) days after the end of each Fiscal Year, the
Borrower's Consolidated Financial Statements as of the end of and for such
Fiscal Year, audited by Borrower's Accountants;

(2)               Quarterly Financial Statements.  As soon as available and in
any event within fifty (50) days after the end of each calendar quarter (other
than the last quarter of the Fiscal Year), the unaudited Borrower's Consolidated
Financial Statements as of the end of and for such calendar quarter, reviewed by
Borrower's Accountants;

(3)               Certificate of No Default and Financial Compliance.  Within
fifty (50) days after the end of each of the first three quarters of each Fiscal
Year and within ninety-five (95) days after the end of each Fiscal Year, a
certificate of the chief financial officer or treasurer of General Partner (a)
stating that, to the best of his or her knowledge, no Default or Event of
Default has occurred and is continuing, or if a Default or Event of Default has
occurred and is continuing, specifying the nature thereof and the action which
is proposed to be taken with respect thereto; (b) stating that the covenants
contained in Article VIII have been complied with (or specifying those that have
not been complied with) and including computations demonstrating such compliance
(or non-compliance); (c) setting forth all items comprising Total Outstanding
Indebtedness (including amount, maturity, interest rate and amortization
requirements), Capitalization Value, Secured Indebtedness, Combined EBITDA,
Unencumbered Combined EBITDA, Interest Expense, Unsecured Interest Expense and
Unsecured Indebtedness; and (d) only at the end of each Fiscal Year an estimate
of Borrower's taxable income;

(4)               Certificate of Borrower's Accountants.  Within ninety-five
(95) days after the end of each Fiscal Year, a report with respect thereto of
Borrower's Accountants, which report shall be unqualified, except as provided in
the second sentence of this clause (4), and shall state that such financial
statements fairly present the consolidated financial position of each of the
Borrower and its Subsidiaries as at the dates indicated and the consolidated
results of their operations and cash flows for the periods indicated, in
conformity with GAAP applied on a basis consistent with prior years (except for
changes  which shall have been disclosed in the notes to the financial
statements). In the event that such report is qualified, a copy of the
Borrower's Accountants' communications with those charged with governance or any
similar report delivered to the General Partner or to any officer or employee
thereof by Borrower's Accountants in connection with such financial statements
(which letter or report shall be subject to the confidentiality limitations set
forth herein), as well as a statement of Borrower's Accountants to the effect
that in connection with their audit, nothing came to their attention that caused
them to believe that the Borrower failed to comply with the terms, covenants,
provisions or conditions of Article VIII, insofar as they relate to financial
and accounting matters.

49

--------------------------------------------------------------------------------

 

 

(5)               Notice of Litigation.  Promptly after the commencement and
knowledge thereof, notice of all actions, suits, and proceedings before any
court or arbitrator, affecting Borrower which, if determined adversely to
Borrower is likely to result in a Material Adverse Change and which would be
required to be reported in Borrower's SEC Reports;

(6)               Notice of ERISA Events.  Promptly after the occurrence
thereof, notice of any action or event described in clauses (c), (d) or (f) of
Section 9.01(7);

(7)               Notices of Defaults and Events of Default.  As soon as
possible and in any event within ten (10) days after Borrower becomes aware of
the occurrence of a material Default or any Event of Default a written notice
setting forth the details of such Default or Event of Default and the action
which is proposed to be taken with respect thereto;

(8)               Sales or Acquisitions of Assets.  Promptly after the
occurrence thereof, written notice of any Disposition or acquisition of an
individual asset (other than acquisitions or Dispositions of investments such as
certificates of deposit, Treasury securities and money market deposits in the
ordinary course of Borrower's cash management) in excess of Five Hundred Million
Dollars ($500,000,000) and, in the case of any acquisition of such an asset,
within ten (10) Banking Days after Administrative Agent's request, copies of the
agreements governing the acquisition and historical financial information and
Borrower's summary analysis with respect to the property acquired;

(9)               Material Adverse Change.  As soon as is practicable and in any
event within five (5) days after knowledge of the occurrence of any event or
circumstance which is likely to result in or has resulted in a Material Adverse
Change and which would be required to be reported in Borrower's SEC Reports,
written notice thereof;

(10)           Bankruptcy of Tenants.  Promptly after becoming aware of the
same, written notice of the bankruptcy, insolvency or cessation of operations of
any tenant in any Real Property Asset of Borrower or in which Borrower has an
interest to which four percent (4%) or more of aggregate annual minimum rent
payable to Borrower directly or through its Consolidated Businesses or UJVs is
attributable;

(11)           Offices.  Thirty (30) days' prior written notice of any change in
the principal executive office of Borrower;

50

--------------------------------------------------------------------------------

 

 

(12)           Environmental and Other Notices.  As soon as possible and in any
event within thirty (30) days after receipt, copies of all Environmental Notices
received by Borrower which are not received in the ordinary course of business
and which relate to a previously undisclosed situation which is likely to result
in a Material Adverse Change;

(13)           Insurance Coverage.  Promptly, such information concerning
Borrower's insurance coverage as Administrative Agent may reasonably request;

(14)           Proxy Statements. Etc.  Promptly after the sending or filing
thereof, copies of all proxy statements, financial statements and reports which
Borrower or General Partner sends to its respective shareholders, and copies of
all regular, periodic and special reports, and all registration statements,
which Borrower or General Partner files with the SEC or any Governmental
Authority which may be substituted therefor, or with any national securities
exchange;

(15)           Rent Rolls.  If reasonably requested by the Administrative Agent,
a rent roll, tenant sales report and operating statement for each Consolidated
Business that is a Real Property Business or indirectly owned in whole or in
part by Borrower;

(16)           Capital Expenditures.  If reasonably requested by the
Administrative Agent, a schedule of such Fiscal Year's capital expenditures and
a budget for the next Fiscal Year's planned capital expenditures for each
Consolidated Business that is a Real Property Business;

(17)           Change in Borrower's Credit Rating.  Within two (2) Banking Days
after Borrower's receipt of notice of any change in Borrower's Credit Rating,
written notice of such change; and

General Information.  Promptly, such other information respecting the condition
or operations, financial or otherwise, of Borrower or any properties of Borrower
as Administrative Agent or any Bank may from time to time reasonably request.

51

--------------------------------------------------------------------------------

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

So long as any of the Notes shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to Administrative Agent or
any Bank hereunder or under any other Loan Document, Borrower shall not do any
or all of the following:

SECTION 7.01.             Mergers, Etc.Without the Required Banks' consent
(which shall not be unreasonably withheld) merge or consolidate with (except
where Borrower or General Partner is the surviving entity, or in a transaction
of which the purpose is to redomesticate such entity in another United States
jurisdiction, and no Default or Event of Default has occurred and is
continuing), or sell, assign, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) or enter into any agreement to
do any of the foregoing.  Without the Required Banks' consent (which shall not
be unreasonably withheld) neither Borrower nor General Partner shall liquidate,
wind up or dissolve (or suffer any liquidation or dissolution) or discontinue
its business.

SECTION 7.02.             Distributions. 

Distribute cash and other property to the General Partner except only in
anticipation of payment by the General Partner of dividends to its shareholders.

SECTION 7.03.             Amendments to Organizational Documents. 

(a)                Amend  Borrower's agreement of limited partnership or other
organizational documents in any manner that would result in a Material Adverse
Change without the Required Banks' consent, which consent shall not be
unreasonably withheld.  Without limitation of the foregoing, no Person shall be
admitted as a general partner of the Borrower other than General Partner.

(b)               Make any "in-kind" transfer of any of Borrower's property or
assets to any of Borrower's constituent partners if such transfer would result
in an Event of Default, without, in each case, the Required Banks' consent,
which consent shall not be unreasonably withheld.

 

ARTICLE VIII

FINANCIAL COVENANTS

So long as any of the Notes shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to Administrative Agent or
any Bank under this Agreement or under any other Loan Document, Borrower shall
not permit or suffer:

52

--------------------------------------------------------------------------------

 

 

SECTION 8.01.             Equity Value. At any time, Equity Value to be less
than Three Billion Dollars ($3,000,000,000).

SECTION 8.02.               Ratio of Total Outstanding Indebtedness to
Capitalization Value.  At any time, Total Outstanding Indebtedness to exceed
sixty percent (60%) of Capitalization Value; provided, however, with respect to
any fiscal quarter in which Borrower or any of its Consolidated Businesses or
UJVs have acquired Real Property Assets, the ratio of Total Outstanding
Indebtedness to Capitalization Value as of the end of such fiscal quarter and
the next succeeding fiscal quarter may increase to 65%, provided  such ratio
does not exceed 60% as of the end of the fiscal quarter immediately thereafter;
for purposes of this covenant, (i) Total Outstanding Indebtedness shall be
adjusted by deducting therefrom an amount equal to the lesser of (x) Total
Outstanding Indebtedness that by its terms is either (1) scheduled to mature on
or before the date that is 24 months from the date of calculation, or (2)
convertible Debt with the right to put all or a portion thereof on or before the
date that is 24 months from the date of calculation, and (y) Unrestricted Cash
and Cash Equivalents, and (ii) Capitalization Value shall be adjusted by
deducting therefrom the amount by which Total Outstanding Indebtedness is
adjusted under clause (i); for purposes of determining Capitalization Value for
this covenant only, (A) costs and expenses incurred during the applicable period
with respect to acquisitions that failed to close and were abandoned during such
period shall not be deducted in determining EBITDA, and (B) Unrestricted Cash
and Cash Equivalents shall be adjusted to deduct therefrom $35,000,000 and
without inclusion of Borrower's Pro Rata Share of any Cash or Cash Equivalents
owned by any UJV.

SECTION 8.03.             Intentionally Omitted

SECTION 8.04.             Ratio of Combined EBITDA to Fixed Charges.  The ratio
of Combined EBITDA to Fixed Charges, each measured as of the most recently ended
calendar quarter, to be less than 1.40 to 1.00.

SECTION 8.05.             Ratio of Unencumbered Combined EBITDA to Unsecured
Interest Expense.  The ratio of Unencumbered Combined EBITDA to Unsecured
Interest Expense, each measured as of the most recently ended calendar quarter,
to be less than 1.50 to 1.00.

SECTION 8.06.             Ratio of Unsecured Indebtedness to Capitalization
Value of Unencumbered Assets.  At any time, Unsecured Indebtedness to exceed
sixty percent (60%) of Capitalization Value of Unencumbered Assets; provided,
however, with respect to any fiscal quarter in which Borrower or any of its
Consolidated Businesses or UJVs has acquired Real Property Assets, the ratio of
Unsecured Indebtedness to Capitalization Value of Unencumbered Assets as of the
end of such fiscal quarter and the next succeeding fiscal quarter may increase
to 65%, provided  such ratio does not exceed 60% as of the end of the fiscal
quarter immediately thereafter; for purposes of this covenant, (i) Unsecured
Indebtedness shall be adjusted by deducting therefrom an amount equal to the
lesser of (x) Unsecured Indebtedness that by its terms is either (1) scheduled
to mature on or before the date that is 24 months from the date of calculation,
or (2) convertible Debt with the right to put all or a portion thereof on or
before the date that is 24 months from the date of calculation, and (y)
Unrestricted Cash and Cash Equivalents or such lesser amount of Unrestricted
Cash and Cash Equivalents as Borrower shall specify for this purpose (the
"Unsecured Indebtedness Adjustment"), and (ii) Capitalization Value shall be
adjusted by deducting therefrom the Unsecured Indebtedness Adjustment; for
purposes of determining Capitalization Value of Unencumbered Assets for this
covenant only, costs and expenses incurred during the applicable period with
respect to acquisitions that failed to close and were abandoned  during such
period shall not be deducted in determining EBITDA; and for puposes of clause
(i)(y) above, Unrestricted Cash and Cash Equivalents shall be adjusted to deduct
therefrom $35,000,000 as well as any Unrestricted Cash and Cash Equivalents used
to determine the Secured Indebtedness Adjustment in Section 8.07, and without
inclusion of Borrower's Pro Rata Share of any Cash or Cash Equivalents owned by
any UJV.

53

--------------------------------------------------------------------------------

 

 

SECTION 8.07.             Ratio of Secured Indebtedness to Capitalization
Value.  The ratio of Secured Indebtedness to Capitalization Value, each measured
as of the most recently ended calendar quarter, to exceed 50%; for purposes of
this covenant, (i) Secured Indebtedness shall be adjusted by deducting therefrom
an amount equal to the lesser of (x) Secured Indebtedness that by its terms is
either (1) scheduled to mature on or before the date that is 24 months from the
date of calculation, or (2) convertible Debt with the right to put all or a
portion thereof on or before the date that is 24 months from the date of
calculation, and (y) Unrestricted Cash and Cash Equivalents or such lesser
amount of Unrestricted Cash and Cash Equivalents as Borrower shall specify for
this purpose (the "Secured Indebtedness Adjustment"), and (ii) Capitalization
Value shall be adjusted by deducting therefrom the Secured Indebtedness
Adjustment; for purposes of determining Capitalization Value for this covenant
only, costs and expenses incurred during the applicable period with respect to
acquisitions that failed to close and were abandoned during such period shall
not be deducted in determining EBITDA; and for purposes of clause (i)(y) above,
Unrestricted Cash and Cash Equivalents shall be adjusted to deduct therefrom
$35,000,000 as well as any Unrestricted Cash and Cash Equivalents used to
determine the Unsecured Indebtedness Adjustment in Section 8.06, and without
inclusion of Borrower's Pro Rata Share of any Cash or Cash Equivalents owned by
any UJV.

SECTION 8.08.             Debt of the General Partner.      Notwithstanding
anything contained herein to the contrary, any Debt of the General Partner shall
be deemed to be Debt of the Borrower (provided that the same shall be without
duplication), for purposes of calculating the financial covenants set forth in
this Article VIII.

 

ARTICLE IX

EVENTS OF DEFAULT

SECTION 9.01.             Events of Default.  Any of the following events shall
be an "Event of Default":

(1)               If Borrower shall fail to pay the principal of any Loans as
and when due; or fail to pay interest accruing on any Loans as and when due and
such failure to pay shall continue unremedied for five (5) days after the due
date of such amount; or fail to pay any fee or any other amount due under this
Agreement or any other Loan Document as and when due and such failure to pay
shall continue unremedied for five (5) days after notice by Administrative Agent
of such failure to pay;

(2)               If any representation or warranty made or deemed made by
Borrower in this Agreement or in any other Loan Document or which is contained
in any certificate, document, opinion, financial or other statement furnished at
any time under or in connection with a Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made;

54

--------------------------------------------------------------------------------

 

 

(3)               If Borrower shall fail (a) to perform or observe any term,
covenant or agreement contained in Article VII or Article VIII; or (b) to
perform or observe any term, covenant or agreement contained in this Agreement
(other than obligations specifically referred to elsewhere in this Section 9.01)
and such failure shall remain unremedied for thirty (30) consecutive calendar
days after notice thereof; provided, however, that if any such default under
clause (b) above cannot by its nature be cured within such thirty (30) day grace
period and so long as Borrower shall have commenced cure within such thirty (30)
day grace period and shall, at all times thereafter, diligently prosecute the
same to completion, Borrower shall have an additional period to cure such
default; provided, however, that, in no event, is the foregoing intended to
effect an extension of the Maturity Date;

(4)               If Borrower shall fail (a) to pay any Debt (other than the
payment obligations described in paragraph (1) of this Section 9.01 or
obligations that are recourse to Borrower solely for fraud, misappropriation,
environmental liability and other normal and customary bad-act carveouts to
nonrecourse obligations) the Recourse portion of which to Borrower is an amount
equal to or greater than Fifty Million Dollars ($50,000,000) when due (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise)
after the expiration of any applicable grace period, or (b) to perform or
observe any material term, covenant, or condition under any agreement or
instrument relating to any such Debt, when required to be performed or observed,
if the effect of such failure to perform or observe is to accelerate, or to
permit the acceleration of, after the giving of notice or the lapse of time, or
both (other than in cases where, in the judgment of the Required Banks,
meaningful discussions likely to result in (i) a waiver or cure of the failure
to perform or observe, or (ii) otherwise averting such acceleration are in
progress between Borrower and the obligee of such Debt), the maturity of such
Debt, or any such Debt shall be declared to be due and payable, or required to
be prepaid (other than by a regularly scheduled or otherwise required
prepayment, repurchase or defeasance), prior to the stated maturity thereof;

(5)               If either Borrower or General Partner shall (a) generally not,
or be unable to, or shall admit in writing its inability to, pay its debts as
such debts become due; (b) make an assignment for the benefit of creditors,
petition or apply to any tribunal for the appointment of a custodian, receiver
or trustee for it or a substantial part of its assets; (c) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction, whether now
or hereafter in effect; (d) have had any such petition or application filed or
any such proceeding shall have been commenced, against it, in which an
adjudication or appointment is made or order for relief is entered, or which
petition, application or proceeding remains undismissed or unstayed for a period
of sixty (60) days or more; (e) be the subject of any proceeding under which all
or a substantial part of its assets may be subject to seizure, forfeiture or
divestiture by any governmental entity; (f) by any act or omission indicate its
consent to, approval of or acquiescence in any such petition, application or
proceeding or order for relief or the appointment of a custodian, receiver or
trustee for all or any substantial part of its property; or (g) suffer any such
custodianship, receivership or trusteeship for all or any substantial part of
its property, to continue undischarged for a period of sixty (60) days or more;

55

--------------------------------------------------------------------------------

 

 

(6)               If one or more judgments, decrees or orders for the payment of
money in excess of Fifty Million Dollars ($50,000,000) in the aggregate shall be
rendered against Borrower or General Partner, and any such judgments, decrees or
orders shall continue unsatisfied and in effect for a period of thirty (30)
consecutive days without being vacated, discharged, satisfied or stayed or
bonded pending appeal;

(7)               If any of the following events shall occur or exist with
respect to any Plan: (a) any Prohibited Transaction; (b) any Reportable Event;
(c) the filing under Section 4041 of ERISA of a notice of intent to terminate
any Plan or the termination of any Plan; (d) receipt of notice of an application
by the PBGC to institute proceedings under Section 4042 of ERISA for the
termination of, or for the appointment of a trustee to administer, any Plan, or
the institution by the PBGC of any such proceedings; (e) a condition exists
which gives rise to imposition of a lien under Section 412(n) or (f) of the Code
on Borrower, General Partner or any ERISA Affiliate, and in each case above, if
either (1) such event or conditions, if any, result in Borrower, General Partner
or any ERISA Affiliate being subject to any tax, penalty or other liability to a
Plan, the PBGC or otherwise (or any combination thereof), which in the aggregate
exceeds or is reasonably likely to exceed Twenty Million Dollars ($20,000,000),
and the same continues unremedied or unpaid for a period of forty-five (45)
consecutive days or (2) such event or conditions, if any, is reasonably likely
to result in Borrower, General Partner or any ERISA Affiliate being subject to
any tax, penalty or other liability to a Plan, the PBGC or otherwise (or any
combination thereof), which in the aggregate exceeds or may exceed Twenty
Million Dollars ($20,000,000);

(8)               If General Partner shall fail at any time to (i) maintain at
least one class of its common shares which has trading privileges on the New
York Stock Exchange or the American Stock Exchange or is the subject of price
quotations in the over-the-counter market as reported by the National
Association of Securities Dealers Automated Quotation System, or (ii) maintain
its status as a self-directed and self-administered REIT, and in either case
such failure shall remain unremedied for thirty (30) consecutive calendar days
after notice thereof;

(9)               If General Partner acquires any material assets other than
additional interests in Borrower or as permitted by Borrower’s partnership
agreement and shall fail to dispose of any such material asset for thirty (30)
consecutive calendar days after notice thereof;

(10)           If at any time assets of the Borrower or General Partner
constitute Plan assets for ERISA purposes (within the meaning of C.F.R.  §
2510.3-101); or

(11)           A default beyond applicable notice and grace periods (if any)
under any of the other Loan Documents.

56

--------------------------------------------------------------------------------

 

 

SECTION 9.02.             Remedies.  If any Event of Default shall occur and be
continuing, Administrative Agent shall, upon request of the Required Banks, by
notice to Borrower, (1) terminate the Loan Commitments, whereupon the Loan
Commitments shall terminate and the Banks shall have no further obligation to
extend credit hereunder; and/or (2) declare the unpaid balance of the Notes, all
interest thereon, and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon such balance, all such interest, and all
such amounts due under this Agreement shall become and be forthwith due and
payable, without presentment, demand, protest, or further notice of any kind,
all of which are hereby expressly waived by Borrower; and/or (3) exercise any
remedies provided in any of the Loan Documents or by law; provided, however,
that upon the occurrence of any Event of Default specified in Section 9.01(5),
the Loan Commitments shall automatically terminate (and the Banks shall have no
further obligation to extend credit hereunder) and the unpaid balance of the
Notes, all  interest thereon, and all other amounts payable under this Agreement
shall automatically be and become forthwith due and payable, without
presentment, demand, protest, or further notice of any kind, all of which are
hereby expressly waived by Borrower.

 

ARTICLE X

ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

SECTION 10.01.         Appointment, Powers and Immunities of Administrative
Agent.  Each Bank hereby irrevocably appoints and authorizes Administrative
Agent to act as its agent hereunder and under any other Loan Document with such
powers as are specifically delegated to Administrative Agent by the terms of
this Agreement and any other Loan Document, together with such other powers as
are reasonably incidental thereto.  Administrative Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and any
other Loan Document or required by law, and shall not by reason of this
Agreement be a fiduciary or trustee for any Bank except to the extent that
Administrative Agent acts as an agent with respect to the receipt or payment of
funds (nor shall Administrative Agent have any fiduciary duty to Borrower nor
shall any Bank have any fiduciary duty to Borrower or to any other Bank). 
Administrative Agent shall not be responsible to the Banks for any recitals,
statements, representations or warranties made by Borrower or any officer,
partner or official of Borrower or any other Person contained in this Agreement
or any other Loan Document, or in any certificate or other document or
instrument referred to or provided for in, or received by any of them under,
this Agreement or any other Loan Document, or for the value, legality, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any other document or instrument referred to or
provided for herein or therein, for the perfection or priority of any Lien
securing the Obligations or for any failure by Borrower to perform any of its
obligations hereunder or thereunder.  Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible, except as to money or securities
received by it or its authorized agents, for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  Neither
Administrative Agent nor any of its directors, officers, employees or agents
shall be liable or responsible for any action taken or omitted to be taken by it
or them hereunder or under any other Loan Document or in connection herewith or
therewith, except for its or their own gross negligence or willful misconduct. 
Borrower shall pay any fee agreed to by Borrower and Administrative Agent with
respect to Administrative Agent's services hereunder.  Notwithstanding anything
to the contrary contained in this Agreement, Administrative Agent agrees with
the Banks that Administrative Agent shall perform its obligations under this
Agreement in good faith according to the same standard of care as that
customarily exercised by it in administering its own revolving credit loans.

57

--------------------------------------------------------------------------------

 

 

SECTION 10.02.         Reliance by Administrative Agent.  Administrative Agent
shall be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telefax or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Administrative Agent. 
Administrative Agent may deem and treat each Bank as the holder of the Loan made
by it for all purposes hereof and shall not be required to deal with any Person
who has acquired a participation in any Loan or participation from a Bank.  As
to any matters not expressly provided for by this Agreement or any other Loan
Document, Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder in accordance with instructions signed
by the Required Banks, and such instructions of the Required Banks and any
action taken or failure to act pursuant thereto shall be binding on all of the
Banks and any other holder of all or any portion of any Loan or participation.

SECTION 10.03.         Defaults.  Administrative Agent shall not be deemed to
have knowledge of the occurrence of a Default or Event of Default (other than an
Event of Default pursuant to Section 9.01(1)) unless Administrative Agent has
received notice from a Bank or Borrower specifying such Default or Event of
Default and stating that such notice is a "Notice of Default." In the event that
Administrative Agent receives such a notice of the occurrence of a Default or
Event of Default, Administrative Agent shall give prompt notice thereof to the
Banks.  Administrative Agent, following consultation with the Banks, shall
(subject to Section 10.07 and Section 12.02) take such action with respect to
such Default or Event of Default which is continuing as shall be directed by the
Required Banks; provided  that, unless and until Administrative Agent shall have
received such directions, Administrative Agent may take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable in the best interest of the Banks; and provided  further 
that Administrative Agent shall not send a notice of Default, Event of Default
or acceleration to Borrower without the approval of the Required Banks.  In no
event shall Administrative Agent be required to take any such action which it
determines to be contrary to law.

SECTION 10.04.         Rights of Agent as a Bank.  With respect to its Loan
Commitment and the Loan provided by it, each Person serving as an Agent in its
capacity as a Bank hereunder shall have the same rights and powers hereunder as
any other Bank and may exercise the same as though it were not acting as such
Agent, and the term any "Bank" or "Banks" shall include each Person serving as
an Agent in its capacity as a Bank.  Each Person serving as an Agent and its
Affiliates may (without having to account therefor to any Bank) accept deposits
from, lend money to (on a secured or unsecured basis), and generally engage in
any kind of banking, trust or other business with, Borrower (and any Affiliates
of Borrower) as if it were not acting as such Agent.

58

--------------------------------------------------------------------------------

 

 

SECTION 10.05.         Indemnification of Agents.  Each Bank agrees to indemnify
each Agent (to the extent not reimbursed under Section 12.04 or under the
applicable provisions of any other Loan Document, but without limiting the
obligations of Borrower under Section 12.04 or such provisions), for its Pro
Rata Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against such
Agent in any way relating to or arising out of this Agreement, any other Loan
Document or any other documents contemplated by or referred to herein or the
transactions contemplated hereby or thereby (including, without limitation, the
costs and expenses which Borrower is obligated to pay under Section 12.04) or
under the applicable provisions of any other Loan Document or the enforcement of
any of the terms hereof or thereof or of any such other documents or
instruments; provided that no Bank shall be liable for (1) any of the foregoing
to the extent they arise from the gross negligence or willful misconduct of the
party to be indemnified, (2) any loss of principal or interest with respect to
the Loan of any Person serving as an Agent or (3) any loss suffered by such
Agent in connection with a swap or other interest rate hedging arrangement
entered into with Borrower.

SECTION 10.06.         Non-Reliance on Agents and Other Banks.  Each Bank agrees
that it has, independently and without reliance on any Agent or any other Bank,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis of Borrower and the decision to enter into this
Agreement and that it will, independently and without reliance upon any Agent or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any other Loan Document. 
Each Agent shall not be required to keep itself informed as to the performance
or observance by Borrower of this Agreement or any other Loan Document or any
other document referred to or provided for herein or therein or to inspect the
properties or books of Borrower.  Except for notices, reports and other
documents and information expressly required to be furnished to the Banks by any
Agent hereunder, each Agent shall not have any duty or responsibility to provide
any Bank with any credit or other information concerning the affairs, financial
condition or business of Borrower (or any Affiliate of Borrower) which may come
into the possession of such Agent or any of its Affiliates.  Each Agent shall
not be required to file this Agreement, any other Loan Document or any document
or instrument referred to herein or therein for record, or give notice of this
Agreement, any other Loan Document or any document or instrument referred to
herein or therein, to anyone.

SECTION 10.07.         Failure of Administrative Agent to Act.  Except for
action expressly required of Administrative Agent hereunder, Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall have received further assurances (which may include
cash collateral) of the indemnification obligations of the Banks under Section
10.05 in respect of any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.

59

--------------------------------------------------------------------------------

 

 

SECTION 10.08.         Resignation or Removal of Administrative Agent. 
Administrative Agent shall have the right to resign at any time.  Administrative
Agent may be removed at any time with cause by the Required Banks, provided 
that Borrower and the other Banks shall be promptly notified in writing
thereof.  Upon any such removal or resignation, the Required Banks shall have
the right to appoint a successor Administrative Agent which successor
Administrative Agent, so long as it is reasonably acceptable both to the
Required Banks and, provided that no Default or Event of Default shall then
exist, the Borrower, shall be that Bank then having the greatest Loan
Commitment.  If no successor Administrative Agent shall have been so appointed
by the Required Banks and shall have accepted such appointment within thirty
(30) days after the Required Banks' removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Banks,
appoint a successor Administrative Agent, which shall be one of the Banks.  The
Required Banks or the retiring Administrative Agent, as the case may be, shall
upon the appointment of a successor Administrative Agent promptly so notify in
writing Borrower and the other Banks.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The rights and duties of Administrative Agent to be
vested in any successor Administrative Agent shall include, without limitation,
the rights and duties as Swingline Lender.  After any retiring Administrative
Agent's removal hereunder as Administrative Agent, the provisions of this
Article X shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

SECTION 10.09.         Amendments Concerning Agency Function.  Notwithstanding
anything to the contrary contained in this Agreement, Administrative Agent shall
not be bound by any waiver, amendment, supplement or modification of this
Agreement or any other Loan Document which affects its duties, rights, and/or
function hereunder or thereunder unless it shall have given its prior written
consent thereto.

SECTION 10.10.         Liability of Administrative Agent.  Administrative Agent
shall not have any liabilities or responsibilities to Borrower on account of the
failure of any Bank to perform its obligations hereunder or to any Bank on
account of the failure of Borrower to perform its obligations hereunder or under
any other Loan Document.

SECTION 10.11.         Transfer of Agency Function.  Without the consent of
Borrower or any Bank, Administrative Agent may at any time or from time to time
transfer its functions as Administrative Agent hereunder to any of its offices
wherever located in the United States, provided  that Administrative Agent shall
promptly notify in writing Borrower and the Banks thereof.

SECTION 10.12.         Non-Receipt of Funds by Administrative Agent.  Unless
Administrative Agent shall have received notice from a Bank or Borrower (either
one as appropriate being the "Payor") prior to the date on which such Bank is to
make payment hereunder to Administrative Agent of the proceeds of a Loan or
Borrower is to make payment to Administrative Agent, as the case may be (either
such payment being a "Required Payment"), which notice shall be effective upon
receipt, that the Payor will not make the Required Payment in full to
Administrative Agent, Administrative Agent may assume that the Required Payment
has been made in full to Administrative Agent on such date, and Administrative
Agent in its sole discretion may, but shall not be obligated to, in reliance
upon such assumption, make the amount thereof available to the intended
recipient on such date.  If and to the extent the Payor shall not have in fact
so made the Required Payment in full to Administrative Agent, the recipient of
such payment shall repay to Administrative Agent forthwith on demand such amount
made available to it together with interest thereon, for each day from the date
such amount was so made available by Administrative Agent until the date
Administrative Agent recovers such amount, at the customary rate set by
Administrative Agent for the correction of errors among Banks for three (3)
Banking Days and thereafter at the Base Rate.

60

--------------------------------------------------------------------------------

 

 

SECTION 10.13.         Withholding Taxes.  Each Bank represents at all times
during the term of this Agreement that it is entitled to receive any payments to
be made to it hereunder without the withholding of any tax and will furnish to
Administrative Agent and Borrower such forms, certifications, statements and
other documents as Administrative Agent or Borrower may request from time to
time to evidence such Bank's exemption from the withholding of any tax imposed
by any jurisdiction or to enable Administrative Agent or Borrower to comply with
any applicable Laws or regulations relating thereto.  Without limiting the
effect of the foregoing, if any Bank is not created or organized under the laws
of the United States of America or any state thereof, such Bank will furnish to
Administrative Agent and Borrower Form W-8ECI or Form W-8BEN of the United
States Internal Revenue Service; or such other forms, certifications, statements
or documents, duly executed and completed by such Bank as evidence of such
Bank's complete exemption from the withholding of United States tax with respect
thereto.  Administrative Agent shall not be obligated to make any payments
hereunder to such Bank in respect of any Loan or participation or such Bank's
Loan Commitment or obligation to purchase participations until such Bank shall
have furnished to Administrative Agent and Borrower the requested form,
certification, statement or document.

SECTION 10.14.         Pro Rata Treatment.  Except to the extent otherwise
provided, (1) each advance of proceeds of the Ratable Loans shall be made by the
Banks, (2) each reduction of the amount of the Total Loan Commitment under
Section 2.16 shall be applied to the Loan Commitments of the Banks and (3) each
payment of the facility fee accruing under Section 2.08 shall be made for the
account of the Banks, ratably according to the amounts of their respective Loan
Commitments.

SECTION 10.15.         Sharing of Payments Among Banks.  If a Bank shall obtain
payment of any principal of or interest on any Loan made by it through the
exercise of any right of setoff, banker's lien or counterclaim, or by any other
means (including direct payment), and such payment results in such Bank
receiving a greater payment than it would have been entitled to had such payment
been paid directly to Administrative Agent for disbursement to the Banks, then
such Bank shall promptly purchase for cash from the other Banks participations
in the Loans made by the other Banks in such amounts, and make such other
adjustments from time to time as shall be equitable to the end that all the
Banks shall share ratably the benefit of such payment.  To such end the Banks
shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored.  Borrower agrees that any Bank so purchasing a participation in the
Loans made by other Banks may exercise all rights of setoff, banker's lien,
counterclaim or similar rights with respect to such participation.  Nothing
contained herein shall require any Bank to exercise any such right or shall
affect the right of any Bank to exercise, and retain the benefits of exercising,
any such right with respect to any other indebtedness of Borrower.

61

--------------------------------------------------------------------------------

 

 

SECTION 10.16.         Possession of Documents.  Each Bank shall keep possession
of its own Ratable Loan Note.  Administrative Agent shall hold all the other
Loan Documents and related documents in its possession and maintain separate
records and accounts with respect thereto, and shall permit the Banks and their
representatives access at all reasonable times to inspect such Loan Documents,
related documents, records and accounts.

SECTION 10.17.         Syndication Agents and Documentation Agents.  The Banks
serving as Syndication Agents or Documentation Agents shall have no duties or
obligations in such capacities.

 

ARTICLE XI

NATURE OF OBLIGATIONS

SECTION 11.01.         Absolute and Unconditional Obligations.  Borrower
acknowledges and agrees that its obligations and liabilities under this
Agreement and under the other Loan Documents shall be absolute and unconditional
irrespective of (1) any lack of validity or enforceability of any of the
Obligations, any Loan Documents, or any agreement or instrument relating
thereto; (2) any change in the time, manner or place of payment of, or in any
other term in respect of, all or any of the Obligations, or any other amendment
or waiver of or consent to any departure from any Loan Documents or any other
documents or instruments executed in connection with or related to the
Obligations; (3) any exchange or release of any collateral, if any, or of any
other Person from all or any of the Obligations; or (4) any other circumstances
which might otherwise constitute a defense available to, or a discharge of,
Borrower or any other Person in respect of the Obligations.

The obligations and liabilities of Borrower under this Agreement and the other
Loan Documents shall not be conditioned or contingent upon the pursuit by any
Bank or any other Person at any time of any right or remedy against Borrower,
General Partner or any other Person which may be or become liable in respect of
all or any part of the Obligations or against any collateral or security or
guarantee therefor or right of setoff with respect thereto.

SECTION 11.02.         Non-Recourse to VRT Principals and the General Partner. 
This Agreement and the obligations hereunder and under the other Loan Documents
are fully recourse to Borrower.  Notwithstanding anything to the contrary
contained in this Agreement, in any of the other Loan Documents, or in any other
instruments, certificates, documents or agreements executed in connection with
the Loans (all of the foregoing, for purposes of this Section, hereinafter
referred to, individually and collectively, as the "Relevant Documents"), and
notwithstanding any applicable law that would make the General Partner liable
for the debts or obligations of the Borrower, including as a general partner, no
recourse under or upon any Obligation, representation, warranty, promise or
other matter whatsoever shall be had against any of the VRT Principals or the
General Partner, and each Bank expressly waives and releases, on behalf of
itself and its successors and assigns, all right to assert any liability
whatsoever under or with respect to the Relevant Documents against, or to
satisfy any claim or obligation arising thereunder against, any of the VRT
Principals or the General Partner or out of any assets of the VRT Principals or
the General Partner, provided, however, that nothing in this Section shall be
deemed to (1) release Borrower from any liability pursuant to, or from any of
its obligations under, the Relevant Documents, or from liability for its
fraudulent actions or fraudulent omissions; (2) release any VRT Principals or
the General Partner from personal liability arising outside of the terms of this
Agreement for its, his or her own fraudulent actions, fraudulent omissions,
misappropriation of funds, rents or insurance proceeds, gross negligence or
willful misconduct; (3) constitute a waiver of any obligation evidenced or
secured by, or contained in, the Relevant Documents or affect in any way the
validity or enforceability of the Relevant Documents; or (4) limit the right of
Administrative Agent and/or the Banks to proceed against or realize upon any
collateral hereafter given for the Loans or any and all of the assets of
Borrower (notwithstanding the fact that the VRT Principals and the General
Partner have an ownership interest in Borrower and, thereby, an interest in the
assets of Borrower) or to name Borrower (or, to the extent that the same are
required by applicable law or are determined by a court to be necessary parties
in connection with an action or suit against Borrower or any collateral
hereafter given for the Loans, the General Partner) as a party defendant in, and
to enforce against any collateral hereafter given for the Loans and/or assets of
Borrower any judgment obtained by Administrative Agent and/or the Banks with
respect to, any action or suit under the Relevant Documents so long as no
judgment shall be taken (except to the extent taking a judgment is required by
applicable law or determined by a court to be necessary to preserve
Administrative Agent's and/or Banks' rights against any collateral hereafter
given for the Loans or Borrower, but not otherwise) or shall be enforced against
any of the VRT Principals or the General Partner or their assets.

62

--------------------------------------------------------------------------------

 

 

 

ARTICLE XII

MISCELLANEOUS

SECTION 12.01.         Binding Effect of Request for Advance.  Borrower agrees
that, by its acceptance of any advance of proceeds of the Loans under this
Agreement or the issuance of any Letter of Credit, it shall be bound in all
respects by the request for advance or Letter of Credit submitted on its behalf
in connection therewith with the same force and effect as if Borrower had itself
executed and submitted the request for advance or Letter of Credit and whether
or not the request for advance is executed and/or submitted by an authorized
person.

SECTION 12.02.         Amendments and Waivers.  No amendment or material waiver
of any provision of this Agreement or any other Loan Document nor consent to any
material departure by Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Banks and, solely for
purposes of its acknowledgment thereof, Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given, provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all the Banks do any of the
following: (1) forgive or reduce the principal of, or interest on, the Notes or
any fees due hereunder or any other amount due hereunder or under any other Loan
Document; (2) postpone or extend any date fixed for any payment of principal of,
or interest on, the Notes or any fees or other amounts due hereunder or under
any other Loan Document; (3) change the definition of Required Banks; (4) amend
this Section 12.02 or any other provision requiring the consent of all the
Banks; (5) waive any default in payment under paragraph (1) of Section 9.01 or
any default under paragraph (5) of Section 9.01; (6) increase or decrease any
Loan Commitment of any Bank (except changes in Loan Commitments pursuant to
Section 2.16); (7) release any guaranty (other than a guaranty given pursuant to
Section 12.22); (8) permit the expiration date of any Letter of Credit to be
later than the first anniversary of the Maturity Date; or (9) permit the
assignment or transfer by the Borrower of any of its rights or obligations
hereunder or under any other Loan Document except in a transaction permitted
pursuant to Section 7.01; and provided  further, that (A) an amendment, waiver
or consent relating to the time specified for payment of principal, interest and
fees with respect to Bid Rate Loans shall only be binding if in writing and
signed by the affected Bank or Designated Lender and (B) an amendment, waiver or
consent relating to the Swingline Loans shall only be binding if in writing and
signed by the Swingline Lender.  Any advance of proceeds of the Loans made prior
to or without the fulfillment by Borrower of all of the conditions precedent
thereto, whether or not known to Administrative Agent and the Banks, shall not
constitute a waiver of the requirement that all conditions, including the
non-performed conditions, shall be required with respect to all future
advances.  No failure on the part of Administrative Agent or any Bank to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof or preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.  All communications from
Administrative Agent to the Banks requesting the Banks' determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or thing as
to which such determination, approval, consent or disapproval is requested and
(iii) shall include Administrative Agent's recommended course of action or
determination in respect thereof.  Each Bank shall reply promptly, but in any
event within fifteen (15) Banking Days (or five (5) Banking Days with respect to
any decision to accelerate or stop acceleration of the Loan) after receipt of
the request therefor by Administrative Agent (the "Bank Reply Period").  Unless
a Bank shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent within the Bank Reply
Period, such Bank shall be deemed to have approved or consented to such
recommendation or determination.

63

--------------------------------------------------------------------------------

 

 

SECTION 12.03.          Intentionally Omitted. 

 

SECTION 12.04.         Expenses; Indemnification.  Borrower agrees to reimburse
Administrative Agent on demand for all reasonable costs, expenses, and charges
(including, without limitation, all reasonable fees and charges of engineers,
appraisers and external legal counsel) incurred by Administrative Agent in
connection with the Loans and to reimburse each of the Banks for reasonable
legal costs, expenses and charges incurred by each of the Banks in connection
with the performance or enforcement of this Agreement, the Notes, or any other
Loan Documents; provided, however, that Borrower is not responsible for costs,
expenses and charges incurred by the Bank Parties in connection with the
administration or syndication of the Loans (other than any administration fee
payable to Administrative Agent).  Borrower agrees to indemnify Administrative
Agent and each Bank and their respective directors, officers, employees, agents
and affiliates from, and hold each of them harmless against, any and all losses,
liabilities, claims, damages or expenses incurred by any of them arising out of
or by reason of (x) any claims by brokers due to acts or omissions by Borrower,
(y) any investigation or litigation or other proceedings (including any
threatened investigation or litigation or other proceedings) relating to any
actual or proposed use by Borrower of the proceeds of the Loans, including
without limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation or litigation or other proceedings or (z)
third party claims or actions against any Bank or Administrative Agent relating
to or arising from this Agreement and the transactions contemplated pursuant to
this Agreement provided, however, that such indemnification shall exclude any
such losses, liabilities, claims, damages or expenses incurred by reason of the
gross negligence or willful misconduct of the person to be indemnified.

64

--------------------------------------------------------------------------------

 

 

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments.

SECTION 12.05.         Assignment; Participation.  (a)  This Agreement shall be
binding upon, and shall inure to the benefit of, Borrower, Administrative Agent,
the Banks and their respective successors and permitted assigns.  Except as
provided in Section 7.01, the Borrower may not assign or transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of all the Banks (and any attempted such assignment or
transfer without such consent shall be null and void).

(b)               Subject to Section 12.05(e), prior to the occurrence of an
Event of Default, any Bank may at any time, grant to an existing Bank or one or
more banks, finance companies, insurance companies or other entities (a
"Participant") in minimum amounts of not less than $5,000,000 (or any lesser
amount in the case of participations to an existing Bank) participating
interests in its Loan Commitment or any or all of its Loans.  After the
occurrence and during the continuance of an Event of Default, any Bank may at
any time grant to any Person in any amount (also a "Participant"), participating
interests in its Loan Commitment or any or all of its Loans.   Any participation
made during the continuation of an Event of Default shall not be affected by the
subsequent cure of such Event of Default.  In the event of any such grant by a
Bank of a participating interest to a Participant, whether or not upon notice to
Borrower and Administrative Agent, such Bank shall remain responsible for the
performance of its obligations hereunder, and Borrower and Administrative Agent
shall continue to deal solely and directly with such Bank in connection with
such Bank's rights and obligations under this Agreement.  Any agreement pursuant
to which any Bank may grant such a participating interest shall provide that
such Bank shall retain the sole right and responsibility to enforce the
obligations of Borrower hereunder and under any other Loan Document including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of this Agreement or any other Loan Document; provided that
such participation agreement may provide that such Bank will not agree to any
modification, amendment or waiver of this Agreement described in clause (1),
(2), (3), (4), (5), (6) or (7) of Section 12.02 without the consent of the
Participant (subject to the final proviso of the first sentence of Section
12.02).  The Borrower agrees that each Participant shall, to the extent provided
in its participation agreement, be entitled to the benefits of Article III with
respect to its participating interest.

(c)                Subject to Section 12.05(e), any Bank may at any time assign
to a Qualified Institution (in each case, an "Assignee") (i) prior to the
occurrence of an Event of Default, in minimum amounts of not less than Five
Million Dollars ($5,000,000) and integral multiples of One Million Dollars
($1,000,000) thereafter (or any lesser amount in the case of assignments to an
existing Bank) and (ii) after the occurrence and during the continuance of an
Event of Default, in any amount, all or a proportionate part of all, of its
rights and obligations under this Agreement, the Notes and the other Loan
Documents, and, in either case, such Assignee shall assume such rights and
obligations, pursuant to an Assignment and Assumption Agreement executed by such
Assignee and such transferor Bank; provided, that such assignment shall be
subject to the consent of the Administrative Agent and the Fronting Bank and if
no Event of Default shall have occurred and be continuing, the consent of
Borrower, which consents shall not be unreasonably withheld or delayed; and
provided  further  that if an Assignee is a Bank Affiliate of such transferor
Bank or was a Bank immediately prior to such assignment, no such consents shall
be required; and provided  further  that such assignment may, but need not,
include rights of the transferor Bank in respect of outstanding Bid Rate Loans. 
Upon execution and delivery of such instrument and payment by such Assignee to
such transferor Bank of an amount equal to the purchase price agreed between
such transferor Bank and such Assignee, such Assignee shall be a Bank party to
this Agreement and shall have all the rights and obligations of a Bank with a
Loan Commitment as set forth in such Assignment and Assumption Agreement, and no
further consent or action by any party shall be required and the transferor Bank
shall be released from its obligations hereunder to a corresponding extent. 
Upon the consummation of any assignment pursuant to this subsection (c), the
transferor Bank, Administrative Agent and Borrower shall make appropriate
arrangements so that, if required, a new Note is issued to the Assignee.  In
connection with any such assignment (other than an assignment by a Bank to an
affiliate), the transferor Bank shall pay to Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500.  If
the Assignee is not incorporated under the laws of the United States of America
or a state thereof, it shall, prior to the first date on which interest or fees
are payable hereunder for its account, deliver to Borrower and Administrative
Agent certification as to exemption from deduction or withholding of any United
States federal income taxes in accordance with Section 10.13.  Any assignment
made during the continuation of an Event of Default shall not be affected by any
subsequent cure of such Event of Default.  Any consent required hereunder shall
be given or denied within ten (10) Banking Days after receipt by the applicable
Person of request therefor; any failure to respond within such ten (10) Banking
Day period shall be deemed a denial.

65

--------------------------------------------------------------------------------

 

 

(d)               Any Bank may at any time assign all or any portion of its
rights under this Agreement and its Note to a Federal Reserve Bank.  No such
assignment shall release the transferor Bank from its obligations hereunder.

(e)                Except as provided in Section 12.05(d), so long as no Event
of Default shall have occurred and be continuing, no Bank shall be permitted to
enter into an assignment of, or sell a participation interest in, its Loans and
Loan Commitment, which would result in such Bank holding Loans and a Loan
Commitment, without Participants, of less than Ten Million Dollars ($10,000,000)
unless as a result of a decrease of the aggregate Loan Commitments pursuant to
Section 2.16; provided, however, that no Bank shall be prohibited from assigning
its entire Loans and Commitment so long as such assignment is otherwise
permitted hereby.

(f)                Borrower recognizes that in connection with a Bank's selling
of Participations or making of assignments, any or all documentation, financial
statements and other data, or copies thereof, relevant to Borrower or the Loans
may be exhibited to and retained by any such Participant or assignee or
prospective Participant or assignee.  In connection with a Bank's delivery of
any financial statements and appraisals to any such Participant or assignee or
prospective Participant or assignee, such Bank shall also indicate that the same
are delivered on a confidential basis.  Borrower agrees to provide all
assistance reasonably requested by a Bank to enable such Bank to sell
Participations or make assignments of its Loan and Loan Commitment as permitted
by this Section 12.05.  Each Bank agrees to provide Borrower with advance notice
of all Participations to be sold by such Bank.

66

--------------------------------------------------------------------------------

 

 

SECTION 12.06.         Documentation Satisfactory.  All documentation required
from or to be submitted on behalf of Borrower in connection with this Agreement
and the documents relating hereto shall be subject to the prior approval of, and
be satisfactory in form and substance to, Administrative Agent, its counsel and,
where specifically provided herein, the Banks.  In addition, the persons or
parties responsible for the execution and delivery of, and signatories to, all
of such documentation, shall be acceptable to, and subject to the approval of,
Administrative Agent and its counsel and the Banks.

SECTION 12.07.         Notices.  Unless the party to be notified otherwise
notifies the other parties in writing as provided in this Section, and except as
otherwise provided in this Agreement, notices shall be given to Administrative
Agent by telephone, confirmed by writing, and to the Banks and to Borrower by
ordinary mail or overnight courier or telecopy, receipt confirmed, addressed to
such party at its address on the signature page of this Agreement.  Notices
shall be effective: (1) if by telephone, at the time of such telephone
conversation, (2) if given by mail, three (3) calendar days after mailing; (3)
if given by overnight courier, upon receipt; and (4) if given by telecopy, upon
receipt.

SECTION 12.08.         Setoff.  Upon the occurrence of an Event of Default, to
the extent permitted or not expressly prohibited by applicable law, Borrower
agrees that, in addition to (and without limitation of) any right of setoff,
bankers' lien or counterclaim a Bank may otherwise have, each Bank shall be
entitled, at its option, to offset balances (general or special, time or demand,
provisional or final) held by it for the account of Borrower at any of such
Bank's offices, in Dollars or in any other currency, against any amount payable
by Borrower to such Bank under this Agreement or such Bank's Note, or any other
Loan Document, which is not paid when due (regardless of whether such balances
are then due to Borrower or General Partner), in which case it shall promptly
notify Borrower and Administrative Agent thereof; provided  that such Bank's
failure to give such notice shall not affect the validity thereof.  Payments by
Borrower hereunder or under the other Loan Documents shall be made without
setoff or counterclaim.

SECTION 12.09.         Table of Contents; Headings.  Any table of contents and
the headings and captions hereunder are for convenience only and shall not
affect the interpretation or construction of this Agreement.

SECTION 12.10.         Severability.  The provisions of this Agreement are
intended to be severable.  If for any reason any provision of this Agreement
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
such provision shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without in any manner affecting the validity
or enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

67

--------------------------------------------------------------------------------

 

 

SECTION 12.11.         Counterparts.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any party hereto may execute this Agreement by signing any
such counterpart.

SECTION 12.12.         Integration.  The Loan Documents set forth the entire
agreement among the parties hereto relating to the transactions contemplated
thereby (except with respect to agreements relating solely to compensation,
consideration and the coordinated syndication of the Loan) and supersede any
prior oral or written statements or agreements with respect to such
transactions.

SECTION 12.13.         Governing Law.  This Agreement shall be governed by, and
interpreted and construed in accordance with, the laws of the State of New York.

SECTION 12.14.         Waivers.  To the extent permitted or not expressly
prohibited by applicable law, in connection with the obligations and liabilities
as aforesaid, Borrower hereby waives (1) notice of any actions taken by any Bank
Party under this Agreement, any other Loan Document or any other agreement or
instrument relating hereto or thereto except to the extent otherwise provided
herein; (2) all other notices, demands and protests, and all other formalities
of every kind in connection with the enforcement of the Obligations, the
omission of or delay in which, but for the provisions of this Section 12.14,
might constitute grounds for relieving Borrower of its obligations hereunder;
(3) any requirement that any Bank Party protect, secure, perfect or insure any
Lien on any collateral or exhaust any right or take any action against Borrower
or any other Person or any collateral; (4) any right or claim of right to cause
a marshalling of the assets of Borrower; and (5) all rights of subrogation or
contribution, whether arising by contract or operation of law (including,
without limitation, any such right arising under the Bankruptcy Code) or
otherwise by reason of payment by Borrower, pursuant to this Agreement or any
other Loan Document.

SECTION 12.15.         Jurisdiction; Immunities.  Borrower, Administrative Agent
and each Bank hereby irrevocably submit to the exclusive jurisdiction of any New
York State or United States Federal court sitting in New York City over any
action or proceeding arising out of or relating to this Agreement, the Notes or
any other Loan Document.  Borrower, Administrative Agent, and each Bank
irrevocably agree that all claims in respect of such action or proceeding may be
heard and determined in such New York State or United States Federal court. 
Borrower, Administrative Agent, and each Bank irrevocably consent to the service
of any and all process in any such action or proceeding by the mailing of copies
of such process to Borrower, Administrative Agent or each Bank, as the case may
be, at the addresses specified herein.  Borrower, Administrative Agent and each
Bank agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Borrower, Administrative Agent and each
Bank further waive any objection to venue in the State of New York and any
objection to an action or proceeding in the State of New York on the basis of
forum non conveniens.  Borrower, Administrative Agent and each Bank agree that
any action or proceeding brought against Borrower, Administrative Agent or any
Bank, as the case may be, shall be brought only in a New York State court
sitting in New York City or a United States Federal court sitting in New York
City, to the extent permitted or not expressly prohibited by applicable law.

68

--------------------------------------------------------------------------------

 

 

Nothing in this Section shall affect the right of Borrower, Administrative Agent
or any Bank to serve legal process in any other manner permitted by law.

To the extent that Borrower, Administrative Agent or any Bank have or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, Borrower, Administrative Agent and each Bank hereby irrevocably
waive such immunity in respect of its obligations under this Agreement, the
Notes and any other Loan Document.

BORROWER, ADMINISTRATIVE AGENT AND EACH BANK WAIVE ANY RIGHT EACH SUCH PARTY MAY
HAVE TO JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR THE LOAN.  IN ADDITION, BORROWER
HEREBY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY
ADMINISTRATIVE AGENT OR THE BANKS WITH RESPECT TO THE NOTES, ANY RIGHT BORROWER
MAY HAVE (1) TO THE EXTENT PERMITTED OR NOT EXPRESSLY PROHIBITED BY APPLICABLE
LAW, TO INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN A COUNTERCLAIM THAT IF
NOT BROUGHT IN THE SUIT, ACTION OR PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR
THE BANKS COULD NOT BE BROUGHT IN A SEPARATE SUIT, ACTION OR PROCEEDING OR WOULD
BE SUBJECT TO DISMISSAL OR SIMILAR DISPOSITION FOR FAILURE TO HAVE BEEN ASSERTED
IN SUCH SUIT, ACTION OR PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR THE BANKS)
OR (2) TO THE EXTENT PERMITTED OR NOT EXPRESSLY PROHIBITED BY APPLICABLE LAW, TO
HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR
PROCEEDING.  NOTHING HEREIN CONTAINED SHALL PREVENT OR PROHIBIT BORROWER FROM
INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST ADMINISTRATIVE AGENT OR THE
BANKS WITH RESPECT TO ANY ASSERTED CLAIM.

To the extent not prohibited by applicable law, Borrower shall not assert, and
Borrower hereby waives, any claim against any Bank or any Agent, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, any Loan or other extension of credit
hereunder or the use of the proceeds thereof.

SECTION 12.16.         Designated Lender.  Any Bank (other than an Affected Bank
or a Bank which is such solely because it is a Designated Lender) (each, a
"Designating Lender") may at any time designate one (1) Designated Lender to
fund Bid Rate Loans on behalf of such Designating Lender subject to the terms of
this Section and the provisions in Section 12.05 shall not apply to such
designation.  No Bank may designate more than one (1) Designated Lender.  The
parties to each such designation shall execute and deliver to Administrative
Agent for its acceptance a Designation Agreement.  Upon such receipt of an
appropriately completed Designation Agreement executed by a Designating Lender
and a designee representing that it is a Designated Lender, Administrative Agent
will accept such Designation Agreement and give prompt notice thereof to
Borrower, whereupon, (i) from and after the "Effective Date" specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate Loans on behalf of its Designating
Lender pursuant to Section 2.02 after Borrower has accepted the Bid Rate Quote
of the Designating Lender and (ii) the Designated Lender shall not be required
to make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to Borrower, Administrative Agent and the Banks for each and every of the
obligations of the Designating Lender and its related Designated Lender with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 10.05.  Each Designating Lender shall serve as the
administrative agent of its Designated Lender and shall on behalf of, and to the
exclusion of, the Designated Lender (i) receive any and all payments made for
the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers and consents under or relating to this
Agreement and the other Loan Documents.  Any such notice, communication, vote,
approval, waiver or consent shall be signed by the Designating Lender as
administrative agent for the Designated Lender and shall not be signed by the
Designated Lender on its own behalf, but shall be binding on the Designated
Lender to the same extent as if actually signed by the Designated Lender. 
Borrower, Administrative Agent and the Banks may rely thereon without any
requirement that the Designated Lender sign or acknowledge the same.  No
Designated Lender may assign or transfer all or any portion of its interest
hereunder or under any other Loan Document, other than assignments to the
Designating Lender which originally designated such Designated Lender.

69

--------------------------------------------------------------------------------

 

 

SECTION 12.17.         No Bankruptcy Proceedings.  Each of Borrower, the Banks
and Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, for 366 days
after the payment in full of the latest maturing commercial paper note issued by
such Designated Lender.

SECTION 12.18.         Intentionally Omitted.  

SECTION 12.19.          USA Patriot Act.  Each Bank hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the "Act"), it is required to
obtain, verify and record information that identifies the Borrower and the
General Partner, which information includes the name and address of the Borrower
and the General Partner and other information that will allow such Bank to
identify the Borrower and the General Partner in accordance with the Act.  The
Borrower shall provide such information and take such actions as are reasonably
requested by the Administrative Agent or any Bank in order to assist the
Administrative Agent and the Banks in maintaining compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the Act.

70

--------------------------------------------------------------------------------

 

 

SECTION 12.20.          Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Bank becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Bank is a Defaulting
Lender:

(a)                fees shall cease to accrue on the Loan Commitment of such
Defaulting Lender pursuant to Section 2.08;

(b)               the Loan Commitment of such Defaulting Lender shall not be
included in determining whether the Required Banks have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 12.02); provided, that (i) such Defaulting
Lender’s Loan Commitment may not be increased or extended without its consent
and (ii) the principal amount of, or interest or fees payable on, Loans or
Letters of Credit may not be reduced or excused or the scheduled date of payment
may not be postponed as to such Defaulting Lender without such Defaulting
Lender’s consent; 

(c)                if any Swingline Loan or Letters of Credit are outstanding at
the time such Bank becomes a Defaulting Lender then:

(1)               all or any part of such Defaulting Lender's Pro Rata Share of
such Swingline Loans and/or Letters of Credit shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Shares  but
only to the extent (A) the sum of all non-Defaulting Lenders’ Pro Rata Shares of
Loans (other than Bid Rate Loans) plus such Defaulting Lender’s Pro Rata Share
of Swingline Loans and Letters of Credit does not exceed (B) the total of all
non-Defaulting Lenders’ Loan Commitments;

(2)               to the extent the reallocation described in clause (1) above
cannot be effected, Borrower shall within one Banking Day following notice by
the Administrative Agent (x) first, prepay such Defaulting Lender's Pro Rata
Share of the Swingline Loans and (y) second, cash collateralize for the benefit
of the Fronting Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s Pro Rata Share of the Letters of Credit (after giving effect
to any partial reallocation pursuant to clause (1) above) in accordance with the
procedures set forth in Section 2.17(e) for so long as such Letters of Credit
are outstanding or until such time and to the extent that, as a result of the
paydown of the Loans, the reallocation described in clause (1) above can be
effected;

(3)               if Borrower cash collateralizes any portion of such Defaulting
Lender’s Pro Rata Share of the Letters of Credit pursuant to clause (2) above,
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.17(g) with respect to such Defaulting Lender’s Pro Rata
Share of the Letters of Credit during the period such Defaulting Lender’s Pro
Rata Share of the Letters of Credit is cash collateralized;

(4)               if the Pro Rata Shares of the non-Defaulting Lenders are
reallocated pursuant to clause (1) above, then the fees payable to the Banks
pursuant to Section 2.08  and Section 2.17(g) shall be adjusted in accordance
with such non-Defaulting Lenders’ Pro Rata Shares;

71

--------------------------------------------------------------------------------

 

 

(5)               if all or any portion of such Defaulting Lender’s Pro Rata
Share of outstanding Letters of Credit is neither reallocated nor cash
collateralized pursuant to clause (1) or (2) above, then, without prejudice to
any rights or remedies of the Fronting Bank or any other Bank hereunder, all
facility fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Loan Commitment
that was utilized by such Pro Rata Share of the outstanding Letters of Credit)
and letter of credit fees payable under Section 2.17(g) with respect to such
Defaulting Lender’s Pro Rata Share of the outstanding Letters of Credit shall be
payable to the Fronting Bank until and to the extent that such Pro Rata Share is
reallocated and/or cash collateralized; and

(6)               so long as such Bank is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Fronting Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding Pro Rata Share of outstanding Letters of Credit will be 100% covered
by the Loan Commitments of the non-Defaulting Lenders  and/or cash collateral
will be provided by the Borrower in accordance with Section 12.20(c)(2), and
participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 12.20(c)(1) (and such Defaulting Lender shall not
participate therein).

(d)               If (i) a Bankruptcy Event with respect to a Parent of any Bank
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Fronting Bank has a good faith
belief that any Bank has defaulted in fulfilling its obligations under one or
more other agreements in which such bank commits to extend credit, the Swingline
Lender shall not be required to fund any Swingline Loan and the Fronting Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
 the Swingline Lender or the Fronting Bank, as the case may be, (x) shall have
entered into arrangements with Borrower or such Bank, satisfactory to the
Swingline Lender or the Fronting Bank, as the case may be, to defease any risk
to it in respect of such Bank hereunder, or (y) is satisfied that the related
exposure and such Bank’s then outstanding Pro Rata Share of outstanding Letters
of Credit will be 100% covered by the Loan Commitments of the other Banks and/or
cash collateral will be provided by the Borrower in accordance with Section
12.20(c)(2), and participating interests in any newly made Swingline Loan or any
newly issued or increased Letter of Credit shall be allocated among the other
Banks in a manner consistent with Section 12.20(c)(1) (and such Bank shall not
participate therein).

(e)                In the event that the Administrative Agent, the Borrower, the
Swingline Lender and the Fronting Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Bank to be a Defaulting Lender,
then the Pro Rata Shares of the Banks with respect to the Swingline Loans and
the outstanding Letters of Credit shall be readjusted to reflect the inclusion
of such Bank’s Loan Commitment and on such date such Bank shall purchase at par
such of the Loans of the other Banks (other than Bid Rate Loans and Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Bank to hold such Loans in accordance with its Pro Rata Share and cash
collateral under Section 12.20(c)(3) to be redelivered to the Borrower.

72

--------------------------------------------------------------------------------

 

 

(f)                In the event that a Bank shall become a Defaulting Lender,
then, provided that no Event of Default shall have occurred and be outstanding,
and subject to the provisions of applicable law, for so long as such Bank shall
remain a Defaulting Lender, Borrower shall have the right to replace such
Defaulting Lender as though it were an Affected Bank, in accordance with the
provisions of Section 3.07.

SECTION 12.21.          Use for Mortgages. 

  From time to time, on not less than five (5) Banking Days' notice, the
Borrower may request proceeds of the Loans be used to refinance certain secured
mortgage Debt of the Borrower and/or its Subsidiaries, in which event, a portion
of the Loans equal to the amount of the advances made hereunder in connection
with such refinancing, at the Borrower's election, may be secured by an amended
and restated  mortgage on the property securing the mortgage Debt to be so
refinanced (a "Refinancing Mortgage") and evidenced by a mortgage note, as more
particularly set forth in Section 2.09. Any such Refinancing Mortgage and any
other agreement, certifications, opinions and other documents will be (i) in
form and substance reasonably acceptable to the Administrative Agent and its
counsel, (ii) be consistent in all respects with the terms of this Agreement,
and (iii) subject to being released or assigned by the Administrative Agent at
the request of the Borrower (it being understood and agreed that the
Administrative Agent and the Banks shall not be required to give any
representations or warranties with respect to any such release or assignment,
including with respect to any aspects of the Debt secured thereby, except that
it is the holder thereof and authorized to execute and deliver the same).  In
addition, in connection with each Refinancing Mortgage, the Administrative
Agent, at the request and expense of Borrower, will provide subordination,
non-disturbance and attornment agreements.  Unless otherwise directed by
Borrower, any prepayments made by the Borrower shall be applied first to any and
all Loans outstanding that are not secured by a Refinancing Mortgage, and only
to Loans secured by Refinancing Mortgages if there shall be no other Loans
outstanding at the time.

SECTION 12.22.          Bottom-Up Guaranties. 

   At Borrower's request from time to time, Administrative Agent shall accept
"bottom-up" guaranties of the Loans from limited partners in Borrower in such
amounts and on such terms as Borrower shall request, provided that
Administrative Agent shall have reasonably satisfied itself with respect to OFAC
and similar restrictions in respect of any such proposed guarantor.

SECTION 12.23.          OFAC

.   None of General Partner, Borrower or any of their respective Subsidiaries:
(i) is a person named on the list of Specially Designated Nationals or Blocked
Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise published
from time to time, as such program may be applicable to such agency,
organization or person; or (iii) to the best of Borrower's knowledge and except
as permitted by applicable law, derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person.  None of the proceeds from any Loan, and no Letter of Credit, will be
used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.   

73

--------------------------------------------------------------------------------

 

 

SECTION 12.24.          Amendment of the Existing 2007 Credit Agreement.  Banks
who are also parties to the Existing 2007 Credit Agreement shall consent to the
amendment of the Existing 2007 Credit Agreement to conform its terms in all
material respects to the terms of this Agreement, other than the pricing changes
and the deletion of the guaranty by the General Partner and the carve-out of the
General Partner from the non-recourse provisions (provided the effectiveness of
any such amendment shall be dependent on compliance with the voting provisions
of the Existing 2007 Credit Agreement).

[REMAINDER OF PAGE INTENTIONALLY BLANK]

74

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

VORNADO REALTY L.P.,

 a Delaware limited partnership

 

By:      Vornado Realty Trust,

a Maryland real estate investment trust,

general partner

 

            By:                                           /s/Alan J. Rice

                    Name:  Alan J. Rice

                    Title:  Authorized Signatory

 

 

Address for Notices: 

 

210 Route 4 East,

Paramus, New Jersey 07652-0910

Attention: Chief Financial Officer

Telephone:  (201) 587-1000

Telecopy:    (201) 587-0600

 

with copies to:

 

Vornado Realty Trust

888 Seventh Avenue

New York, New York 10106

Attention:  Executive Vice President –

                   Capital Markets

Telephone:  (212) 894-7000

Telecopy:    (212) 894-7073

 

and

 

Vornado Realty Trust

888 Seventh Avenue

New York, New York 10106

Attention:  Senior Vice President – Corporation Counsel

Telephone:  (212) 894-7000

Telecopy:    (212) 894-7996

 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Bank

By  /s/  Brendan M. Poe
                    Name:  Brendan M. Poe
                    Title:  Vice President

 

Commitment:  $80,000,000.00

 

Address for Notices: 

JPMorgan Chase Bank, N.A.
270 Park Avenue, 4th Floor
New York, New York 10017
Attn:            Marc Costantino
Telephone:   (212) 622-8167
Telecopy:     (646) 534-0574

and

JPMorgan Chase Bank, N.A.,
1111 Fannin
8th Floor
Houston, Texas  77002
Attn:            Loan and Agency Services
Telephone:   (713) 750-2736
Telecopy:     (713) 750-2732

  

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,
as Syndication Agent and a Bank

 

By  /s/  Ronald Odlozil
                    Name:  Ronald Odlozil
                    Title:    Senior Vice President

 

Commitment:  $80,000,000.00

Address for Notices: 

Bank of America, N.A.
901 Main Street, 64th Floor
Dallas,, TX 75202
Attn: Ron Odlozil
Telephone: (214) 209-1512
Telecopy:  (214) 290-0995

 

--------------------------------------------------------------------------------

 

 

BARCLAYS BANK PLC,
as Documentation Agent and a Bank

By  /s/  Michael Mozer
                    Name:  Michael Mozer
                    Title:  Vice President

 

Commitment:  $60,000,000.00

 

Address for Notices: 

Barclays Capital
745 7th Avenue, 26th Floor
Attn:  Gregory Fishbein
Telephone: (212) 526-3441
Telecopy:  CITICORP NORTH  AMERICA, INC.,
as Documentation Agent and a Bank

 

--------------------------------------------------------------------------------

 

 

By  /s/  John Rowland
                    Name:  John Rowland
                    Title:    Director

 

Commitment:  $60,000,000.00

 

Address for Notices: 

 

Citigroup Global Markets
390 Greenwich Street

New York, NY 10013

Attn: David Bouton

Telephone: (212) 723-5884    

Telecopy: (212) 723-8380

 

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Documentation Agent and a Bank

 

By  /s/  James Rolison
                    Name:  James Rolison
                    Title:  Managing Director

 

By  /s/                         
                    Name: 
                    Title: 

 

Commitment:  $60,000,000.00

 

Address for Notices: 

Deutsche Bank Securities, Inc.
200 Crescent Court, Suite 550
Dallas, TX  75201

Attn:  Scott Speer

Telephone: (214)740-7903

Telecopy: (214) 740-7910

 

--------------------------------------------------------------------------------

 

 

GOLDMAN SACHS BANK USA,
as Document Agent and a Bank

 

By  /s/  Mark Walton
                    Name:  Mark Walton
                    Title:  Authorized Signatory

 

Commitment:  $60,000,000.00

 

Address for Notices: 

Goldman, Sachs & Co.

30 Hudson Street, 38th Floor

Jersey City, NJ 07302

Attn:  Lauren Day

Telephone: (212) 934-3921

Telecopy:

 

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY BANK, N.A.,
as a Bank

 

By  /s/  Sherrese Clarke
                    Name:  Sherrese Clarke
                    Title:  Authorized Signatory

 

Commitment:  $60,000,000.00

 

Address for Notices: 

Morgan Stanley Bank, N.A.

1300 Thames Street

Thames Street Wharf, 4th Floor

Baltimore, MD  21231

Attn:  Edward Henley

Telephone: (443) 627-4326

Telecopy: (212) 404-9645

 

--------------------------------------------------------------------------------

 

 

THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agent and a Bank

 

By  /s/  Brett Thompson
                    Name:  Brett Thompson
                    Title:  Senior Vice President

 

Commitment:  $60,000,000.00

 

Address for Notices: 

The Royal Bank of Scotland plc

600 Washington Boulevard

Stamford, CT 06901

Attn:  Bruce Ferguson

Telephone: (203) 897-2240

Telecopy: (203) 873-5019

 

--------------------------------------------------------------------------------

 

 

UBS AG, STAMFORD BRANCH,
as a Bank

 

By  /s/  Irja R. Otsa
                    Name:  Irja R. Otsa
                    Title:  Associate Director

 

By  /s/  Mary E. Evans
                    Name:  Mary E. Evans
                    Title:  Associate Director

 

Commitment:  $60,000,000.00

 

Address for Notices: 

 

UBS Investment Bank

677 Washington Blvd.

Stamford, CT  06901

Attn:    Denise Bushee

Telephone: (203) 719-3167

Telecopy:   (203) 719-3390

 

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agent and a Bank

 

By  s/  Anthony Mugno
                    Name:  Anthony Mugno
                    Title:     Senior Vice President

 

Commitment:  $60,000,000.00

 

Address for Notices: 

Wells Fargo Bank, N.A.

375 Park Avenue, 9th Floor

New York, NY  10152

Attn:  Anthony Mugno

Telephone: (212) 214-5259

Telecopy:  (212) 214-8910

 

--------------------------------------------------------------------------------

 

 

HSBC BANK USA, N.A.,
as a Bank

 

By  /s/  Barbara E. Isaacman
                    Name:  Barbara E. Isaacman
                    Title:  Vice President

 

Commitment:  $50,000,000.00

 

Address for Notices: 

HSBC Bank USA, NA

452 Fifth Avenue, 4th Floor

New York, NY  10018

Attn:  Barbara E. Isaacman

Telephone: (212) 525-1159

Telecopy:

 

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION,
as a Bank

 

By  /s/  Thomas Hyland
                    Name:  Thomas Hyland
                    Title:  Senior Vice President

 

Commitment:  $50,000,000.00

 

Address for Notices: 

PNC Bank, National Association

Two Tower Center Blvd, 18th Floor

East Brunswick, NJ  08816

Attn:  Melinda DiBenedetto

Telephone: (732) 220-3511

Telecopy: (732) 220-3744

 

--------------------------------------------------------------------------------

 

 

SUMITOMO MITSUI BANKING CORPORATION,
as a Bank

 

By  /s/  William G. Karl
                    Name:  William G. Karl
                    Title:  General Manager

 

Commitment:  $50,000,000.00

 

Address for Notices: 

 

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY  10172

Attn:  Ian Hunter

Telephone: (212) 224-4201

Telecopy:  (212) 224-5197

 

--------------------------------------------------------------------------------

 

 

THE BANK OF NEW YORK MELLON,
as a Bank

 

By  /s/  Carol Murray
                    Name:  Carol Murray
                    Title:  Managing Director

 

Commitment:  $50,000,000.00

 

Address for Notices: 

 

The Bank of New York Mellon

One Wall Street, 21st Floor

New York, NY  10286

Attn:  Carol Murray

Telephone: (212) 635-7255

Telecopy:  (212) 809-9526

 

--------------------------------------------------------------------------------

 

 

U.S. BANK NATIONAL ASSOCIATION,
as a Bank

By 
                                                                                        
                    Name: 
                    Title: 

 

Commitment:  $50,000,000.00

 

Address for Notices: 

 

U.S. Bank National Association

One Post Office Square, 29th Floor

Boston, MA  02109

Attn:  David Heller

Telephone: (617) 357-1763

Telecopy:  (617) 357-1758

 

--------------------------------------------------------------------------------

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 as a Bank

 

By  /s/  Mikhail Faybusovich
                    Name:  Mikhail Faybusovich
                    Title:  Director

 

By  /s/  Vipul Dhadda
                    Name:  Vipul Dhadda
                    Title:  Associate

 

 

Commitment:  $50,000,000.00

 

Address for Notices: 

 

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY  10010

Attn:  Mikhail Faybusovich

Telephone: (212) 325-5714

Telecopy:  (646) 935-8518

 

--------------------------------------------------------------------------------

 

 

CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Bank

 

By  /s/  Daniel Reddy
                    Name:  Daniel Reddy
                    Title:  Director

 

By  /s/Paul T. Ragusin
                    Name:  Paul T. Ragusin
                    Title:  Director

 

Commitment:  $35,000,000.00

 

Address for Notices: 

 

Credit Agricole CIB

1301 Avenue of the Americas

New York, NY  10019

Attn:  Daniel Reddy

Telephone: (212) 261-3292

Telecopy:

 

--------------------------------------------------------------------------------

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as a Bank

 

By  /s/  Oscar D. Cortez
                    Name:  Oscar D. Cortez
                    Title:  Vice President

 

Commitment:  $35,000,000.00

 

Address for Notices: 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

1251 Avenue of the Americas, 12th floor

New York, NY  10020

Attn:  Oscar Dan Cortez

Telephone: (212) 782-4303

Telecopy:  (212) 782-6440

 

--------------------------------------------------------------------------------

 

 

UNION BANK, NA.,
as a Bank

 

By  /s/  Michael Vasto
                    Name:  Michael Vasto
                    Title:    Assistant Vice President

 

Commitment:  $35,000,000.00

 

Address for Notices: 

 

Union Bank, N.A.

350 California Street

San Francisco, CA  94104

Attn:  Michael Vasto

Telephone: (415) 273-2561

Telecopy:

 

--------------------------------------------------------------------------------

 

 

COMPASS BANK,
as a Bank

 

By  /s/  Dan Killian
                    Name:  Dan Killian
                    Title:  Senior Vice President

 

Commitment:  $25,000,000.00

 

Address for Notices: 

 

BBVA Compass Bank

15 South 20th Street, Suite 1504

Birmingham, AL  35233

Attn:  Kent Gorman

Telephone: (205) 297-3328

Telecopy:  (205) 297-3901

 

--------------------------------------------------------------------------------

 

 

BRANCH BANKING AND TRUST COMPANY,
as a Bank

 

By  /s/  Ahaz Armstrong
                    Name:  Ahaz Armstrong
                    Title:  Assistant Vice President

 

Commitment:  $25,000,000.00

 

Address for Notices: 

 

Branch Banking and Trust Company

200 W. Second Street, 16th Floor

Winston Salem, NC  27101

Attn:  Ahaz Armstrong

Telephone: (336) 733-2575

Telecopy:  (336) 733-2740

 

--------------------------------------------------------------------------------

 

 

ING REAL ESTATE FINANCE (USA) LLC,
as  a Bank

 

By  /s/  Maria D. Kastanis
                    Name:  Maria D. Kastanis
                    Title:  Senior Director

 

By  /s/  Yelena Kharnas
                    Name:  Yelena Kharnas
                    Title:  Vice President

 

Commitment:  $25,000,000.00

 

Address for Notices: 

 

ING Real Estate Finance (USA) LLC

1325 Avenue of the Americas, 11th Floor

New York, NY  10019

Attn:  Yelena Kharnas

Telephone: (646) 424-8518

Telecopy:  (646) 424-8914

 

--------------------------------------------------------------------------------

 

 

TD BANK, N.A.,
as a Bank

By  /s/  Henry oeckmann
                    Name:  Henry Boeckmann
                    Title:     Vice President

 

Commitment:  $25,000,000.00

 

Address for Notices: 

 

TD Bank, N.A.

317 Madison Avenue, 2nd Floor

New York, NY  10017

Attn:  Henry Boeckmann

Telephone: (212) 651-2718

Telecopy:  (212) 299-5757

 

--------------------------------------------------------------------------------

 

 

LANDESBANK BADEN-WÜRTTEMBERG,
NEW YORK BRANCH, as a Bank

 

By  /s/  Leonard J. Crann
                    Name:  Leonard J. Crann
                    Title:    General Manager

 

By  /s/  Barbara Wattenbach
                    Name:  Barbara Wattenbach
                    Title:    Assistant Vice President

 

Commitment:  $22,500,000.00

 

Address for Notices: 

 

Landesbank Baden-Württemberg

280 Park Avenue, 31st Floor

New York, NY  10017

Attn:  Barbara Wattenbach

Telephone: (212) 584-1704

Telecopy:  (212) 584-1799

 

--------------------------------------------------------------------------------

 

 

PEOPLE'S UNITED BANK,
as a Bank

 

By  /s/  Maurice E. Fry
                    Name:  Maurice E. Fry
                    Title:  Senior Commercial Loan Officer, SVP

 

Commitment:  $20,000,000.00

 

Address for Notices: 

 

People's United Bank

850 Main Street

Bridgeport, CT  06604

Attn:  Maurice E. Fry

Telephone: (203) 338-7375

Telecopy:  (203) 615-9141

 

--------------------------------------------------------------------------------

 

 

SOVEREIGN BANK,
as a Bank

 

By  /s/  Frederick Murphy
                    Name:  Frederick Murphy
                    Title:    Vice President

 

Commitment:  $22,500,000.00

 

Address for Notices: 

 

Sovereign Bank

75 State Street

Boston, MA  02109

Attn:  Frederick Murphy

Telephone: (617) 757-5486

Telecopy:  (627) 757-3564

 

--------------------------------------------------------------------------------

 

 

CHANG HWA COMMERCIAL BANK, LTD,
NEW YORK BRANCH, as a Bank

 

By  /s/  Eric Y. S. Tsai
                    Name:  Eric Y.S. Tsai
                    Title:  VP & General Manager

 

Commitment:  $15,000,000.00

 

Address for Notices: 

 

Chang Hwa Commercial Bank, Ltd.

685 Third Avenue

New York, NY  10017

Attn:  Gary Lee

Telephone: (212) 651-9770 ext. 32

Telecopy:  (212) 651-9786

 

--------------------------------------------------------------------------------

 

 

CAPITAL ONE, N.A.,
as a Bank

 

By  /s/  Frederick H. Denecke
                    Name:  Frederick H. Denecke
                    Title:    Vice President

 

Commitment:  $15,000,000.00

 

Address for Notices: 

 

Capita One, N.a.

1680 Capital One Drive, 10th Floor

McLean, VA  22102

Attn:  Frederick H. Denecke

Telephone:  (703) 720-6760

Telecopy:  (703) 720-2032

 

--------------------------------------------------------------------------------

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO.,
LTD. LOS ANGELES BRANCH, as a Bank

 

By  /s/  Chia Jang Liu
                    Name:  Chia Jang Liu
                    Title:  SVP & GM

 

Commitment:  $10,000,000.00

 

Address for Notices: 

 

Mega International Commercial Bank Co., Ltd. Los Angeles Branch

445 S. Figueroa Street, #1900

Los Angeles, CA  90071

Attn:  Angela Sheu

Telephone: (213) 426-3872

Telecopy:  (213) 489-1160

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

 

Bank

 

Loan
Commitment

 

 

 

JPMORGAN CHASE BANK, N.A.

$

80,000,000.00

BANK OF AMERICA, N.A.

 

80,000,000.00

BARCLAYS BANK PLC

 

60,000,000.00

CITICORP NORTH AMERICA, INC.

 

60,000,000.00

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

60,000,000.00

GOLDMAN SACHS BANK USA

 

60,000,000.00

MORGAN STANLEY BANK, N.A.

 

60,000,000.00

THE ROYAL BANK OF SCOTLAND PLC

 

60,000,000.00

UBS AG, STAMFORD BRANCH

 

60,000,000.00

WELLS FARGO BANK, N.A.

 

60,000,000.00

HSBC BANK USA, NA

 

50,000,000.00

PNC BANK, NATIONAL ASSOCIATION

 

50,000,000.00

SUMITOMO MITSUI BANKING CORPORATION

 

50,000,000.00

THE BANK OF NEW YORK MELLON

 

50,000,000.00

U.S. BANK NATIONAL ASSOCIATION

 

50,000,000.00

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

50,000,000.00

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

35,000,000.00

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

 

35,000,000.00

UNION BANK, N.A.

 

35,000,000.00

COMPASS BANK

 

25,000,000.00

BRANCH BANKING AND TRUST COMPANY

 

25,000,000.00

ING REAL ESTATE FINANCE (USA) LLC

 

25,000,000.00

TD BANK, N.A.

 

25,000,000.00

LANDESBANK BADEN-WÜRTTEMBERG, NEW YORK BRANCH

 

22,500,000.00

SOVEREIGN BANK

 

22,500,000.00

PEOPLE'S UNITED BANK

 

20,000,000.00

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

 

15,000,000.00

CAPITAL ONE, N.A.

 

15,000,000.00.

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. LOS ANGELES BRANCH

 

10,000,000.00

Total

$

1,250,000,000.00

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

Other Investments

Toys R Us

Dune Capital

Suffolk Downs Racetrack

Insignia

IBS

Island Global Yachting

LNR

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2A

General Partner Investments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

State of
Organization

 

Percentage of
 Ownership

 

Asset owned (other than
VRLP units)

 

 

 

 

 

 

 

825 Seventh Avenue
Holding Corporation

 

 

New York

 

 

 

100.00%

 

 

 

None

 

 

NFM Corp.

 

 

Delaware

 

 

100.00%

 

 

None

 

Ninety Park Lender QRS, Inc.

 

 

Delaware

 

 

 

100.00%

 

 

 

1% interest in loan from Ninety
Park Lenders LLC

  

Trees Acquisition Subsidiary, Inc.

 

 

Delaware

 

 

 

100.00%

 

 

 

None

 

 

Vornado Caguas GP, Inc.

 

 

Delaware

 

 

 

100.00%

 

 

 

0.1% indirect interest in Caguas
mall

 

Vornado Catalinas GP, Inc.

 

 

Delaware

 

 

 

100.00%

 

 

 

0.1%  indirect interest in Catalinas
mall

 

Vornado Finance SPE, Inc.

 

 

Delaware

 

 

 

100.00%

 

 

 

None

 

 

Vornado Green Acres
SPE Managing Member, Inc.

 

 

Delaware

 

 

 

 

100.00%

 

 

 

 

0.1% Interest in Green Acres Mall

 

 

Vornado Montehiedra, Inc.

 

 

Delaware

 

 

 

100.00%

 

 

 

0.01% indirect ownership of
Monteheidra Town Center

 

Vornado 90 Park QRS, Inc.

 

New York

 

 

100.00%

 

 

1% interest in mortgage from
Vornado 90 Park Avenue LLC

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

General Partner - Debt

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

AUTHORIZATION LETTER

                                                                                                      
________   , 2011

 

 

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, New York 10017

 

Re:       Revolving Credit Agreement dated as of the date hereof (the "Loan
Agreement"; capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement) among us, as Borrower,
the Banks named therein, and you, as Administrative Agent for said
Banks                                                                                   
 

 

Gentlemen:

 

In connection with the captioned Loan Agreement, we hereby designate any of the
following persons to give to you instructions, including notices required
pursuant to the Loan Agreement, orally, by telephone or teleprocess, or in
writing:

Steven Roth;
Michael D. Fascitelli;
Wendy Silverstein; and
Joseph Macnow.

Instructions may be honored on the oral, telephonic, teleprocess or written
instructions of anyone purporting to be any one of the above designated persons
even if the instructions are for the benefit of the person delivering them.  We
will furnish you with confirmation of each such instruction either by telex
(whether tested or untested) or in writing signed by any person designated above
(including any telecopy which appears to bear the signature of any person
designated above) on the same day that the instruction is provided to you but
your responsibility with respect to any instruction shall not be affected by
your failure to receive such confirmation or by its contents.

Without limiting the foregoing, we hereby unconditionally authorize any one of
the above-designated persons to execute and submit requests for advances of
proceeds of the Loans (including the Initial Advance) and notices of Elections,
Conversions and Continuations to you under the Loan Agreement with the identical
force and effect in all respects as if executed and submitted by us.

You and the Banks shall be fully protected in, and shall incur no liability to
us for, acting upon any instructions which you in good faith believe to have
been given by any person designated above, and in no event shall you or any Bank
be liable for special, consequential or punitive damages.

A-1

--------------------------------------------------------------------------------

 

 

 Upon written notice to us, you may, at your option, refuse to execute any
instruction, or part thereof, without incurring any responsibility for any loss,
liability or expense arising out of such refusal if you in good faith believe
that the person delivering the instruction is not one of the persons designated
above or if the instruction is not accompanied by an authentication method that
we have agreed to in writing.

We will promptly notify you in writing of any change in the persons designated
above and, until you have actually received such written notice and have had a
reasonable opportunity to act upon it, you are authorized to act upon
instructions, even though the person delivering them may no longer be
authorized.

Very truly yours,

VORNADO REALTY L.P.,
a Delaware limited partnership

     By:  Vornado Realty Trust,

             a Maryland real estate investment trust,

             general partner

                   
By:                                                                       

                          Name: 
                          Title:   

 

A-2

--------------------------------------------------------------------------------

 

 

EXHIBIT B

RATABLE LOAN NOTE

$___________

New York, New York
______, 201_

 

For value received, Vornado Realty L.P., a Delaware limited partnership
("Borrower"), hereby promises to pay to the order of _________ or its successors
or assigns (collectively, the "Bank"), at the principal office of JPMorgan Chase
Bank, N.A. located at 270 Park Avenue, New York, New York 10017 ("Administrative
Agent") for the account of the Applicable Lending Office of the Bank, the
principal sum _________ of Dollars ($_________) or, if less, the amount loaned
by the Bank as Ratable Loans and Swingline Loans to Borrower pursuant to the
Loan Agreement (as defined below) and actually outstanding, in lawful money of
the United States and in immediately available funds, in accordance with the
terms set forth in the Loan Agreement.  Borrower also promises to pay interest
on the unpaid principal balance hereof, for the period such balance is
outstanding, in like money, at said office for the account of said Applicable
Lending Office, at the times and at the rates per annum as provided in the Loan
Agreement.  Any amount of principal hereof which is not paid when due, whether
at stated maturity, by acceleration, or otherwise, shall bear interest from the
date when due until said principal amount is paid in full, payable on demand, at
the rates set forth in the Loan Agreement.

The date and amount of each advance of a Ratable Loan or a Swingline Loan made
by the Bank to Borrower under the Loan Agreement, and each payment of said
Ratable Loan or Swingline Loan, shall be recorded by the Bank on its books and,
prior to any transfer of this Note (or, at the discretion of the Bank, at any
other time), may be endorsed by the Bank on the schedule attached hereto and any
continuation thereof.

This Note is one of the Ratable Loan Notes referred to in the Revolving Credit
Agreement dated as of June 8, 2011 (as the same may be amended from time to
time, the "Loan Agreement") among Borrower, the Banks named therein (including
the Bank) and Administrative Agent, as administrative agent for the Banks.  All
of the terms, conditions and provisions of the Loan Agreement are hereby
incorporated by reference.  All capitalized terms used herein and not defined
herein shall have the meanings given to them in the Loan Agreement.

The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.

No recourse shall be had under this Note against the General Partner or the VRT
Principals except as and to the extent set forth in Section 11.02 of the Loan
Agreement.

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.

This Note shall be governed by the laws of the State of New York.

B-1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note on the day and
year first above written.

VORNADO REALTY L.P.,
a Delaware limited partnership

By:  Vornado Realty Trust,

         a Maryland real estate investment trust,

         general partner

 

         By:                                                                    
       

                    Name: 
                    Title:   

 

This is to certify that this Note was executed in my presence on the date hereof
by the party whose signature appears above in the capacity indicated.

                                                                                   
              

                    Notary Public



My commission expires:


                                                                                   
              

 

B-2

--------------------------------------------------------------------------------

 

 

 

Date

Type of
Advance

Amount
of Advance

Amount
of Payment

Balance
Outstanding

Notation By

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------

 

 

EXHIBIT C

BID RATE LOAN NOTE

$625,000,000

New York, New York
_________, 201_

 

For value received, Vornado Realty L.P., a Delaware limited partnership
("Borrower"), hereby promises to pay to the order of  JPMorgan Chase Bank, N.A.
("Administrative Agent") or its successors or assigns as Administrative Agent
for the account of the respective Banks making Bid Rate Loans or their
respective successors or assigns (for the further account of their respective
Applicable Lending Offices), at the principal office of Administrative Agent
located at 270 Park Avenue, New York, New York 10017, the principal sum of Six
Hundred Twenty Five Million Dollars ($625,000,000) or, if less, the amount
loaned by said Banks as Bid Rate Loans to Borrower pursuant to the Loan
Agreement (as defined below) and actually outstanding, in lawful money of the
United States and in immediately available funds, in accordance with the terms
set forth in the Loan Agreement.  Borrower also promises to pay interest on the
unpaid principal balance hereof, for the period such balance is outstanding, in
like money, at said office for the account of said Banks for the further account
of their respective Applicable Lending Offices, at the times and at the rates
per annum as provided in the Loan Agreement.  Any amount of principal hereof
which is not paid when due, whether at stated maturity, by acceleration, or
otherwise, shall bear interest from the date when due until said principal
amount is paid in full, payable on demand, at the rate set forth in the Loan
Agreement.

The date and amount of each Bid Rate Loan to Borrower under the Loan Agreement
referred to below, the name of the Bank making the same, the interest rate
applicable thereto and the maturity date thereof (i.e., the end of the Interest
Period applicable thereto) shall be recorded by Administrative Agent on its
records and may be endorsed by Administrative Agent on the schedule attached
hereto and any continuation thereof.

This Note is the Bid Rate Loan Note referred to in the Revolving Credit
Agreement dated as of June 8, 2011 (as the same may be amended from time to
time, the "Loan Agreement") among Borrower, the Banks named therein and
Administrative Agent, as administrative agent for the Banks.  All of the terms,
conditions and provisions of the Loan Agreement are hereby incorporated by
reference.  All capitalized terms used herein and not defined herein shall have
the meanings given to them in the Loan Agreement.

The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.

No recourse shall be had under this Note against the General Partner or the VRT
Principals except as and to the extent set forth in Section 11.02 of the Loan
Agreement.

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.

C-1

--------------------------------------------------------------------------------

 

 

This Note shall be governed by the laws of the State of New York.

IN WITNESS WHEREOF, Borrower has executed and delivered this Note on the day and
year first above written.

VORNADO REALTY L.P.,
a Delaware limited partnership

 By:   Vornado Realty Trust,

          a Maryland real estate investment trust,

          general partner

            By:  ____________________________

                    Name: 
                    Title:   

 

This is to certify that this Note was executed in my presence on the date hereof
by the party whose signature appears above in the capacity indicated.

                                                                                   
 

                    Notary Public



My commission expires:


                                                                                   
 

 

C-2

--------------------------------------------------------------------------------

 

 

 

Bid Rate
Loan #

Bank

Date of
Advance

Principal
Amount

Interest
Rate

Maturity
(i.e., Expiration of
Interest Period)

 

 

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------

 

 

EXHIBIT D

SOLVENCY CERTIFICATE

The officer executing this Certificate is the _________ of Vornado Realty Trust,
a Maryland real estate investment trust ("General Partner"), the sole general
partner of Vornado Realty L.P., a Delaware limited partnership ("Borrower"), and
is familiar with its properties, assets and businesses, and is duly authorized
to execute this Certificate on behalf of Borrower pursuant to the Revolving
Credit Agreement dated the date hereof (the "Loan Agreement") among Borrower,
the banks party thereto (each a "Bank" and collectively, the "Banks") and 
JPMorgan Chase Bank, N.A., as agent for the Banks (in such capacity, together
with its successors in such capacity, the "Agent").  In executing this
Certificate, such individual is acting solely in [his] [her] capacity as the
_____________of General Partner, and not in [his] [her] individual capacity. 
Unless otherwise defined herein, terms defined in the Loan Agreement are used
herein as therein defined. 

The undersigned further certifies that [he] [she] has carefully reviewed the
Loan Agreement and the other Loan Documents and the contents of this Certificate
and, in connection herewith, has made such investigation and inquiries as [he]
[she] deems necessary and prudent therefor.  The undersigned further certifies
that the financial information and assumptions which underlie and form the basis
for the representations made in this Certificate were reasonable when made and
were made in good faith and continue to be reasonable as of the date hereof.

The undersigned understands that the Agent is relying on the truth and accuracy
of this Certificate in connection with the transactions contemplated by the Loan
Agreement.

The undersigned certifies that Borrower is Solvent.

IN WITNESS WHEREOF, the undersigned has executed this Certificate on
________________________ .

 

 

 

_________________________________

Name:

Title:

D-1

--------------------------------------------------------------------------------

 

 

EXHIBIT E

ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of ______, 20__ among [insert name
of assigning Bank] ("Assignor"), [insert name of Assignee] ("Assignee"), Vornado
Realty L.P., a Delaware limited partnership ("Borrower") and  JPMorgan Chase
Bank, N.A., as administrative agent for the Banks referred to below (in such
capacity, together with its successors in such capacity, the "Administrative
Agent").

Preliminary Statement

1.         This Assignment and Assumption Agreement (this "Agreement") relates
to the Revolving Credit Agreement dated June 8, 2011 (as the same may be amended
from time to time, the "Loan Agreement") among Borrower, the banks party thereto
(each a "Bank" and, collectively, the "Banks") and the Administrative Agent. 
All capitalized terms not otherwise defined herein shall have the respective
meanings set forth in the Loan Agreement.

2.         Subject to the terms and conditions set forth in the Loan Agreement,
Assignor has made a Loan Commitment to Borrower.

3.         Assignor desires to assign to Assignee all of the rights of Assignor
under the Loan Agreement in respect of a portion of its Ratable Loan and Loan
Commitment thereunder in an amount equal to _________ Dollars ($_________)
(collectively, the "Assigned Loan and Commitment"); and Assignee desires to
accept assignment of such rights and assume the corresponding obligations from
Assignor on such terms.  No portion of any outstanding Bid Rate Loans is being
assigned hereby.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1.   Assignment.  Assignor hereby assigns and sells to Assignee all of
the rights of Assignor under the Loan Agreement in and to the Assigned Loan and
Commitment, and Assignee hereby accepts such assignment from Assignor and
assumes all of the obligations of Assignor under the Loan Agreement with respect
to the Assigned Loan and Commitment.  Upon the execution and delivery hereof by
Assignor, Assignee, Borrower and the Administrative Agent and the payment of the
amount specified in Section 2 hereof required to be paid on the date hereof, (1)
Assignee shall, as of the commencement of business on the date hereof, succeed
to the rights and obligations of a Bank under the Loan Agreement with a Loan and
a Loan Commitment in amounts equal to the Assigned Loan and Commitment (and the
definition of Loan Commitment in the Loan Agreement is revised accordingly), and
(2) the Loan and Loan Commitment of Assignor shall, as of the commencement of
business on the date hereof, be reduced correspondingly and Assignor released
from its obligations under the Loan Agreement to the extent such obligations
have been assumed by Assignee.  Assignor represents and warrants to Assignee (1)
that Assignor is the legal and beneficial owner of the Assigned Loan and
Commitment free and clear of all liens and other encumbrances and (2) that
Assignor is legally authorized to enter into this Agreement.  Except as provided
in the immediately preceding sentence, the assignment provided for herein shall
be without representation or warranty by, or recourse to, Assignor.  Assignee
represents and warrants to Assignor that Assignee is legally authorized to enter
into this Agreement.

E-1

--------------------------------------------------------------------------------

 

 

SECTION 2.  Payments.  As consideration for the assignment and sale contemplated
in Section 1 hereof, Assignee shall pay to Assignor on the date hereof in
immediately available funds an amount equal to _______Dollars ($________)
[insert the amount of that portion of Assignor's Loan being assigned].  It is
understood that any fees paid to Assignor under the Loan Agreement are for the
account of Assignor.  Each of Assignor and Assignee hereby agrees that if it
receives any amount under the Loan Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party's interest therein and shall promptly
pay the same to such other party.

SECTION 3.  [Consent of Borrower and Administrative Agent;] Execution and
Delivery of Note.  [This Agreement is conditioned upon the consent of 
Administrative Agent and, provided there exists no Event of Default, Borrower
pursuant to Section 12.05 of the Loan Agreement.  The execution of this
Agreement by Borrower and the Administrative Agent is evidence of this consent
and acknowledgment, respectively.  Only necessary if Assignee is not an existing
Bank or a Bank Affiliate] Pursuant to Section 12.05 of the Loan Agreement,
Borrower has agreed to execute and deliver Ratable Loan Notes payable to the
respective orders of Assignee and Assignor to evidence the assignment and
assumption provided for herein.

SECTION 4.  Non-Reliance on Assignor.  Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of Borrower or any other party
to any Loan Document, or the validity and enforceability of the obligations of
Borrower or any other party to a Loan Document in respect of the Loan Agreement
or any other Loan Document.  Assignee acknowledges that it has, independently
and without reliance on Assignor, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of
Borrower and the other parties to the Loan Documents.

SECTION 5.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 6.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

SECTION 7.  Certain Representations and Agreements by Assignee.  Reference is
made to Section 10.13 of the Loan Agreement.  Assignee hereby represents that it
is entitled to receive any payments to be made to it under the Loan Agreement or
hereunder without the withholding of any tax and agrees to furnish the evidence
of such exemption as specified therein and otherwise to comply with the
provisions of said Section 10.13.

E-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

[NAME OF ASSIGNOR]

 

 

By                                                                              
 

      Name: 

      Title: 

 

[NAME OF ASSIGNEE]




By                                                                              
 

      Name: 

      Title: 

Applicable Lending Office:

Address for Notices:

[Assignee]
[Address]
Attention:________________
Telephone:   (___) __________
Telecopy:     (___) __________


VORNADO REALTY L.P.,
   Delaware limited partnership

By:   Vornado Realty Trust,

         a Maryland real estate investment trust,

         general partner

         By:                                                                    
         

              Name: 
              Title:   

 JPMORGAN CHASE BANK, N.A.




By                                                                              
 

      Name: 

      Title: 

E-3

--------------------------------------------------------------------------------

 

 

EXHIBIT F

MATERIAL AFFILIATES

None

 

F-1

--------------------------------------------------------------------------------

 

 

EXHIBIT G-1

BID RATE QUOTE REQUEST

[Date]

 

To:                   JPMorgan Chase Bank, N.A., as Administrative Agent (the
"Administrative Agent")

 

From:               Vornado Realty L.P.

 

Re:                   Revolving Credit Agreement (as amended, the "Loan
Agreement") dated as of June 8, 2011 among Vornado Realty L.P., the Banks party
thereto and the Administrative Agent

 

We hereby give notice pursuant to Section 2.02 of the Loan Agreement that we
request Bid Rate Quotes for the following proposed Bid Rate Loans:

Date of Borrowing:  _______________________

 

Principal Amount* 

Interest Period** 

 

 

$

 

 

 

Such Bid Rate Quotes should offer a LIBOR Bid Margin.

Terms used herein have the meanings assigned to them in the Loan Agreement.

VORNADO REALTY L.P.,
a Delaware limited partnership

 

By: Vornado Realty Trust,

        a Maryland real estate investment trust,

        general partner

 

 

        By                                                                      
 

               Name: 
               Title:   

 

 

______________________

*              Subject to the minimum amount and other requirements set forth in
Section 2.02 of the Loan Agreement.

**           Subject to the provisions of the definition of "Interest Period" in
the Loan Agreement.

 

G-1-1

--------------------------------------------------------------------------------

 

 

EXHIBIT G-2

INVITATION FOR BID RATE QUOTES

To:                   [Bank]

 

Re:                   Invitation for Bid Rate Quotes to Vornado Realty L.P.
("Borrower")

 

Pursuant to Section 2.02 of the Revolving Credit Agreement dated as of June 8,
2011 among Borrower, the Banks party thereto and the undersigned, as
Administrative Agent (as amended, the "Loan Agreement'), we are pleased on
behalf of Borrower to invite you to submit Bid Rate Quotes to Borrower for the
following proposed Bid Rate Loans:

Date of Borrowing:     ___________________________

 

 

Principal Amount

Interest Period

 

 

$

 

 

 

Such Bid Rate Quotes should offer a LIBOR Bid Margin.

Please respond to this invitation by no later than 10:00 a.m.  (New York time)
on [date] (the third Banking Day prior to the Date of Borrowing).

Terms used herein have the meanings assigned to them in the Loan Agreement.

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

By                                                                              
 

      Name: 
      Title: 

 

 

G-2-1

--------------------------------------------------------------------------------

 

 

EXHIBIT G-3

BID RATE QUOTE

 

To:                   JPMorgan Chase Bank, N.A., as Administrative Agent

 

Re:                   Bid Rate Quote to Vornado Realty L.P. ("Borrower")
pursuant to Revolving Credit Agreement dated  June 8­­, 2011 among Borrower, the
Banks party thereto and Administrative Agent (as amended, the "Loan Agreement")

In response to your invitation on behalf of Borrower dated ________________,
200__, we hereby make the following Bid Rate Quote on the following terms:

 

1.         Quoting Bank:

2.         Person to contact at quoting Bank:________________________

3.         Date of borrowing: _____________________*

4.         We hereby offer to make Bid Rate Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

 

Principal Amount**

Interest Period***

LIBOR Bid Margin****

 

 

 

$

 

 

$

 

 

 

[Provided, that the aggregate principal amount of Bid Rate Loans for which the
above offers may be accepted shall not exceed $______________.]

 

 

 

______________________

*              As specified in the related Invitation for Bid Rate Quotes.

**           Principal amount bid for each Interest Period may not exceed
principal amount requested.  Specify aggregate limitation if the sum of the
individual offers exceeds the amount the Bank is willing to lend.  Amounts of
bids are subject to the requirements of Section 2.02(c) of the Loan Agreement.

***         No more than three (3) bids are permitted for each Interest Period.

****       Margin over or under the LIBOR Interest Rate determined for the
applicable Interest Period.  Specify percentage (to the nearest 1/1,000 of 1 %)
and specify whether "PLUS" or "MINUS".

5.         LIBOR Reserve Requirement, if any: ___________________________.

6.         Terms used herein have the meanings assigned to them in the Loan
Agreement.

 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Loan Agreement,
irrevocably obligates us to make the Bid Rate Loan(s) for which any offer(s) are
accepted, in whole or in part.

G-3-1

--------------------------------------------------------------------------------

 

 

Very truly yours,




[NAME OF BANK]

 

Date:__________________________

By:________________________________

 

            Authorized Officer

 

 

 

 

 

G-3-2

--------------------------------------------------------------------------------

 

 

EXHIBIT G-4

ACCEPTANCE OF BID RATE QUOTE

To:                   JPMorgan Chase Bank, N.A., as Administrative Agent (the
"Administrative Agent")

 

From:               Vornado Realty L.P. ("Borrower")

 

Re:                   Revolving Credit Agreement (as amended, the "Loan
Agreement") dated as of  June 8, 2011 among Borrower, the Banks party thereto
and the Administrative Agent

 

We hereby accept the offers to make Bid Rate Loan(s) set forth in the Bid Rate
Quote(s) identified below:

 

 

Bank

Date of Bid

Rate Quote

Principal Amount

Interest

Period

LIBOR

Bid Margin

 

 

 

 

 

 

 

 

 

 

 

Terms used herein have the meanings assigned to them in the Loan Agreement.

Very truly yours,

 

VORNADO REALTY L.P.
a Delaware limited partnership

 

By: Vornado Realty Trust,

        a Maryland real estate investment trust,

        general partner

 

 

        By                                                                      
 

               Name: 
               Title:   

 

 

 

 

G-4-1

--------------------------------------------------------------------------------

 

 

EXHIBIT H

DESIGNATION AGREEMENT

Reference is made to that certain Revolving Credit Agreement dated as of June 8,
2011 (as amended, supplemented or otherwise modified from time to time, the
"Loan Agreement") among Vornado Realty L.P., the Banks party thereto, and 
JPMorgan Chase Bank, N.A., as Administrative Agent for said banks.  Terms
defined in the Loan Agreement and not otherwise defined herein are used herein
with the same meaning.

[BANK] ("Designor") and __________, a __________ ("Designee"), agree as follows:

1.         Designor hereby designates Designee, and Designee hereby accepts such
designation, to have a right to make Bid Rate Loans pursuant to Section 2.02 of
the Loan Agreement.  Any assignment by Designor to Designee of its rights to
make a Bid Rate Loan pursuant to such Section shall be effective at the time of
the funding of such Bid Rate Loan and not before such time.

2.         Except as set forth in Section 6 below, Designor makes no
representation or warranty and assumes no responsibility pursuant to this
Designation Agreement with respect to (a) any statements, warranties or
representations made in or in connection with any Loan Document or any other
instrument or document furnished pursuant thereto or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
or any other instrument and document furnished pursuant thereto or (b) the
financial condition of Borrower or the performance or observance by Borrower of
any of their obligations under any Loan Document or any other instrument or
document furnished pursuant thereto.

3.         Designee (a) confirms that it has received a copy of each Loan
Document, together with copies of such financial statements and other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Designation Agreement; (b) agrees that it will
independently and without reliance upon Administrative Agent, Designor or any
other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under any Loan Document; (c) represents that it is a
Designated Lender; (d) appoints and authorizes Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
any Loan Document as are delegated to Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of any Loan Document are required to be performed
by it as a Bank.

4.         Designee hereby appoints Designor as Designee's agent and
attorney-in-fact, and grants to Designor an irrevocable power of attorney, to
receive payments made for the benefit of Designee under the Loan Agreement, to
deliver and receive all communications and notices under the Loan Agreement and
other Loan Documents and to exercise on Designee's behalf all rights to vote and
to grant and make approvals, waivers, consents or amendments to or under the
Loan Agreement or other Loan Documents.  Any document executed by Designor on
Designee's behalf in connection with the Loan Agreement or other Loan Documents
shall be binding on Designee.  Borrower, Administrative Agent and each of the
Banks may rely on and are beneficiaries of this Designation Agreement.

H-1

--------------------------------------------------------------------------------

 

 

5.         Following the execution of this Designation Agreement by Designor and
Designee, it will be delivered to Administrative Agent for acceptance by
Administrative Agent.  The effective date for this Designation Agreement (the
"Effective Date") shall be the date of acceptance hereof by Administrative
Agent.

6.         Designor unconditionally agrees to pay or reimburse Designee and save
Designee harmless against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed or asserted by any of the parties
to the Loan Documents against Designee, in its capacity as such, in any way
relating to or arising out of this Agreement or any other Loan Documents or any
action taken or omitted by the Designee hereunder or thereunder, provided  that
Designor shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements if the same results from Designee's gross negligence or willful
misconduct.

7.         As of the Effective Date, Designee shall be a party to the Loan
Agreement with a right to make Bid Rate Loans as a Bank pursuant to Section 2.02
of the Loan Agreement and the rights and obligations of a Bank related thereto;
provided, however, that Designee shall not be required to make payments with
respect to such obligations except to the extent of excess cash flow of Designee
which is not otherwise required to repay obligations of Designee which are then
due and payable.  Notwithstanding the foregoing, Designor, as administrative
agent for Designee, shall be and remain obligated to Borrower, Administrative
Agent and the Banks for each and every of the obligations of Designee and
Designor with respect to the Loan Agreement, including, without limitation, any
indemnification obligations under Section 10.05 of the Loan Agreement.

8.         This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

9.         This Designation Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

H-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Designor and Designee have executed and delivered this
Designation Agreement as of the date first set forth above.

[DESIGNOR]

 

 

By                                                                              
 

      Name: 

      Title: 

 

[DESIGNEE]





By                                                                              
 

      Name: 

      Title: 

Applicable Lending Office
and Address for Notices:

_______________________

_______________________

_______________________

 

 

Attention:________________
Telephone:   (___) __________
Telecopy:     (___) __________


ACCEPTED AS OF THE __ DAY OF
___________, 20__.

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



By                                                                              
 

      Name: 

      Title: 

H-3

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

Local 32B/J Service Employees International Union and Charles E. Smith Realty,
1/1/08-10/15/11

 

2005 Independent Window Cleaners’ Contractors Agreement Between Local 32B/J and
Building Maintenance Service, LLC, 3/1/08-2/29/11

 

2005 Contractors Agreement between Service Employees International Union Local
32B/J, AFL-CIO and The Realty Advisory Board on Labor Relations, Inc.,
10/1/08-12/31/11

 

2005 Commercial Building Agreement between Local 32B/J Service Employees
International Union, AFL-CIO and The Realty Advisory Board on Labor Relations,
Inc., 10/1/08-12/31/11

 

Security Officers Collective Bargaining Agreement  between the Service Employees
International Union Local 32B/J, AFL-CIO and Guard Management Service Corp.,
1/1/08-12/31/11

 

Green Acres Mall LLC and Service Employees International Union Local 32B/J,
1/1/08-12/31/11

 

Metal Polishers Production and Novelty Workers Union Local 8A-28A and Metal
Brite Service Corp., 6/1/08-5/31/11 (in discussion)

 

Local Union No. 7 Tile, Marble, and Terrazzo, AFL-CIO of New York and New Jersey
and The Marble Industry of New York, Inc., 7/1/09-6/30/13

 

Collective Bargaining Agreement between Hotel Association of New York City, Inc.
and New York Hotel-Motel Trades Council, AFL-CIO, 7/1/05-6/30/12

 

Local 32B/J, Service Employees International Union and Durham Leasing II LLC.,
1/1/08-12/31/11

 

Eatontown Monmouth Mall and Communications Workers of America Local 1032,
3/27/08-3/26/11 (in discussion)

 

Agreement between Charles E. Smith Commercial Realty (CESCR) and International
Union of Operating Engineers Local 99-99A, AFL-CIO for Charles E. Smith Real
Estate Services L.P. Buildings, 1/1/10-12/31/11

 

Engineer Agreement between Realty Advisory Board on Labor Relations,
Incorporated, and Local 94-94A-94B International Union of Operating Engineers
AFL-CIO, 1/1/11-12/31/14

 

Collective Bargaining Agreement between Service Employees International Union
Local 32BJ and the Merchandise Mart, 1/1/08-10/15/11

 

I-1

--------------------------------------------------------------------------------

 

 

Collective Bargaining Agreement between Service Employees International Union
Local 32BJ and Building Maintenance Service, LLC, 1/1/08-10/15/11

 

Collective Bargaining Agreement between National Union of Security Officers and
Guards (NUSOG) and VNO One Park LLC, 4/1/11-7/31/13

 

Collective Bargaining Agreement between Service Employees International Union
Local 87 and Building Maintenance Service LLC, 8/1/08-7/31/12

 

Collective Bargaining Agreement between Service Employees International Union
Local 24/7 and Guard Management Service Corp., 12/12/07-12/31/12

2008 Independent Long Island Contractors Agreement between 32BJ Service
Employees International Union and Building Maintenance Service LLC,
1/1/08-12/31/11

 

Collective Bargaining Agreement between Local 670, Stationary Engineers,
Firemen, Maintenance and Building Service Union and Building Maintenance Service
LLC, 1/1/08-12/31/11

 

Agreement by and between Building Maintenance Service LLC and Service Employees
International Union Local 32BJ at the Shops at Geogretown Park, 10/1/10-9/30/13

 

Agreement by and between Building Maintenance Service LLC and Service Employees
International Union Local 32BJ for Meta Marble Workers, 1/25/11-1/24/15

 

Collective Bargaining Agreement between Service Employees International Union
Local 32BJ and H Street Management, LLC at Riverhouse Apartments Complex,
10/1/09-9/30/12

 

Local 1, Janitorial Agreement between Building Owners and Management Association
of Chicago and Building Service Division, Service Employees International Union,
Local 1 Janitorial Employees, 4/6/09-4/8/12

 

Local 1, Security Agreement between Building Owners and Management Association
of Chicago and Service Employees International Union, Local 1, 4/26/10-4/25/13

 

Engineer Agreement between Building Owners and Management Association of Chicago
and Local 399 of the International Union of Operating Engineers, 5/19/08-5/15/11
(in discussion)

 

Collective Bargaining Agreement between Merchandise Mart Properties, Inc. and
Teamsters, Local Union 986, 8/1/07-8/1/10 (in discussion)

 

Electricians Agreement between The Electrical Contractors’ Association of City
of Chicago and Local Union No. 134 International Brotherhood of Electrical
Workers, 5/31/09 as orally amended to 6/5/11(in discussion)

 

Joint Agreement between the Builders’ Association, Mason Contractors’
Association of Greater Chicago, Lake County Contractors Association, Illinois
road and Transportation Builders Association, Underground Contractors
Association and the Construction and General Laborers’ District Council of
Chicago and Vicinity, affiliated with the Laborers International Union of North
America, 6/1/10-5/31/13

I-2

--------------------------------------------------------------------------------

 

 

 

Collective Bargaining Agreement between the Chicago Journeymen Plumbers’ Local
Union 130, U.A. and Plumbing Contractors Association, 8/1/10-5/31/11

 

Agreement between Mid-America Regional Bargaining Association and the Chicago
Regional Council of Carpenters, 6/1/10-5/31/13

I-3

--------------------------------------------------------------------------------

 
 

 

EXHIBIT J
EXISTING LETTERS OF CREDIT

Issue
Date

LOC
Number

Fronting
Bank


Amount


Beneficiary


Expiration

3/8/10

770015

JP Morgan

$         625,000

CHUBB, Inc.

6/15/11

9/2/04

250554

JP Morgan

2,938,629

330 Madison Company LLC

6/16/11

8/9/06

273655

JP Morgan

250,000

Acadia 115/Acadia Kidder Properties

6/28/11

7/30/09

847654

JP Morgan

1,486,931

TIAA-CPPIB REIT, LLC

8/1/11

10/16/06

283949

JP Morgan

3,150,338

AIG, Inc. and subsidiaries

9/20/11

1/16/07

304863

JP Morgan

394,716

Township of Washington

1/9/12

2/16/07

3010850

JP Morgan

84,774

Washington Township

1/9/12

2/3/10

817452

JP Morgan

1,562,820

TIAA-CPPIB REIT, LLC

1/31/12

3/10/06

240573

JP Morgan

191,650

AIG, Inc. and subsidiaries

2/7/12

3/10/06

238914

JP Morgan

1,367,972

AIG, Inc. and subsidiaries

2/22/12

4/22/11

929426

JP Morgan

8,097,201

Seiden & Schein, P.C., as Escrow Agent

4/21/12

5/10/11

926027

JP Morgan

114,480

Borough of Paramus

4/15/12

8/4/10

859521

JP Morgan

370,000

National Union Fire Insurance

8/2/12

 

 

 

$   20,634,511

 

 

 

--------------------------------------------------------------------------------

 